
	
		I
		111th CONGRESS
		2d Session
		H. R. 5466
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Kennedy (for
			 himself and Mr. Gene Green of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles V and XIX of the Public Health Service
		  Act to revise and extend substance use disorder and mental health programs, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SAMHSA Modernization Act of
			 2010 .
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendments to title V
				of the Public Health Service
				Act.
					Sec. 3. Amendments to title
				XIX of the Public Health Service Act.
					Sec. 4. Repeal.
					Sec. 5. Amendments to the Protection and Advocacy for
				Individuals with Mental Illness Act.
					Sec. 6. Study of the distribution of funds under the Substance
				Abuse Prevention and treatment block grant and the community Mental Health
				Services block grant.
					Sec. 7. Task force on behavioral and mental health in medical
				education.
					Sec. 8. Council on Integration of Health Care
				Education.
				
			2.Amendments to
			 title V of the Public Health Service Act
			(a)In
			 GeneralTitle V of the Public
			 Health Service Act (42 U.S.C. 290aa et seq.), except for the second
			 part G (41 U.S.C. 290kk et seq.), is amended to read as follows:
				
					VSUBSTANCE ABUSE
				AND MENTAL HEALTH SERVICES ADMINISTRATION
						AORGANIZATION AND
				GENERAL AUTHORITIES
							501.Substance Abuse
				and Mental Health Services Administration
								(a)EstablishmentThe
				Substance Abuse and Mental Health Services Administration (hereafter referred
				to in this title as the Administration) is an agency of the
				Service.
								(b)AgenciesThe
				following entities are agencies of the Administration:
									(1)The Center for
				Substance Abuse Treatment.
									(2)The Center for
				Substance Abuse Prevention.
									(3)The Center for
				Mental Health Services.
									(c)Administrator
				and Deputy Administrator
									(1)AdministratorThe
				Administration shall be headed by an Administrator (hereinafter in this title
				referred to as the Administrator) who shall be appointed by the
				President, by and with the advice and consent of the Senate.
									(2)Deputy
				administratorThe Administrator, with the approval of the
				Secretary, may appoint a Deputy Administrator and may employ and prescribe the
				functions of such officers and employees, including attorneys, as are necessary
				to administer the activities to be carried out through the
				Administration.
									(d)AuthoritiesThe
				Secretary, acting through the Administrator, shall—
									(1)supervise the
				functions of the centers of the Administration in order to assure that the
				programs carried out through each such center receive appropriate and equitable
				support and that there is cooperation among the centers in the implementation
				of such programs;
									(2)establish and
				implement, through the respective centers, a comprehensive program to improve
				the provision of treatment and related services to individuals with respect to
				substance use disorders and mental illness and to improve substance use
				disorder prevention services, promote mental health and protect the legal
				rights of individuals with mental illness or substance use disorders;
									(3)carry out the
				administrative and financial management, policy development and planning,
				evaluation, knowledge dissemination, and public information functions that are
				required for the implementation of this title;
									(4)assure that the
				Administration conduct and coordinate demonstration projects, evaluations, and
				service system assessments and other activities necessary to improve the
				availability and quality of prevention, treatment, and related services that
				reflect the needs and preferences of individuals with mental illness or
				substance use disorders and their families;
									(5)support activities
				that will improve the provision of treatment, prevention and related services,
				including the development of national mental health and substance use disorder
				goals and model programs;
									(6)in cooperation
				with the National Institutes of Health, the Centers for Disease Control and
				Prevention, and the Health Resources and Services Administration develop
				educational materials and intervention strategies to reduce the risks of HIV,
				hepatitis C, sexually transmitted diseases, tuberculosis, and other
				communicable diseases among individuals with mental illness or substance use
				disorders and to develop appropriate mental health and substance use disorder
				services for individuals with such illnesses;
									(7)coordinate Federal
				policy with respect to the provision of treatment services for substance use
				disorders utilizing anti-addiction medications, including the certification of
				opioid treatment programs and monitoring compliance with requirements
				established in regulations, including the authority to monitor and inspect
				programs to ensure quality service and to suspend and revoke such
				certifications;
									(8)conduct programs,
				and assure the coordination of such programs with activities of the National
				Institutes of Health and the Agency for Healthcare Research and Quality, as
				appropriate, to evaluate the process, outcomes and community impact of
				prevention and treatment services and systems of care in order to identify the
				manner in which such services can most effectively be provided;
									(9)collaborate with
				the Director of the National Institutes of Health in the development of a
				system by which the relevant research findings of the National Institute on
				Drug Abuse, the National Institute on Alcohol Abuse and Alcoholism, the
				National Institute of Mental Health, and, as appropriate, the Agency for
				Healthcare Research and Quality are disseminated to service providers in a
				manner designed to improve the delivery and effectiveness of treatment and
				prevention services;
									(10)encourage public
				and private entities that provide health insurance to provide benefits for
				substance use disorder and mental health services;
									(11)promote the
				integration of substance use disorder and mental health services into the
				mainstream of the health care delivery system of the United States;
									(12)monitor
				compliance by hospitals and other facilities with the requirements of sections
				562 and 563;
									(13)with respect to
				grant programs authorized under this title and part B of title XIX—
										(A)require that all
				grants that are awarded for the provision of services are subject to
				performance and outcome evaluations using the performance measures developed in
				accordance with section 504(b);
										(B)require that all
				grants that are awarded to entities other than States are awarded only after
				the State in which the entity intends to provide services—
											(i)is
				notified of the pendency of the grant application; and
											(ii)is afforded an
				opportunity to comment on the merits of the application; and
											(C)inform the State
				when funds are awarded to entities within the State;
										(14)assure that
				services provided with amounts appropriated under this title are culturally and
				linguistically appropriate;
									(15)improve
				coordination among prevention programs, treatment facilities and nonhealth care
				systems such as employers, labor unions, and schools, and encourage the
				adoption of employee assistance programs and student assistance
				programs;
									(16)maintain a
				clearinghouse for substance use disorder and mental health information to
				assure the widespread dissemination of such information to States, political
				subdivisions, educational agencies and institutions, treatment providers, and
				the general public;
									(17)in collaboration
				with the National Institute on Aging, and in consultation with the National
				Institute on Drug Abuse, the National Institute on Alcohol Abuse and Alcoholism
				and the National Institute of Mental Health, as appropriate, promote and
				evaluate mental health and substance use disorder services for older Americans
				in need of such services;
									(18)promote the
				coordination of service programs conducted by other departments, agencies,
				organizations and individuals that are or may be related to the problems of
				individuals suffering from mental illness or substance use disorders, including
				liaisons with the Social Security Administration, Centers for Medicare &
				Medicaid Services, and other programs of the Department, as well as liaisons
				with the Department of Education, Department of Justice, and other Federal
				Departments and offices, as appropriate;
									(19)collaborate with
				the Secretary of Defense and the Secretary of Veterans Affairs to improve the
				provision of mental health and substance use disorder services provided by the
				Department of Defense and the Department of Veterans Affairs to veterans and
				their families (including members of the national guard and military reserve
				components who have served in active duty and their families), including
				through the provision of services using the telehealth capabilities of the
				Department of Veterans Affairs;
									(20)in coordination
				with the Assistant Secretary for Preparedness and Response of the Department of
				Health and Human Services, the Administrator of the Federal Emergency
				Management Agency, and the Director of the Centers for Disease Control and
				Prevention, work with States to establish mental health and substance use
				disorder emergency response plans and assist in incorporating such plans into
				State emergency response plans in preparation for possible emergencies or major
				disasters;
									(21)in coordination
				with the Secretary of Education and the Secretary of Homeland Security, work
				with universities and colleges to establish mental health and substance use
				disorder emergency response plans and incorporate such plans into overall
				institutional emergency response plans;
									(22)work with the
				Health Resources and Services Administration and the Centers for Disease
				Control and Prevention on integrating mental health and substance use disorder
				promotion with general health promotion and disease prevention;
									(23)collaborate with
				Federal departments and programs that are part of the President’s Interagency
				Council on Homelessness, particularly the Department of Housing and Urban
				Development, the Department of Labor, and the Department of Veterans Affairs,
				and with other agencies within the Department of Health and Human Services,
				particularly the Health Resources and Services Administration, the
				Administration on Children and Families, and the Centers for Medicare &
				Medicaid Services, to design national strategies for providing services in
				supportive housing that will assist in ending chronic homelessness and to
				implement programs that address chronic homelessness;
									(24)work with States
				and other stakeholders to develop and support activities to recruit and retain
				a mental health and substance use disorders workforce that is qualified to
				provide mental health or substance use disorder prevention and treatment
				services in the public sector, which may include fellowships, internships, and
				encouraging efforts to identify essential skills and abilities for non-degreed
				and bachelor degreed direct care staff, community leaders, and individuals in
				recovery and their families; and
									(25)ensure that
				parents receiving services from a program authorized under this title or under
				part B of title XIX, receive referral for evaluation for early intervention
				under part C of the Individuals with Disabilities Education Improvement
				Act.
									(e)Associate
				Administrator for Alcohol Prevention and Treatment Policy
									(1)In
				generalThere may be in the Administration an Associate
				Administrator for Alcohol Prevention and Treatment Policy to whom the
				Administrator may delegate the function of promoting and coordinating
				activities related to the prevention and reduction of underage drinking, as
				well as promoting, monitoring, and evaluating service programs for the
				prevention and treatment of alcoholism and alcohol abuse within the Center for
				Substance Abuse Prevention, the Center for Substance Abuse Treatment and the
				Center for Mental Health Services, and coordinating such programs among the
				Centers, and among the Centers and other public and private entities. The
				Associate Administrator also may ensure that alcohol prevention, education, and
				policy strategies are integrated into all programs of the Centers that address
				substance use disorder prevention, education, and policy, and that the Center
				for Substance Abuse Prevention addresses the Healthy People 2010 goals and the
				National Dietary Guidelines of the Department of Health and Human Services and
				the Department of Agriculture related to alcohol consumption.
									(2)PlanThe
				Administrator, acting through the Associate Administrator for Alcohol
				Prevention and Treatment Policy, shall develop, and periodically review and as
				appropriate revise, a plan for programs and policies to treat and prevent
				alcoholism and alcohol abuse. The plan shall be developed (and reviewed and
				revised) in collaboration with the Directors of the Centers of the
				Administration and in consultation with members of other Federal agencies and
				public and private entities.
									(3)Report
										(A)In
				generalNot less than once during each 2-year period, the
				Administrator, acting through the Associate Administrator for Alcohol
				Prevention and Treatment Policy, shall prepare a report describing the
				alcoholism and alcohol abuse prevention and treatment programs undertaken by
				the Administration and its agencies particularly those focusing on underage
				drinking, and the report shall include a detailed statement of the expenditures
				made for the activities reported on and the personnel used in connection with
				such activities.
										(B)RevisionsEach
				report under subparagraph (A) shall include a description of any revisions in
				the plan under paragraph (2) made during the preceding 2 years.
										(f)Associate
				Administrator for Women’s Services
									(1)AppointmentThe
				Administrator, with the approval of the Secretary, shall appoint an Associate
				Administrator for Women’s Services.
									(2)DutiesThe
				Associate Administrator appointed under paragraph (1) shall—
										(A)establish a
				committee to be known as the Coordinating Committee for Women’s Services
				(hereafter in this subparagraph referred to as the Coordinating
				Committee), which shall be composed of the Directors of the agencies of
				the Administration (or the designees of the Directors);
										(B)acting through the
				Coordinating Committee, with respect to women’s substance use disorders and
				mental health services—
											(i)identify the need
				for such services, and make an estimate each fiscal year of the funds needed to
				adequately support the services;
											(ii)identify needs
				regarding the coordination of services;
											(iii)encourage the
				agencies of the Administration to support such services;
											(iv)assure that the
				unique needs of minority women, including Native American, Alaskan Native,
				Hispanic, African-American and Asian women, are recognized and addressed within
				the activities of the Administration;
											(v)recognize the
				distinct condition of maternal addiction and the specific needs that pregnant
				and parenting women and their children present to treatment approaches and
				interventions; and
											(vi)explore the
				relationship between sexual violence, trauma, and maternal addiction in order
				to effectively respond to the distinct pathways to addiction for pregnant and
				parenting women;
											(C)establish an
				advisory committee to be known as the Advisory Committee for Women’s Services,
				which shall be composed of not more than 10 individuals, a majority of whom
				shall be women, who are not officers or employees of the Federal Government, to
				be appointed by the Administrator from among physicians, practitioners,
				treatment providers, prevention specialists, and other health professionals,
				whose clinical practice, specialization, or professional expertise includes a
				significant focus on women’s substance use disorders and mental health
				conditions, that shall—
											(i)advise the
				Associate Administrator on appropriate activities to be undertaken by the
				agencies of the Administration with respect to women’s substance use disorder
				and mental health services, including services which require a
				multidisciplinary approach;
											(ii)collect and
				review data, including information provided by the Secretary, and report
				biannually to the Administrator regarding the extent to which women are
				represented among senior personnel, and make recommendations regarding
				improvement in the participation of women in the workforce of the
				Administration; and
											(iii)prepare a
				description of activities of the Committee, including findings made by the
				Committee regarding—
												(I)the extent of
				expenditures made for substance use disorder and mental health services for
				women and pregnant and parenting women by the Administration; and
												(II)the estimated
				level of funding needed for substance use disorder and mental health services
				to meet the needs of women and pregnant and parenting women;
												(D)improve the
				collection of data on women’s health by—
											(i)reviewing the
				current data at the Administration to determine its uniformity and
				applicability;
											(ii)developing
				standards for all programs funded by the Administration so that data are, to
				the extent practicable, collected and reported using common reporting formats,
				linkages and definitions; and
											(iii)reporting to the
				Administrator a plan for incorporating the standards developed under clause
				(ii) in all Administration programs and a plan to assure that the data so
				collected are accessible to health professionals, providers, researchers, and
				members of the public; and
											(E)shall establish,
				maintain, and operate a program to provide information on women’s substance use
				disorder and mental health services.
										(3)DefinitionFor
				purposes of this subsection, the term women’s substance use disorder and
				mental health conditions, with respect to women of all age, ethnic, and
				racial groups, means all aspects of substance use disorders and mental
				illness—
										(A)unique to or that
				directly affects women; or
										(B)with respect to
				which there have been insufficient services involving women or insufficient
				data.
										(g)Associate
				Administrator for Older Adult Services
									(1)AppointmentThe
				Administrator, with the consent of the Secretary, shall appoint an individual
				to serve as the Associate Administrator of Older Adult Services.
									(2)DutiesThe
				Associate Administrator appointed under paragraph (1) shall act as the lead
				staff for the coordination, promotion, and monitoring of—
										(A)services research
				on the prevention and identification of mental health and substance use
				disorders in the older adult population, including the risk of suicide;
										(B)innovative
				projects for the delivery of community-based mental health and substance use
				disorder services for older adults, including senior suicide prevention and the
				integration of mental health services in primary care settings;
										(C)support for the
				development and dissemination of evidence-based practice models, including
				models to address mental health and substance-related disorders in older
				adults, including the risk of suicide;
										(D)the development of
				model training programs for mental health and substance use disorder
				professionals and caregivers serving older adults; and
										(E)other activities,
				as designated by the Administrator, to improve the mental health and substance
				use disorders of older adults.
										(h)Services of
				Experts
									(1)In
				generalThe Administrator may obtain (in accordance with section
				3109 of title 5, United States Code, but without regard to the limitation in
				such section on the number of days or the period of service) the services of
				not more than 20 experts or consultants who have professional qualifications.
				Such experts and consultants shall be obtained for the Administration and for
				each of its centers.
									(2)Compensation and
				expenses
										(A)In
				generalExperts and consultants whose services are obtained under
				paragraph (1) shall be paid or reimbursed for their expenses associated with
				traveling to and from their assignment location in accordance with sections
				5724, 5724a(a), 5724a(c), and 5726(c) of title 5, United States Code.
										(B)LimitationsExpenses
				specified in subparagraph (A) may not be allowed in connection with the
				assignment of an expert or consultant whose services are obtained under
				paragraph (1), unless and until the expert or consultant agrees in writing to
				complete the entire period of assignment or one year, whichever is shorter,
				unless separated or reassigned for reasons beyond the control of the expert or
				consultant that are acceptable to the Secretary. If the expert or consultant
				violates the agreement, the money spent by the United States for the expenses
				specified in subparagraph (A) is recoverable from the expert or consultant as a
				debt of the United States. The Secretary may waive in whole or in part a right
				of recovery under this subparagraph.
											(i)Peer Review
				GroupsThe Administrator shall, without regard to the provisions
				of title 5, United States Code, governing appointments in the competitive
				service, and without regard to the provisions of chapter 51 and subchapter III
				of chapter 53 of such title, relating to classification and General Schedule
				pay rates, establish such peer review groups and program advisory committees as
				are needed to carry out the requirements of this title and appoint and pay
				members of such groups, except that officers and employees of the United States
				shall not receive additional compensation for services as members of such
				groups. The Federal Advisory Committee
				Act shall not apply to the duration of a peer review group appointed
				under this subsection.
											(j)Voluntary
				ServicesThe Administrator may accept voluntary and uncompensated
				services.
								(k)AdministrationThe
				Administrator shall ensure that programs and activities assigned under this
				title to the Administration are fully administered by the respective Centers to
				which such programs and activities are assigned.
								(l)Report
				Concerning Activities and ProgressNot later than 2 years after
				the date of enactment of the SAMHSA
				Modernization Act of 2010, and once every 2 years thereafter, the
				Administrator shall prepare and submit to the Committee on Energy and Commerce
				and the Committee on Appropriations of the House of Representatives, and to the
				Committee on Health, Education, Labor, and Pensions and the Committee on
				Appropriations of the Senate, the report containing, at a minimum—
									(1)the development
				and assessment of population-based indicators of mental health and substance
				use disorders for the United States and the progress made in addressing gaps in
				services and improving outcomes by the Administration and by other public
				health agencies;
									(2)a description of
				the activities carried out by the Administration to improve the availability
				and quality of the mental health and substance use disorder prevention and
				treatment services;
									(3)an assessment of
				the success of programs funded under this title and part B of title XIX in
				meeting the goals of the program using the measures of performance developed in
				accordance with section 504(b); and
									(4)a description of
				the manner in which the Administration engages in partnerships with other
				Federal agencies and promotes coordination by grantees under this title and
				part B of title XIX with other State or local agencies.
									(m)Applications for
				Grants and Contracts
									(1)In
				generalWith respect to awards of grants, cooperative agreements,
				and contracts under this title or other statutory authority of the
				Administration, the Administrator, or the Director of the Center involved, as
				the case may be, may not make such an award unless—
										(A)an application for
				the award is submitted to the official involved;
										(B)with respect to
				carrying out the purpose for which the award is to be provided, the application
				provides assurances of compliance with the requirements of the grant,
				cooperative agreement, or contract satisfactory to such official; and
										(C)the application is
				otherwise in such form, is made in such manner, and contains such agreements,
				assurances, and information as the official determines to be necessary to carry
				out the purpose for which the award is to be provided.
										(2)Consideration of
				religion in employment decisionsWith respect to any activity to be funded
				(in whole or in part) through an award of a grant, cooperative agreement, or
				contract under this title or any other statutory authority of the
				Administration, the Administrator, or the Director of the Center involved, as
				the case may be, may not make such an award unless the applicant agrees to
				refrain from considering religion or any profession of faith when making any
				employment decision regarding an individual who is or will be assigned to carry
				out any portion of the activity. This paragraph applies notwithstanding any
				other provision of Federal law, including any exemption otherwise applicable to
				a religious corporation, association, educational institution, or society.
									(n)Emergency
				Response
									(1)In
				generalNotwithstanding section 504 and except as provided in
				paragraph (2), the Secretary may use not to exceed 2.5 percent of all amounts
				appropriated under this title for a fiscal year to make noncompetitive grants,
				contracts or cooperative agreements to public entities to enable such entities
				to address emergency substance use disorder or mental health needs in local
				communities.
									(2)ExceptionsAmounts
				appropriated under part C shall not be subject to paragraph (1).
									(3)EmergenciesThe
				Secretary shall establish criteria for determining that a substance use
				disorder or mental health emergency exists and publish such criteria in the
				Federal Register prior to providing funds under this subsection.
									(o)Limitation on
				the Use of Certain InformationNo information, if an
				establishment or person supplying the information or described in it is
				identifiable, obtained in the course of activities undertaken or supported
				under section 504 may be used for any purpose other than the purpose for which
				it was supplied unless such establishment or person has consented (as
				determined under regulations of the Secretary) to its use for such other
				purpose. Such information may not be published or released in other form if the
				person who supplied the information or who is described in it is identifiable
				unless such person has consented (as determined under regulations of the
				Secretary) to its publication or release in other form.
								(p)Joint Funding of
				Projects
									(1)In
				general
										(A)AuthorityThe
				Administrator is authorized to enter into arrangements with other Federal
				agencies to jointly carry out projects of common interest, to transfer to such
				agencies funds appropriated under any applicable program under this title, and
				to receive and use funds from such, for projects of common interest.
										(B)UseFunds
				transferred or received pursuant to subparagraph (A) shall be used only for
				purposes for which such funds were appropriated and shall be made available by
				contract or grant only to recipients eligible to receive such funds under such
				laws.
										(C)Application of
				proceduresIf the Administrator enters into an arrangement under
				this subsection for the administration of a project, the Federal agency
				administering the project shall use such agency’s procedures to award contracts
				or grants and to administer such awards, unless the parties to the arrangement
				specify the use of procedures of another agency that is a party to the
				arrangement.
										(D)CriteriaIf
				the Administrator has entered into an arrangement authorized under this
				paragraph and the Secretary and the heads of the other Federal agencies
				participating in the arrangement determine that joint funding is necessary to
				address a special need consistent with the purposes and authorized activities
				of each program that provides funding under the joint project, the
				Administrator and the heads of the other participating agencies may develop a
				single set of criteria for the jointly funded project and require each
				applicant for such project to submit a single application for review by the
				participating agencies.
										(2)Joint
				applicationsThe Administrator may develop the criteria for, and
				require the submission of, joint applications under 2 or more applicable
				programs under which funds are awarded on a competitive basis, and may jointly
				review and approve such applications separately from other applications under
				such programs, where the Secretary determines that such joint awards are
				necessary to address a special need consistent with the purposes and authorized
				activities of each such program. Any applicant for such a joint award shall
				meet the eligibility requirements of each such program.
									(3)Limitations on
				joint fundingThe Secretary may not construe the provisions of
				this subsection to take precedence over a limitation on joint funding contained
				in an applicable law.
									(4)Congressional
				notice
										(A)In
				generalThe Administrator shall provide notice to the Committee
				on Energy and Commerce of the House of Representatives and Committee on Health,
				Education, Labor, and Pensions of the Senate and the Subcommittee on Labor,
				Health and Human Services and Education of the Committee on Appropriations of
				the House of Representatives and the Subcommittee on Labor, Health and Human
				Services and Education of the Committee on Appropriations of the Senate of each
				joint funding agreement made with other Federal agencies under this subsection
				not later than 60 days after the making of such agreements.
										(B)RequirementsA
				notice under subparagraph (A) shall include—
											(i)a
				description of the purpose and objectives of the joint funding
				arrangement;
											(ii)the amounts and
				sources, by program, of the funds dedicated to such arrangement; and
											(iii)the criteria
				developed to govern the award of contracts and grants.
											(q)PublicationsThe
				Secretary, without regard to section 501 of title 44, United States Code, shall
				promptly publish, make available in accessible formats, and disseminate widely,
				the results of research, demonstration projects, and evaluations conducted or
				supported under this title.
								(r)InternationalFor
				the purpose of advancing the status of the health sciences in the United States
				(and thereby the health of the American people), the Administrator may provide
				training and technical assistance to foreign countries or international
				organizations, and participate with foreign countries or international
				organizations in cooperative endeavors in health care technology, health
				services research, and statistical activities related to substance use
				disorders and mental health, including participating and otherwise cooperating
				in any international meetings, conferences, or other activities concerning with
				substance use disorders or mental health.
								(s)DefinitionIn
				this title, the terms emergency and major disaster
				have the meanings given such terms in section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act.
								(t)Authorization of
				AppropriationsFor the purpose of providing grants, cooperative
				agreements, and contracts under this section, there are authorized to be
				appropriated $50,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of the fiscal years 2012 through 2015.
								502.Advisory
				councils
								(a)Appointment
									(1)In
				generalThe Secretary shall appoint an advisory council
				for—
										(A)the Substance
				Abuse and Mental Health Services Administration;
										(B)the Center for
				Substance Abuse Treatment;
										(C)the Center for
				Substance Abuse Prevention; and
										(D)the Center for
				Mental Health Services.
										Each such
				advisory council shall advise, consult with, and make recommendations to the
				Secretary and the Administrator or Director of the Administration or Center for
				which the advisory council is established concerning matters relating to the
				activities carried out by and through the Administration or Center and the
				policies respecting such activities.(2)Function and
				activitiesAn advisory council—
										(A)may on the basis
				of the materials provided by the organization respecting activities conducted
				at the organization, make recommendations to the Administrator or Director of
				the Administration or Center for which it was established respecting such
				activities;
										(B)may collect, by
				correspondence or by personal investigation, information as to studies and
				services that are being carried on in the United States or any other country as
				to the diseases, disorders, or other aspects of human health with respect to
				which the organization was established and with the approval of the
				Administrator or Director, whichever is appropriate, make such information
				available through appropriate publications for the benefit of public and
				private health entities and health professions personnel and for the
				information of the general public; and
										(C)may appoint
				subcommittees and convene workshops and conferences.
										(b)Membership
									(1)In
				generalEach advisory council shall consist of nonvoting ex
				officio members and not more than 12 members to be appointed by the Secretary
				under paragraph (3).
									(2)Ex officio
				membersThe ex officio members of an advisory council shall
				consist of—
										(A)the
				Secretary;
										(B)the
				Administrator;
										(C)the Director of
				the Center for which the council is established;
										(D)the Under
				Secretary for Health of the Department of Veterans Affairs;
										(E)the Assistant
				Secretary for Defense for Health Affairs (or the designates of such officers);
				and
										(F)such additional
				officers or employees of the United States as the Secretary determines
				necessary for the advisory council to effectively carry out its
				functions.
										(3)Appointed
				membersIndividuals shall be appointed to an advisory council
				under paragraph (1) as follows:
										(A)Nine of the
				members shall be appointed by the Secretary from among the leading
				representatives of the health disciplines (including public health and
				behavioral and social sciences and, as practicable, age-appropriate health
				experts) relevant to the activities of the Administration or Center for which
				the advisory council is established.
										(B)Three of the
				members shall be appointed by the Secretary from the general public (including
				an older adult or a member of their family), and shall include consumers and
				leaders in fields of public policy, public relations, law, health policy
				economics, or management.
										(C)The Secretary
				shall appoint a member of the Women’s Advisory Council established under
				section 501(f)(2)(C) to each of the advisory councils as a liaison between such
				councils and the Women’s Advisory Council.
										(4)CompensationMembers
				of an advisory council who are officers or employees of the United States shall
				not receive any compensation for service on the advisory council. The remaining
				members of an advisory council shall receive, for each day (including travel
				time) they are engaged in the performance of the functions of the advisory
				council, compensation at rates not to exceed the daily equivalent to the annual
				rate in effect for Executive Level II.
									(c)Terms of
				Office
									(1)In
				generalThe term of office of a member of an advisory council
				appointed under subsection (b) shall be 4 years, except that any member
				appointed to fill a vacancy for an unexpired term shall serve for the remainder
				of such term. The Secretary shall make appointments to an advisory council in
				such a manner as to ensure that the terms of the members not all expire in the
				same year. A member of an advisory council may serve after the expiration of
				such member’s term until a successor has been appointed and taken
				office.
									(2)ReappointmentsA
				member who has been appointed to an advisory council for a term of 4 years may
				not be reappointed to an advisory council during the 2-year period beginning on
				the date on which such 4-year term expired.
									(3)Time for
				appointmentIf a vacancy occurs in an advisory council among the
				members under subsection (b), the Secretary shall make an appointment to fill
				such vacancy within 90 days from the date the vacancy occurs.
									(d)ChairThe
				Secretary shall select a member of an advisory council to serve as the chair of
				the council. The Secretary may so select an individual from among the appointed
				members, or may select the Administrator or the Director of the Center
				involved. The term of office of the chair shall be 2 years unless the Secretary
				appoints the Administrator to serve as the chair.
								(e)MeetingsAn
				advisory council shall meet at the call of the chairperson or upon the request
				of the Administrator or Director of the Administration or Center for which the
				advisory council is established, but in no event less than 2 times during each
				fiscal year. The location of the meetings of each advisory council shall be
				subject to the approval of the Administrator or Director of Administration or
				Center for which the council was established.
								(f)Executive
				Secretary and StaffThe Administrator or Director of the
				Administration or Center for which the advisory council is established shall
				designate a member of the staff of the Administration or Center for which the
				advisory council is established to serve as the Executive Secretary of the
				advisory council. The Administrator or Director shall make available to the
				advisory council such staff, information, and other assistance as it may
				require to carry out its functions. The Administrator or Director shall provide
				orientation and training for new members of the advisory council to provide for
				their effective participation in the functions of the advisory council.
								503.Peer
				review
								(a)In
				GeneralThe Secretary, after consultation with the Administrator,
				shall require appropriate peer review of grants, cooperative agreements, and
				contracts to be administered through the agency which exceed the simple
				acquisition threshold as defined in section 4(11) of the Office of Federal
				Procurement Policy Act.
								(b)MembersThe
				members of any peer review group established under subsection (a) shall be
				individuals who by virtue of their training or experience are eminently
				qualified to perform the review functions of the group. Not more than
				one-fourth of the members of any such peer review group shall be officers or
				employees of the United States.
								(c)ConditionsThe
				Secretary may establish limited exceptions to the limitations contained in this
				section regarding participation of Federal employees. The circumstances under
				which the Secretary may make such an exception shall be made public.
								504.Data
				collection
								(a)Data
									(1)In
				generalThe Secretary, acting through the Administrator, shall,
				at a minimum, collect data each year—
										(A)with respect to
				mental health, concerning—
											(i)the national
				incidence and prevalence of the various forms of mental illness and, in
				particular, the national incidence and prevalence of adults with serious mental
				illness and children with serious emotional disturbance (as such terms are
				defined for purposes of section 1912);
											(ii)the number and
				variety of public and nonprofit private treatment programs;
											(iii)the number and
				demographic characteristics of individuals receiving treatment through such
				programs;
											(iv)the type of care
				received by such individuals;
											(v)the relationship
				between mental illness and physical diseases; and
											(vi)such other issues
				as may be appropriate; and
											(B)with respect to
				substance use, concerning—
											(i)the national
				incidence and prevalence of the various forms of substance use;
											(ii)the incidence and
				prevalence of such various forms of substance use in major metropolitan areas
				selected by the Secretary;
											(iii)the number of
				individuals admitted to the emergency rooms of hospitals as a result of the
				abuse of alcohol or other drugs;
											(iv)the number of
				deaths occurring as a result of substance use disorders, as indicated in
				reports by coroners;
											(v)the number and
				variety of public and private nonprofit treatment programs, including their
				capacity and type of patient services available;
											(vi)the number of
				individuals seeking treatment through such programs, the number and demographic
				characteristics of individuals receiving such treatment, the percentage of
				individuals who complete such programs, and, with respect to individuals
				receiving such treatment, the length of time between an individual’s request
				for treatment and the commencement of treatment;
											(vii)the number of
				such individuals who return for treatment after the completion of a prior
				treatment in such programs and the method of treatment utilized during the
				prior treatment;
											(viii)the number of
				individuals receiving public assistance for such treatment programs;
											(ix)the costs and
				effectiveness of the different types of treatment modalities for drug and
				alcohol abuse and the aggregate relative costs of each such treatment modality
				provided within a State in each fiscal year;
											(x)to
				the extent information is available, the number of individuals receiving
				treatment for alcohol or drug abuse who have private insurance coverage for the
				costs of such treatment;
											(xi)the extent of
				alcohol and drug abuse among high school students and among the general
				population; and
											(xii)the number of
				alcohol and drug abuse counselors and other substance use disorder treatment
				personnel employed in public and private treatment facilities.
											(2)Annual
				surveysThe Secretary shall carry out annual surveys with respect
				to the collection of data under this subsection. Summaries and analyses of such
				data shall be made available to the public.
									(b)National Outcome
				Measures
									(1)In
				generalThe Secretary, in consultation with States and other
				stakeholders, shall establish national outcome measures (including client and
				community measures) for substance abuse and mental health programs to be used
				by recipients of assistance through programs authorized under this title and
				part B of title XIX, as appropriate.
									(2)EvaluationThe
				Secretary shall be responsible for evaluating the effect of the implementation
				of the outcome measures developed under paragraph (1) and whether such outcome
				measures continue to be important for measuring program success and for
				recommending additional measures or modification to current measures.
									(3)ModificationsAny
				modifications made as a result of an evaluation under paragraph (2) shall be
				made only after the Secretary has consulted with States and other stakeholders
				and after such modification are published in the Federal Register.
									(4)Deemed
				publicationNational outcome measures agreed to by the States and
				other stakeholders prior to the date of enactment of the
				SAMHSA Modernization Act of
				2010 are deemed to have been published in the Federal Register
				for the purposes of paragraph (3).
									(c)State
				Infrastructure Grants
									(1)In
				generalThe Secretary may award grants to, and enter into
				contracts or cooperative agreements with, States for the purpose of developing
				and operating mental health or substance use disorder data collection,
				analysis, and reporting systems in accordance with the outcome measures
				developed under subsection (b).
									(2)Matching
				requirement
										(A)In
				generalWith respect to the costs of the program to be carried
				out under a grant under paragraph (1) by a State, the Secretary may make an
				award under such paragraph only if the applicant agrees to make available
				(directly or through donations from public or private entities) non-Federal
				contributions toward such costs in an amount that is not less than 50 percent
				of such costs.
										(B)Determination of
				amount contributedNon-Federal contributions under subparagraph
				(A) may be in cash or in kind, fairly evaluated, including plant, equipment, or
				services. Amounts provided by the Federal Government, or services assisted or
				subsidized to any significant extent by the Federal Government, may not be
				included in determining the amount of such contributions.
										(3)Duration of
				supportThe period during which payments may be made for a
				program under paragraph (1) may be not less than 3 years nor more than 5
				years.
									(d)Uniform
				CriteriaAfter consultation with the States and with appropriate
				national organizations, the Administrator shall develop uniform criteria for
				the collection of data, using the best available technology, pursuant to this
				section.
								(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of fiscal years 2011 through 2015.
								505.Supportive
				services for homeless Individuals
								(a)Grants for
				Treatment and Recovery for Homeless Individuals
									(1)In
				generalThe Secretary shall award grants, contracts and
				cooperative agreements to community-based public and private nonprofit entities
				for the purposes of providing mental health and substance use disorder services
				for homeless individuals. In carrying out this section, the Secretary shall
				consult with the Interagency Council on the Homeless, established under section
				201 of the Stewart B. McKinney Homeless
				Assistance Act (42 U.S.C. 11311).
									(2)PreferencesIn
				awarding grants, contracts, and cooperative agreements under paragraph (1), the
				Secretary shall give a preference to—
										(A)entities that
				provide integrated primary health, substance use disorder, and mental health
				services to homeless individuals;
										(B)entities that
				demonstrate effectiveness in serving runaway, homeless, and street
				youth;
										(C)entities that have
				experience in providing substance use disorder and mental health services to
				homeless individuals;
										(D)entities that
				demonstrate experience in providing housing for individuals in treatment for or
				in recovery from mental illness or substance use disorders; and
										(E)entities that
				demonstrate effectiveness in serving homeless veterans.
										(3)Services for
				certain individualsIn awarding grants, contracts, and
				cooperative agreements under paragraph (1), the Secretary shall not—
										(A)prohibit the
				provision of services under such subsection to homeless individuals who are
				suffering from a substance use disorder and are not suffering from a mental
				health disorder; and
										(B)make payments
				under such paragraph to any entity that has a policy of—
											(i)excluding
				individuals from mental health services due to the existence or suspicion of
				substance use disorder; or
											(ii)has a policy of
				excluding individuals from substance use disorder services due to the existence
				or suspicion of mental illness.
											(b)Grants for
				Services To End Long-Term Homelessness
									(1)In
				general
										(A)GrantsThe
				Secretary shall make grants to entities described in subparagraph (B) for the
				purpose of carrying out projects to provide the services described in paragraph
				(4) to chronically homeless individuals in permanent supportive housing.
										(B)Eligible
				entitiesFor purposes of subparagraph (A), an entity described in
				this subparagraph is—
											(i)a
				State or political subdivision of a State, an American Indian and Alaska Native
				tribe, tribal organization, a health facility or program operated by or
				pursuant to a contract or grant with the Indian Health Service, or a public or
				nonprofit private entity, including a community-based provider of homelessness
				services, health care, housing, or other services important to individuals
				experiencing chronic homelessness; or
											(ii)a
				consortium composed of entities described in clause (i), which consortium
				includes a public or nonprofit private entity that serves as the lead applicant
				and has responsibility for fiscal management, program management, and
				coordinating the activities of the consortium.
											(2)PrioritiesIn
				making grants under paragraph (1), the Secretary shall give priority to
				applicants demonstrating that the applicants—
										(A)target the
				services described in paragraph (4) to individuals or families who—
											(i)have been homeless
				for longer periods of time or have experienced more episodes of homelessness
				than are required to meet the definition of chronic homelessness under this
				section;
											(ii)have high rates
				of utilization of emergency public systems of care; or
											(iii)have a history
				of interactions with law enforcement and the criminal justice system;
											(B)have greater
				funding commitments from State or local government agencies responsible for
				overseeing mental health treatment, substance use disorder treatment, medical
				care, and employment (including commitments to provide Federal funds in
				accordance with paragraph (5)(B)(ii)(II));
										(C)will provide for
				an increase in the number of units of permanent supportive housing that would
				serve chronically homeless individuals in the community as a result of an award
				of a grant under paragraph (1); and
										(D)have demonstrated
				experience providing services to address the mental health and substance use
				disorder problems of chronically homeless individuals living in permanent
				supportive housing settings.
										(3)Geographic
				distributionThe Secretary shall ensure that consideration is
				given to geographic distribution (such as urban and rural areas) in the
				awarding of grants under paragraph (1).
									(4)ServicesThe
				services referred to in paragraph (1) are the following:
										(A)Services provided
				by the grantee or by qualified subcontractors that promote recovery,
				resiliency, and self-sufficiency and address barriers to housing stability,
				including the following:
											(i)Mental health
				services, including treatment services and recovery support services and
				services that promote resiliency.
											(ii)Substance use
				disorder treatment and recovery support services, including counseling,
				treatment planning, recovery coaching, and relapse prevention.
											(iii)Integrated,
				coordinated treatment and recovery support services for co-occurring
				disorders.
											(iv)Health education,
				including referrals for medical and dental care.
											(v)Services designed
				to help individuals make progress toward self-sufficiency and recovery,
				including benefits advocacy, money management, life-skills training, self-help
				programs, and engagement and motivational interventions.
											(vi)Parental skills
				and family support.
											(vii)Case
				management.
											(viii)Other
				supportive services that promote an end to chronic homelessness.
											(ix)Coordination or
				partnership with other agencies, programs, or mainstream benefits to maximize
				the availability of services and resources to meet the needs of chronically
				homeless persons living in supportive housing using cost-effective approaches
				that avoid duplication.
											(x)Data collection
				and measuring performance outcomes as specified in paragraph (11).
											(B)Services, as
				described in subparagraph (A), that are delivered to individuals and families
				who are chronically homeless and who are scheduled to become residents of
				permanent supportive housing within 90 days pending the location or development
				of an appropriate unit of housing.
										(C)For individuals
				and families who are otherwise eligible, and who have voluntarily chosen to
				seek other housing opportunities after a period of tenancy in supportive
				housing, services, as described in subparagraph (A), that are delivered, for a
				period of 90 days after exiting permanent supportive housing or until the
				individuals have transitioned to comprehensive services adequate to meet their
				current needs, provided that the purpose of the services is to support the
				individuals in their choice to transition into housing that is responsive to
				their individual needs and preferences.
										(5)Matching
				funds
										(A)In
				generalA condition for the receipt of a grant under paragraph
				(1) is that, with respect to the cost of the project to be carried out by an
				applicant pursuant to such subsection, the applicant agrees as follows:
											(i)In
				the case of the initial grant pursuant to paragraph (10)(A)(i), the applicant
				will, in accordance with subparagraphs (B) and (C), make available
				contributions toward such costs in an amount that is not less than $1 for each
				$3 of Federal funds provided in the grant.
											(ii)In the case of a
				renewal grant pursuant to paragraph (10)(A)(ii), the applicant will, in
				accordance with subparagraphs (B) and (C), make available contributions toward
				such costs in an amount that is not less than $1 for each $1 of Federal funds
				provided in the grant.
											(B)Source of
				contributionFor purposes of subparagraph (A), contributions made
				by an applicant are in accordance with this paragraph if made as
				follows:
											(i)The contribution
				is made from funds of the applicant or from donations from public or private
				entities.
											(ii)Of the
				contribution—
												(I)not less than 80
				percent is from non-Federal funds; and
												(II)not more than 20
				percent is from Federal funds provided under programs that—
													(aa)are
				not expressly directed at services for homeless individuals, but whose purposes
				are broad enough to include the provision of a service or services described in
				paragraph (4) as authorized expenditures under such program; and
													(bb)do
				not prohibit Federal funds under the program from being used to provide a
				contribution that is required as a condition for obtaining Federal
				funds.
													(C)Determination of
				amount contributedContributions required in subparagraph (A) may
				be in cash or in kind, fairly evaluated, including plant, equipment, or
				services. Amounts provided by the Federal Government, or services assisted or
				subsidized to any significant extent by the Federal Government, may not be
				included in determining the amount of non-Federal contributions required in
				subparagraph (B)(ii)(I).
										(6)Administrative
				expensesA condition for the receipt of a grant under paragraph
				(1) is that the applicant involved agree that not more than 10 percent of the
				grant will be expended for administrative expenses with respect to the grant.
				Expenses for data collection and measuring performance outcomes as specified in
				paragraph (11) shall not be considered as administrative expenses subject to
				the limitation in this paragraph.
									(7)Certain uses of
				fundsNotwithstanding other provisions of this section, not more
				than 20 percent of the individuals served by a grantee under paragraph (1) may
				be homeless individuals who are not chronically homeless.
									(8)Application for
				grantA grant may be made under paragraph (1) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				subsection.
									(9)Certain
				requirementsA condition for the receipt of a grant under
				paragraph (1) is that the applicant involved demonstrate the following:
										(A)The applicant and
				all direct providers of services have the experience, infrastructure, and
				expertise needed to ensure the quality and effectiveness of services, which may
				be demonstrated by any of the following:
											(i)Compliance with
				all local, city, county, or State requirements for licensing, accreditation, or
				certification (if any) which are applicable to the proposed project.
											(ii)A
				minimum of 2 years experience providing comparable services that do not require
				licensing, accreditation, or certification.
											(iii)Certification as
				a Medicaid service provider, including health care for the homeless programs
				and community health centers.
											(iv)An executed
				agreement with a relevant State or local government agency that will provide
				oversight over the mental health, substance use disorder, or other services
				that will be delivered by the project.
											(B)There is a
				mechanism for determining whether residents are chronically homeless. Such a
				mechanism may rely on local data systems or records of shelter admission. If
				there are no sources of data regarding the duration or number of homeless
				episodes, or if such data are unreliable for the purposes of this paragraph, an
				applicant must demonstrate that the project will implement appropriate
				procedures, taking into consideration the capacity of local homeless service
				providers to document episodes of homelessness and the challenges of engaging
				persons who have been chronically homeless, to verify that an individual or
				family meets the definition for being chronically homeless under this
				subsection.
										(C)The applicant
				participates in a local, regional, or statewide homeless management information
				system.
										(10)Duration of
				initial and renewal grants; additional provisions regarding renewal
				grants
										(A)In
				generalSubject to subparagraphs (B) and (C), the period during
				which payments are made to a grantee under paragraph (1) shall be in accordance
				with the following:
											(i)In
				the case of the initial grant, the period of payments shall be not less than 3
				years and not more than 5 years.
											(ii)In the case of a
				subsequent grant (referred to in this subsection as a renewal
				grant), the period of payments shall be not more than 5 years.
											(B)Annual approval;
				availability of appropriations; number of grantsThe provision of
				payments under an initial or renewal grant is subject to annual approval by the
				Secretary of the payments and to the availability of appropriations for the
				fiscal year involved to make the payments. This paragraph may not be construed
				as establishing a limitation on the number of grants under paragraph (1) that
				may be made to an entity.
										(C)Additional
				provisions regarding renewal grants
											(i)Compliance with
				minimum standardsA renewal grant may be made by the Secretary
				only if the Secretary determines that the applicant involved has, in the
				project carried out with the grant, maintained compliance with minimum
				standards for quality and successful outcomes for housing retention, as
				determined by the Secretary.
											(ii)AmountThe
				maximum amount of a renewal grant under this paragraph shall not exceed an
				amount equal to 75 percent of the amount of the grant awarded in the final year
				of the initial grant period.
											(11)Strategic
				performance outcomes and reports
										(A)In
				generalThe Secretary shall, as a condition of the receipt of
				grants under paragraph (1), require grantees to provide data regarding the
				performance outcomes of the projects carried out under the grants. Consistent
				with the requirements and procedures established by the Secretary, each grantee
				shall measure and report specific performance outcomes related to the long-term
				goals of increasing stability within the community for people who have been
				chronically homeless, and decreasing the recurrence of periods of
				homelessness.
										(B)Performance
				outcomesThe performance outcomes described under subparagraph
				(A) shall include, with respect to individuals who have been chronically
				homeless—
											(i)improvements in
				housing stability;
											(ii)improvements in
				employment and education;
											(iii)reductions in
				problems related to substance use disorders;
											(iv)reductions in
				problems related to mental health disorders; and
											(v)other areas as the
				Secretary determines appropriate.
											(C)Coordination and
				consistency with other homeless assistance programs
											(i)ProceduresIn
				establishing strategic performance outcomes and reporting requirements under
				subparagraph (A), the Secretary shall develop and implement procedures that
				minimize the costs and burdens to grantees and program participants, and that
				are practical, streamlined, and designed for consistency with the requirements
				of the homeless assistance programs administered by the Secretary of Housing
				and Urban Development.
											(ii)Applicant
				coordinationApplicants under this subsection shall coordinate
				with community stakeholders, including participants in the local homeless
				management information system, concerning the development of systems to measure
				performance outcomes and with the Secretary for assistance with data collection
				and measurements activities.
											(D)ReportA
				grantee shall submit an annual report to the Secretary that—
											(i)identifies the
				grantee’s progress toward achieving its strategic performance outcomes;
				and
											(ii)describes other
				activities conducted by the grantee to increase the participation, housing
				stability, and other improvements in outcomes for individuals who have been
				chronically homeless.
											(12)Training and
				technical assistanceThe Secretary, directly or through awards of
				grants or contracts to public or nonprofit private entities, shall provide
				training and technical assistance regarding the planning, development, and
				provision of services in projects under paragraph (1).
									(c)DefinitionsFor
				purposes of this section:
									(1)Chronically
				homeless
										(A)In
				generalThe term chronically homeless, used with
				respect to an individual or family, means an individual or family who—
											(i)is
				homeless and lives or resides in a place not meant for human habitation, a safe
				haven, or in an emergency shelter;
											(ii)has been homeless
				and living or residing in a place not meant for human habitation, a safe haven,
				or in an emergency shelter continuously for at least 1 year or on at least 4
				separate occasions in the last 3 years; and
											(iii)has an adult
				head of household (or a minor head of household if no adult is present in the
				household) with a diagnosable substance use disorder, serious mental illness,
				developmental disability (as defined in section 102 of the
				Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15002)), post traumatic stress
				disorder, cognitive impairments resulting from a brain injury, or chronic
				physical illness or disability, including the co-occurrence of 2 or more of
				those conditions.
											(B)Rule of
				constructionA person who currently lives or resides in an
				institutional care facility, including a jail, substance use disorder or mental
				health treatment facility, hospital or other similar facility, and has resided
				there for fewer than 90 days shall be considered chronically homeless if such
				person met all of the requirements described in subparagraph (A) prior to
				entering that facility.
										(2)HomelessThe
				term homeless means sleeping in a place not meant for human
				habitation or in an emergency homeless shelter.
									(3)Homeless
				individualThe term homeless individual has the
				meaning given such term in section 330(h)(5)(A).
									(4)Permanent
				supportive housing
										(A)In
				generalThe term permanent supportive housing means
				permanent, affordable housing with flexible support services that are available
				and designed to help the tenants stay housed and build the necessary skills to
				live as independently as possible. Such term does not include housing that is
				time-limited. Supportive housing offers residents assistance in reaching their
				full potential, which may include opportunities to secure other housing that
				meets their needs and preferences, based on individual choice instead of the
				requirements of time-limited transitional programs. Under this section,
				permanent affordable housing includes permanent housing funded or assisted
				through title IV of the McKinney-Vento Homeless Assistance Act and section (8)
				of the United States Housing Act of
				1937.
										(B)AffordableFor
				purposes of subparagraph (A), the term affordable means within the
				financial means of individuals who are extremely low income, as defined by the
				Secretary of Housing and Urban Development.
										(5)Substance use
				disorder servicesThe term substance use disorder
				services has the meaning given the term substance abuse
				services in section 330(h)(5)(C).
									(d)Term of the
				AwardsNo entity may receive a grant, contract, or cooperative
				agreement under this section for more than 5 years.
								(e)ReportNot
				later than 2 years after the date of enactment of the
				SAMHSA Modernization Act of
				2010, and once every 2 years thereafter, the Secretary shall
				submit to the appropriate committees of Congress a report concerning the
				programs and services provided under this section. Such report shall
				include—
									(1)a summary of the
				information received by the Secretary under paragraph (11) of subsection
				(b);
									(2)a description of
				how the services provided under each such program are coordinated with State
				and local social service programs and homelessness assistance programs and
				Department of Veterans Affairs services programs; and
									(3)an evaluation of
				the manner in which funds are used under such programs and the effectiveness of
				such programs in ending chronic homelessness and improving outcomes for
				individuals with mental illness and substance use disorder problems.
									(f)Authorization of
				Appropriations
									(1)In
				generalThere is authorized to be appropriated to carry out this
				section, $100,000,000 for fiscal year 2011, and such sums as may be necessary
				for each of the fiscal years 2012 through 2015.
									(2)Continuing
				grantsOf the total amount appropriated to carry out this
				section, amounts shall first be allocated for continuing grants awarded under
				section 505(a) (as such section existed on the day before the date of enactment
				of the SAMHSA Modernization Act of
				2010.
									(3)Remaining
				fundsUpon complying with paragraph (2), any remaining funds
				shall be allocated equally between subsections (a) and (b).
									506.American
				Indians and Alaska Natives
								(a)Technical
				AssistanceThe Secretary shall provide technical assistance to
				American Indian and Alaska Native tribes and tribal organizations in submitting
				applications for any program of grants under this title.
								(b)SAMHSA Tribal
				Technical Advisory Group
									(1)In
				generalThe Secretary shall establish and maintain a Tribal
				Technical Advisory Group (referred to in this section as the
				Group) that shall be composed of—
										(A)Indian
				representation, as selected by the tribes, from each of the 12 administrative
				units (Area Offices) of the Indian Health Service;
										(B)a representative
				of the Indian Health Service;
										(C)representatives of
				National Indian Organizations with general interests in Indian health
				care;
										(D)a representative
				of the Administration; and
										(E)a representative
				of a national organization representing States’ interests in mental health and
				substance use disorders.
										(2)PurposeThe
				purpose of the Group is to enhance the tribal government to Federal Government
				relationship by providing recommendations and advice to tribes, States, and the
				Administration through—
										(A)identifying the
				barriers and issues in providing mental health and substance use disorder
				treatments and services between the Administration, States and tribal health
				programs, including those programs administered by the Indian Health
				Service;
										(B)providing
				expertise on policies, guidelines, and programmatic issues affecting the
				delivery of mental health and substance use disorder care for American Indians
				and Alaska Natives;
										(C)facilitating any
				interaction relating to intergovernmental and intragovernmental
				responsibilities; and
										(D)providing any
				other advice or assistance to the Administration to improve the mental health
				and substance use disorder status levels of American Indians and Alaska
				Natives.
										(3)Support no
				supplantThe Group shall support and not supplant the tribal
				consultation process between the Administration and tribes.
									(4)ReportNot
				later than 1 year after the date of the enactment of the
				SAMHSA Modernization Act of
				2010, and annually thereafter, the Group shall prepare and
				submit, to the Secretary, the Committee on Indian Affairs and the Committee on
				Health, Education, Labor, and Pensions of the Senate, and the Committee on
				Natural Resources and the Committee on Energy and Commerce of the House of
				Representatives, a report describing the activities, findings, and
				recommendations pursuant to this section.
									(c)DutiesThe
				Secretary shall appoint an individual within the Administration to—
									(1)act as a point of
				contact for tribes and tribal organizations;
									(2)coordinate and
				provide technical assistance to tribes and tribal organizations;
									(3)act as a
				knowledgeable source on American Indian and Alaska Native mental health and
				substance use disorders issues;
									(4)advise grant
				review panels about the effectiveness of traditional intervention and treatment
				methods used by American Indians and Alaska Natives;
									(5)coordinates
				activities between the Administration and the Group; and
									(6)coordinate
				activities between the Administration and Indian Health Service.
									(d)Special mental
				health and substance use disorders Programs for American Indians and Alaska
				Natives
									(1)In
				generalThe Secretary shall award grants, in addition to
				discretionary grants under this title, to provide services for mental health
				and substance use disorders in accordance with paragraph (2).
									(2)Service through
				Indian health facilitiesFor purposes of paragraph (1), services
				under such subsection shall be considered to be provided in accordance with
				this subsection if such services are provided through an American Indian and
				Alaska Native program operated by an Indian tribe, tribal organization, Indian
				Health Service, or a health facility or program operated by or pursuant to a
				contract or grant with the Indian Health Service.
									(3)Data
				collectionThe Secretary shall periodically collect and report on
				information concerning the numbers of people served through grants pursuant to
				this subsection and the effectiveness of such grants.
									(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $40,000,000 for fiscal year 2011, and such sums as may be
				necessary for fiscal years 2012 through and 2015.
									507.Early Detection
				and Intervention for Mental Illness and Substance Abuse Disorders
								(a)In
				generalThe Administrator may award grants, contracts, or
				cooperative agreements to eligible entities for mental illness and substance
				abuse screening, brief intervention, referral, and recovery services for
				individuals in primary health care settings.
								(b)Eligible
				entityIn this section, the term eligible entity
				means a public or private nonprofit entity that—
									(1)provides primary
				health services;
									(2)seeks to integrate
				mental illness and substance abuse services into its service system;
									(3)has developed a
				working relationship with providers of mental health and substance abuse
				services; and
									(4)demonstrates a
				need for the inclusion of mental illness and substance abuse services in its
				service system.
									(c)PriorityIn
				awarding grants, contracts, and cooperative agreements under this section, the
				Secretary shall give priority to eligible entities that—
									(1)provide services
				in rural or frontier areas of the Nation;
									(2)provide services
				to American Indian or Alaska Native populations; or
									(3)provide services
				on university and college campuses.
									(d)Use of
				fundsThe Secretary may award a grant to an eligible entity under
				this section only if the entity agrees to use the grant—
									(1)to provide
				screening, brief interventions, referral, and recovery services for mental
				health and substance abuse;
									(2)to coordinate
				these services with primary health care services in the same program;
									(3)to develop a
				network of facilities to which patients can be referred if needed;
									(4)to purchase needed
				screening and other tools that are—
										(A)necessary for
				providing the services; and
										(B)supported by
				research; and
										(5)to maintain
				communication with appropriate State mental health and substance abuse
				agencies.
									(d)DurationThe
				period of a grant, contract, or cooperative agreement awarded under this
				section may not exceed 5 years.
								(e)EvaluationThe
				Secretary may not award a grant, contract, or cooperative agreement to an
				eligible entity under this section unless the entity agrees—
									(1)to prepare and
				submit to the Secretary at the end of the grant, contract, or cooperative
				agreement period an evaluation of all activities funded through the grant,
				contract, or cooperative agreement; and
									(2)to use such
				performance measures as may be stipulated by the Secretary for purposes of such
				evaluation.
									(f)StudyNot
				later than 4 years after the first appropriation of funds to carry out this
				section, the Secretary—
									(1)shall conduct a study on the benefits of
				integrating mental illness and substance abuse care within primary health care,
				focusing on the performance measures stipulated by the Secretary for purposes
				of evaluations under subsection (e); and
									(2)shall submit the
				results of such study to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Energy and Commerce of the House of
				Representatives.
									(g)Authorization of
				appropriations
									(1)In
				generalTo carry out this section, there are authorized to be
				appropriated $60,000,000 for fiscal year 2011 and such sums as may be necessary
				for fiscal years 2012 through 2015.
									(2)Program
				managementOf the funds appropriated to carry out this section
				for a fiscal year, the Secretary may use not more than 5 percent to manage the
				program under this section.
									508.Report on
				coordination between the Substance Abuse and Mental Health Services
				Administration and the Federal emergency management AgencyNot later than 1 year after the date of
				enactment of the SAMHSA Modernization Act of
				2010, the Administrator, in coordination with the Administrator
				of the Federal Emergency Management Agency, shall submit to the appropriate
				committees of Congress a report that contains the following:
								(1)A description of
				the manner in which the Federal Emergency Management Agency and the
				Administration have coordinated to provide mental health and substance use
				disorder outreach, counseling, and treatment following Presidentially declared
				disasters.
								(2)An analysis of the
				manner in which the services provided (as described in paragraph (1)) have been
				coordinated with existing State and local mental health and substance use
				disorder programs, including the manner in which such services assisted the
				emergency response and post-disaster recovery and how such services are
				delivered during the transition from an emergency response situation to a
				post-disaster and recovery situation.
								(3)An analysis of the
				methods by which the Federal Emergency Management Agency and the Administration
				coordinated with other appropriate Federal agencies to leverage use of
				supplemental funds appropriated by Congress to meet the mental health and
				substance use disorder needs of the affected individuals following
				Presidentially declared disasters.
								(4)Recommendations of
				the actions that may be taken by the Federal Emergency Management Agency and
				the Administration to facilitate the improved provision of mental health and
				substance use disorder outreach, counseling, and treatment following
				Presidentially declared disasters, including an analysis of ways in which the
				Crisis Counseling Program may be used to meet community-identified mental
				health and substance use disorder needs.
								BCENTERS AND
				PROGRAMS
							1Center for
				Substance Abuse Treatment
								510.Center for
				Substance Abuse Treatment
									(a)In
				GeneralThere is established in the Administration a Center for
				Substance Abuse Treatment (hereafter in this section referred to as the
				Center). The Center shall be headed by a Director (hereafter in
				this section referred to as the Director) appointed by the
				Secretary from among individuals with extensive experience or academic
				qualifications in the treatment of substance use disorders or in the evaluation
				of substance use disorder treatment systems.
									(b)DutiesThe
				Director of the Center shall—
										(1)administer the
				substance use disorder treatment block grant program authorized in section
				1921;
										(2)ensure that
				emphasis is placed on children and adolescents in the development of treatment
				programs;
										(3)collaborate with
				the Attorney General to develop programs to provide substance use disorder
				treatment services to individuals who have had contact with the Justice system,
				especially adolescents;
										(4)collaborate with
				the Director of the Center for Substance Abuse Prevention in order to provide
				outreach services to identify individuals in need of treatment services, with
				emphasis on the provision of such services to pregnant and postpartum women and
				their infants and to individuals who use drugs intravenously;
										(5)collaborate with
				the Director of the National Institute on Drug Abuse, with the Director of the
				National Institute on Alcohol Abuse and Alcoholism, and with the States to
				promote the study, dissemination, and implementation of research findings that
				will improve the delivery and effectiveness of treatment services;
										(6)collaborate with
				the Administrator of the Health Resources and Services Administration and the
				Administrator of the Centers for Medicare & Medicaid Services to promote
				the increased integration into the mainstream of the health care system of the
				United States of programs for providing treatment services;
										(7)evaluate plans
				submitted by the States pursuant to section 1931(a)(6) in order to determine
				whether the plans adequately provide for the availability, allocation, and
				effectiveness of treatment services;
										(8)sponsor regional
				workshops on improving the quality and availability of treatment
				services;
										(9)provide technical
				assistance to public and nonprofit private entities that provide treatment
				services, including technical assistance with respect to the process of
				submitting to the Director applications for any program of grants or contracts
				carried out by the Director;
										(10)carry out
				activities to educate individuals on the need for establishing treatment
				facilities within their communities;
										(11)encourage public
				and private entities that provide health insurance to provide benefits for
				outpatient treatment services and other nonhospital-based treatment
				services;
										(12)evaluate
				treatment programs to determine the quality and appropriateness of various
				forms of treatment, which shall be carried out through grants, contracts, or
				cooperative agreements provided to public or nonprofit private entities;
										(13)in carrying out
				paragraph (12), assess the quality, appropriateness, and costs of various
				treatment forms from specific patient groups and ensure that the national
				outcome measures developed under section 504(b) are used with respect to all
				appropriate grants administered by the Center; and
										(14)work with States,
				providers, and individuals in recovery and their families to promote the
				expansion of recovery support services and recovery oriented systems of
				care.
										(c)Grants and
				ContractsIn carrying out the duties established in subsection
				(b), the Director may make grants to and enter into contracts and cooperative
				agreements with public and nonprofit private entities.
									511.Residential
				treatment programs for pregnant and parenting women
									(a)In
				GeneralThe Director of the Center for Substance Abuse Treatment
				shall provide awards of grants, cooperative agreement, or contracts to public
				and nonprofit private entities for the purpose of providing to pregnant and
				parenting women treatment for substance use disorders through programs in
				which, during the course of receiving treatment—
										(1)the women reside
				in or receive outpatient treatment services from facilities provided by the
				programs;
										(2)the minor children
				of the women reside with the women in such facilities, if the women so request;
				and
										(3)the services
				described in subsection (d) are available to or on behalf of the women.
										(b)Availability of
				Services for Each ParticipantA funding agreement for an award
				under subsection (a) for an applicant is that, in the program operated pursuant
				to such subsection—
										(1)treatment services
				and each supplemental service will be available through the applicant, either
				directly or through agreements with other public or nonprofit private entities;
				and
										(2)services will be
				made available to each woman and child admitted to the program.
										(c)Individualized
				Plan of ServicesA funding agreement for an award under
				subsection (a) for an applicant is that—
										(1)in providing
				authorized services for an eligible woman pursuant to such subsection, the
				applicant will, in consultation with the women, prepare an individualized plan
				for the provision of services for the woman and her child; and
										(2)treatment services
				under the plan will include—
											(A)individual, group,
				and family counseling, as appropriate, regarding substance use disorders;
				and
											(B)follow-up services
				to assist the woman in preventing a relapse into such abuse.
											(d)Required
				Supplemental ServicesIn the case of an eligible woman, the
				services referred to in subsection (a)(3) are as follows:
										(1)Prenatal and
				postpartum health care.
										(2)Referrals for
				necessary hospital services.
										(3)For the infants
				and children of the woman—
											(A)pediatric health
				care, including treatment for any perinatal effects of maternal substance use
				disorders and including screenings regarding the physical and mental
				development of the infants and children;
											(B)counseling and
				other mental health services, in the case of children; and
											(C)comprehensive
				social services.
											(4)Providing
				therapeutic, comprehensive child care for children during the periods in which
				the woman is engaged in therapy or in other necessary health and rehabilitative
				activities.
										(5)Training in
				parenting.
										(6)Counseling on the
				human immunodeficiency virus and on acquired immune deficiency syndrome.
										(7)Counseling on
				domestic violence and sexual abuse.
										(8)Counseling on
				obtaining employment, including the importance of graduating from a secondary
				school.
										(9)Reasonable efforts
				to preserve and support the family unit of the woman, including promoting the
				appropriate involvement of parents and others, and counseling the children of
				the woman.
										(10)Planning for and
				counseling to assist reentry into society, both before and after discharge,
				including referrals to any public or nonprofit private entities in the
				community involved that provide services appropriate for the woman and the
				children of the woman.
										(11)Case management
				services, including—
											(A)assessing the
				extent to which authorized services are appropriate for the woman and her
				children;
											(B)in the case of the
				services that are appropriate, ensuring that the services are provided in a
				coordinated manner;
											(C)assistance in
				establishing eligibility for assistance under Federal, State, and local
				programs providing health services, mental health services, housing services,
				employment services, educational services, or social services; and
											(D)family
				reunification with children in kinship or foster care arrangements, where safe
				and appropriate.
											(e)Minimum
				Qualifications for Receipt of Award
										(1)Certification by
				relevant state agencyWith respect to the principal agency of the
				State involved that administers programs relating to substance use disorders,
				the Director may make an award under subsection (a) to an applicant only if the
				agency has certified to the Director that—
											(A)the applicant has
				the capacity to carry out a program described in subsection (a);
											(B)the plans of the
				applicant for such a program are consistent with the policies of such agency
				regarding the treatment of substance use disorders; and
											(C)the applicant, or
				any entity through which the applicant will provide authorized services, meets
				all applicable State licensure or certification requirements regarding the
				provision of the services involved.
											(2)Status as
				medicaid provider
											(A)In
				generalSubject to subparagraphs (B) and (C), the Director may
				make an award under subsection (a) only if, in the case of any authorized
				service that is available pursuant to the State plan approved under title XIX
				of the Social Security Act for the
				State involved—
												(i)the applicant for
				the award will provide the service directly, and the applicant has entered into
				a participation agreement under the State plan and is qualified to receive
				payments under such plan; or
												(ii)the applicant
				will enter into an agreement with a public or nonprofit private entity under
				which the entity will provide the service, and the entity has entered into such
				a participation agreement plan and is qualified to receive such
				payments.
												(B)Waiver of
				participation agreements
												(i)In
				generalIn the case of an entity making an agreement pursuant to
				subparagraph (A)(ii) regarding the provision of services, the requirement
				established in such subparagraph regarding a participation agreement shall be
				waived by the Director if the entity does not, in providing health care
				services, impose a charge or accept reimbursement available from any
				third-party payor, including reimbursement under any insurance policy or under
				any Federal or State health benefits plan.
												(ii)DonationsA
				determination by the Director of whether an entity referred to in clause (i)
				meets the criteria for a waiver under such clause shall be made without regard
				to whether the entity accepts voluntary donations regarding the provision of
				services to the public.
												(C)Nonapplication
				of certain requirementsWith respect to any authorized service
				that is available pursuant to the State plan described in subparagraph (A), the
				requirements established in such subparagraph shall not apply to the provision
				of any such service by an institution for mental diseases to an individual who
				has attained 21 years of age and who has not attained 65 years of age. For
				purposes of the preceding sentence, the term institution for mental
				diseases has the meaning given such term in section 1905(i) of the
				Social Security Act.
											(f)Requirement of
				Matching Funds
										(1)In
				generalWith respect to the costs of the program to be carried
				out by an applicant pursuant to subsection (a), a funding agreement for an
				award under such subsection is that the applicant will make available (directly
				or through donations from public or private entities) non-Federal contributions
				toward such costs in an amount that—
											(A)for the first
				fiscal year for which the applicant receives payments under an award under such
				subsection, is not less than $1 for each $9 of Federal funds provided in the
				award;
											(B)for any second
				such fiscal year, is not less than $1 for each $9 of Federal funds provided in
				the award; and
											(C)for any subsequent
				such fiscal year, is not less than $1 for each $3 of Federal funds provided in
				the award.
											(2)Determination of
				amount contributedNon-Federal contributions required in
				paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
				equipment, or services. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such non-Federal
				contributions.
										(g)OutreachA
				funding agreement for an award under subsection (a) for an applicant is that
				the applicant will provide outreach services in the community involved to
				identify women who are engaging in substance use disorders and to encourage the
				women to undergo treatment for such abuse.
									(h)Accessibility of
				Program; Cultural Context of ServicesA funding agreement for an
				award under subsection (a) for an applicant is that—
										(1)the program
				operated pursuant to such subsection will be operated at a location that is
				accessible to low-income pregnant and parenting women; and
										(2)authorized
				services will be provided in the language and the cultural context that is most
				appropriate.
										(i)Continuing
				EducationA funding agreement for an award under subsection (a)
				is that the applicant involved will provide for continuing education in
				treatment services for the individuals who will provide treatment in the
				program to be operated by the applicant pursuant to such subsection.
									(j)Imposition of
				ChargesA funding agreement for an award under subsection (a) for
				an applicant is that, if a charge is imposed for the provision of authorized
				services to on behalf of an eligible woman, such charge—
										(1)will be made
				according to a schedule of charges that is made available to the public;
										(2)will be adjusted
				to reflect the income of the woman involved; and
										(3)will not be
				imposed on any such woman with an income of less than 185 percent of the
				official poverty line, as established by the Director of the Office of
				Management and Budget and revised by the Secretary in accordance with section
				673(2) of the Omnibus Budget Reconciliation Act of 1981.
										(k)Reports to
				DirectorA funding agreement for an award under subsection (a) is
				that the applicant involved will submit to the Director a report—
										(1)describing the
				utilization and costs of services provided under the award;
										(2)specifying the
				number of women served, the number of infants served, and the type and costs of
				services provided; and
										(3)providing such
				other information as the Director determines to be appropriate.
										(l)Requirement of
				ApplicationThe Director may make an award under subsection (a)
				only if an application for the award is submitted to the Director containing
				such agreements, and the application is in such form, is made in such manner,
				and contains such other agreements and such assurances and information as the
				Director determines to be necessary to carry out this section.
									(m)Allocation of
				AwardsIn making awards under subsection (a), the Director shall
				give priority to any entity that agrees to use the award for a program serving
				an area that is a rural area, an area designated under section 332 by the
				Administrator of the Health Resources and Services Administration as a health
				professional shortage area with a shortage of professionals, or an area
				determined by the Director to have a shortage of family-based substance use
				disorder treatment options.
									(n)Duration of
				AwardThe period during which payments are made to an entity from
				an award under subsection (a) may not exceed 5 years. The provision of such
				payments shall be subject to annual approval by the Director of the payments
				and subject to the availability of appropriations for the fiscal year involved
				to make the payments. This subsection may not be construed to establish a
				limitation on the number of awards under such subsection that may be made to an
				entity.
									(o)Evaluations;
				Dissemination of FindingsThe Director shall, directly or through
				contract, provide for the conduct of evaluations of programs carried out
				pursuant to subsection (a). The Director shall disseminate to the States the
				findings made as a result of the evaluations.
									(p)DefinitionsFor
				purposes of this section:
										(1)The term
				authorized services means treatment services and supplemental
				services.
										(2)The term
				eligible woman means a woman who has been admitted to a program
				operated pursuant to subsection (a).
										(3)The term
				funding agreement, with respect to an award under subsection (a),
				means that the Director may make the award only if the applicant makes the
				agreement involved.
										(4)The term
				treatment services means treatment for substance use disorders,
				including the counseling and services described in subsection (c)(2).
										(5)The term
				supplemental services means the services described in subsection
				(d).
										(q)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $50,000,000 for each of fiscal years
				2011 through 2015.
									512.Priority
				substance use disorder treatment needs of regional and national
				significance
									(a)ProjectsThe
				Secretary shall address priority substance use disorder treatment needs of
				regional and national significance (as determined under subsection (b)) through
				the provision of or through assistance for—
										(1)knowledge
				development and application projects for treatment and rehabilitation and the
				conduct or support of evaluations of such projects;
										(2)training and
				technical assistance; and
										(3)targeted capacity
				response programs that permit States, local jurisdictions, communities, and
				American Indian and Alaska Native tribes to focus on emerging trends in
				substance use and co-occurrence of substance use disorders with mental illness
				or other disorders.
										The
				Secretary may carry out the activities described in this section directly or
				through grants, contracts, or cooperative agreements with States, political
				subdivisions of States, territories, American Indian and Alaska Native tribes,
				tribal organizations, or a health facility or program operated by or pursuant
				to a contract or grant with the Indian Health Service, and other public or
				nonprofit private entities.(b)Priority
				Substance Use Disorder Treatment Needs
										(1)In
				generalPriority substance use disorder treatment needs of
				regional and national significance shall be determined by the Secretary after
				consultation with States and other interested groups. The Secretary shall meet
				with the States and interested groups on an annual basis to discuss program
				priorities.
										(2)Special
				considerationIn developing program priorities under paragraph
				(1), the Secretary shall give special consideration to promoting the
				integration of substance use disorder treatment services into primary health
				care systems and to provide treatment for older adults with substance use
				disorders.
										(c)Requirements
										(1)In
				generalRecipients of grants, contracts, or cooperative
				agreements under this section shall comply with information and application
				requirements determined appropriate by the Secretary.
										(2)Duration of
				awardWith respect to a grant, contract, or cooperative agreement
				awarded under this section, the period during which payments under such award
				are made to the recipient may not exceed 5 years.
										(3)Matching
				fundsThe Secretary may, for projects carried out under
				subsection (a), require that entities that apply for grants, contracts, or
				cooperative agreements under that project provide non-Federal matching funds,
				as determined appropriate by the Secretary, to ensure the institutional
				commitment of the entity to the projects funded under the grant, contract, or
				cooperative agreement. Such non-Federal matching funds may be provided directly
				or through donations from public or private entities and may be in cash or in
				kind, fairly evaluated, including plant, equipment, or services.
										(4)Maintenance of
				effortWith respect to activities for which a grant, contract, or
				cooperative agreement is awarded under this section, the Secretary may require
				that recipients for specific projects under subsection (a) agree to maintain
				expenditures of non-Federal amounts for such activities at a level that is not
				less than the level of such expenditures maintained by the entity for the
				fiscal year preceding the fiscal year for which the entity receives such a
				grant, contract, or cooperative agreement.
										(d)EvaluationThe
				Secretary shall evaluate each project carried out under subsection (a)(1) and
				shall disseminate the findings with respect to each such evaluation to
				appropriate public and private entities.
									(e)Information and
				EducationThe Secretary shall establish comprehensive information
				and education programs to disseminate and apply the findings of the knowledge
				development and application, training and technical assistance programs, and
				targeted capacity response programs under this section to the general public,
				to health professionals and other interested groups. The Secretary shall make
				every effort to provide linkages between the findings of supported projects and
				State agencies responsible for carrying out substance use disorder prevention
				and treatment programs.
									(f)Authorization of
				AppropriationThere are authorized to be appropriated to carry
				out this section, $500,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of the fiscal years 2012 through 2015.
									513.Services to
				assist local communities in addressing emerging drugs
									(a)Grants
										(1)In
				generalThe Secretary shall award grants to eligible entities to
				assist local communities in addressing emerging drug issues.
										(2)DefinitionIn
				this section, the term emerging drug issue means, with respect to
				an area—
											(A)a drug treatment
				problem that has occurred because of—
												(i)a
				sudden increase in the demand for drug treatment in the area; or
												(ii)the necessity of
				drug treatment protocols that the area is not equipped to provide; and
												(B)the lack of
				resources within the area to address the problem.
											(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
										(1)be a public or
				nonprofit private entity, including American Indian and Alaska Native tribes,
				tribal organizations, or a health facility or program operated by or pursuant
				to a contract or grant with the Indian Health Service;
										(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including—
											(A)information that
				demonstrates an emerging drug issue in the area to be served under the grant
				and the lack of available resources to address such issue;
											(B)a description of
				the area to be served under the grant and the target population, if relevant,
				and the need of such population for services;
											(C)data on the
				prevalence of the emerging drug involved using whatever data may be available
				from the appropriate State or local agencies, including admissions data,
				waiting lists, data from law enforcement, and other data to establish that
				there is an emerging drug problem;
											(D)a summary of the
				need involved that is based not only on prevalence but the fact that the
				emerging drug requires skills that the area does not have;
											(E)a statement on the
				attempts by the local areas to find funding from other sources including the
				State;
											(F)information to
				demonstrate that the identified need is consistent with the State priorities
				(as evidenced by a letter from the governor of the State);
											(G)a list of goals
				and objectives with respect to activities under the grant;
											(H)an assurance that
				the entity will use evidence-based practices, when available, in providing
				services under the grant; and
											(I)an assurance that
				treatment activities will be coordinated with prevention efforts.
											(c)Use of
				FundsAn entity shall use amounts received under a grant
				to—
										(1)carry out outreach
				and other strategies to increase participation in, and access to, drug
				treatment services;
										(2)provide outpatient
				or residential drug treatment services, including screening, assessment, and
				care management services;
										(3)provide for the
				involvement of friends and families in drug treatment; and
										(4)provide recovery
				support services that help prevent relapse and promote sustained recovery,
				including assistance with employment, housing, and establishing community
				connections.
										(d)Coordination of
				ServicesAn entity that receives a grant under this section shall
				ensure that—
										(1)services provided
				under the grant are coordinated with other community, social, and health agency
				service provider programs, including programs conducted by mental health
				departments, social services departments, health departments, education
				agencies, juvenile and adult justice systems, and child welfare agencies;
				and
										(2)drug treatment
				service systems are partnered with prevention systems.
										(e)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				entities that use a portion of grant funds to serve rural areas.
									(f)Data
				CollectionA grantee shall collect data on the national outcome
				measures established under section 504(b) and any other data needed to
				demonstrate the success of the grantee in achieving the goals and objectives
				described in its application under subsection (b)(2)(F).
									(g)EvaluationA
				grantee shall conduct and evaluation of the activities carried out under the
				grant and provide the results of such evaluation to the Secretary.
									(h)Grant
				PeriodThe period of a grant under this section shall be 3
				years.
									(i)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2011
				through 2015.
									514.Action by the
				Center for Substance Abuse Treatment and States concerning military
				facilities
									(a)Center for
				Substance Abuse TreatmentThe Director of the Center for
				Substance Abuse Treatment shall—
										(1)coordinate with
				the agencies represented on the Commission on Alternative Utilization of
				Military Facilities the utilization of military facilities or parts thereof, as
				identified by such Commission, established under the National Defense
				Authorization Act of 1989, that could be utilized or renovated to house
				nonviolent persons for drug treatment purposes;
										(2)notify State
				agencies responsible for the oversight of drug abuse treatment entities and
				programs of the availability of space at the installations identified in
				paragraph (1); and
										(3)assist State
				agencies responsible for the oversight of drug abuse treatment entities and
				programs in developing methods for adapting the installations described in
				paragraph (1) into residential treatment centers.
										(b)StatesWith
				regard to military facilities or parts thereof, as identified by the Commission
				on Alternative Utilization of Military Facilities established under section
				3042 of the Comprehensive Alcohol Abuse, Drug Abuse, and Mental Health
				Amendments Act of 1988, that could be utilized or renovated to house nonviolent
				persons for drug treatment purposes, State agencies responsible for the
				oversight of drug abuse treatment entities and programs shall—
										(1)establish
				eligibility criteria for the treatment of individuals at such
				facilities;
										(2)select treatment
				providers to provide drug abuse treatment at such facilities;
										(3)provide assistance
				to treatment providers selected under paragraph (2) to assist such providers in
				securing financing to fund the cost of the programs at such facilities;
				and
										(4)establish,
				regulate, and coordinate with the military official in charge of the facility,
				work programs for individuals receiving treatment at such facilities.
										(c)Reservation of
				SpacePrior to notifying States of the availability of space at
				military facilities under subsection (a)(2), the Director may reserve space at
				such facilities to conduct research or demonstration projects.
									515.Substance use
				disorder treatment and early intervention services for children and
				adolescents
									(a)In
				GeneralThe Secretary shall award grants, contracts, or
				cooperative agreements to public and private nonprofit entities, including
				American Indian and Alaska Native tribes, tribal organizations, or a health
				facility or program operated by or pursuant to a contract or grant with the
				Indian Health Service, for the purpose of—
										(1)providing early
				identification and services to meet the needs of children and adolescents who
				are at risk of substance use disorders; and
										(2)providing
				substance use disorder treatment services for children, including children and
				adolescents with co-occurring mental illness and substance use
				disorders.
										(b)PriorityIn
				awarding grants, contracts, or cooperative agreements under subsection (a), the
				Secretary shall give priority to applicants who propose to—
										(1)apply
				evidence-based and cost effective methods;
										(2)coordinate the
				provision of services with other social service agencies in the community,
				including educational, juvenile justice, child welfare, substance abuse, and
				mental health agencies;
										(3)provide a
				continuum of integrated treatment services, including case management, for
				children and adolescents with substance use disorders, including children and
				adolescents with co-occurring mental illness and substance use disorders and
				their families;
										(4)provide services
				that are gender-specific and culturally appropriate;
										(5)involve and work
				with families of children and adolescents receiving services; and
										(6)provide aftercare
				services for children and adolescents and their families after completion of
				treatment.
										(c)Duration of
				GrantsThe Secretary shall award grants, contracts, or
				cooperative agreements under subsection (a) for 5 fiscal years.
									(d)ApplicationAn
				entity desiring a grant, contract, or cooperative agreement under subsection
				(a) shall submit an application to the Secretary at such time, in such manner,
				and accompanied by such information as the Secretary may reasonably
				require.
									(e)EvaluationAn
				entity that receives a grant, contract, or cooperative agreement under
				subsection (a) shall submit, in the application for such grant, contract, or
				cooperative agreement, a plan for the evaluation of any project undertaken with
				funds provided under this section. Such entity shall provide the Secretary with
				periodic evaluations of the progress of such project and such evaluation at the
				completion of such project as the Secretary determines to be
				appropriate.
									(f)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, $60,000,000 for fiscal year 2011, and such sums as may be
				necessary for fiscal years 2012 through 2015.
									2Center for
				Substance Abuse Prevention
								520.Center for
				Substance Abuse Prevention
									(a)In
				GeneralThere is established in the Administration a Center for
				Substance Abuse Prevention (hereafter referred to in this part as the
				Prevention Center). The Center shall be headed by a Director
				appointed by the Secretary from individuals with extensive experience or
				academic qualifications in the prevention of drug or alcohol abuse.
									(b)DutiesThe
				Director of the Prevention Center shall—
										(1)sponsor regional
				workshops on the prevention of drug and alcohol abuse through the reduction of
				risk and the promotion of resiliency;
										(2)coordinate the
				findings of research sponsored by agencies of the Service on the prevention of
				drug and alcohol abuse;
										(3)develop effective
				drug and alcohol abuse prevention literature (including literature on the
				adverse effects of emerging drugs);
										(4)in cooperation
				with the Secretary of Education, assure the widespread dissemination of
				prevention materials among States, political subdivisions, and school
				systems;
										(5)support clinical
				training programs for substance use disorder prevention practitioners and other
				health professionals involved in drug abuse education, prevention;
										(6)in cooperation
				with the Director of the Centers for Disease Control and Prevention, develop
				educational materials designed to increase awareness of those at greatest risk
				for substance use disorders thereby preventing new infections and reducing the
				probability of the transmission of HIV, Hepatitis C, sexually transmitted
				diseases, tuberculosis, and other communicable diseases;
										(7)conduct training,
				technical assistance, data collection, and evaluation activities of programs
				supported under the Drug Free Schools and Communities Act of 1986;
										(8)support the
				development of model, innovative, community-based programs that reduce the risk
				of substance use and promote resiliency among young people;
										(9)collaborate with
				the Attorney General of the Department of Justice to develop programs to
				prevent drug abuse among high risk youth;
										(10)prepare for
				distribution documentary films and public service announcements for television
				and radio to educate the public, especially adolescent audiences, concerning
				the dangers to health resulting from the consumption of alcohol and drugs and,
				to the extent feasible, use appropriate private organizations and business
				concerns in the preparation of such announcements; and
										(11)develop and
				support innovative demonstration programs designed to identify and deter the
				improper use or abuse of anabolic steroids by students, especially students in
				secondary schools.
										(c)Grants,
				Contracts, Cooperative AgreementsThe Director may make grants
				and enter into contracts and cooperative agreements in carrying out subsection
				(b).
									521.Priority
				substance use disorder prevention needs of regional and national
				significance
									(a)ProjectsThe
				Secretary shall address priority substance use disorder prevention needs of
				regional and national significance (as determined under subsection (b)) through
				the provision of or through assistance for—
										(1)knowledge
				development and application projects for prevention and the conduct or support
				of evaluations of such projects;
										(2)training and
				technical assistance; and
										(3)targeted capacity
				response programs, including a focus on emerging drugs.
										The
				Secretary may carry out the activities described in this section directly or
				through grants, contracts, or cooperative agreements with States, territories,
				political subdivisions of States, American Indian and Alaska Native tribes,
				tribal organizations and a health facility or program operated by or pursuant
				to a contract or grant with the Indian Health Service, or other public or
				nonprofit private entities.(b)Priority
				Substance Use Disorder Prevention Needs
										(1)In
				generalPriority substance use disorder prevention needs of
				regional and national significance shall be determined by the Secretary in
				consultation with the States and other interested groups. The Secretary shall
				meet with the States and interested groups on an annual basis to discuss
				program priorities.
										(2)Special priority
				and consideration
											(A)PriorityIn
				developing priority needs under paragraph (1), the Secretary shall ensure that
				specific priority is given to high risk youth, including youth who—
												(i)are failing in, or
				who have dropped out of, school;
												(ii)associate with
				peers who engage in substance use;
												(iii)live in
				communities where drugs and alcohol are readily available;
												(iv)are raised in a
				family with a history of problem behaviors including drug and alcohol
				abuse;
												(v)are identified as
				children of a substance abuser;
												(vi)are victims of
				physical, sexual, or psychological abuse;
												(vii)have committed a
				violent or delinquent act;
												(viii)have
				experienced mental health problems;
												(ix)have attempted
				suicide; or
												(x)have experienced
				long-term physical pain due to injury.
												(B)ConsiderationsIn
				developing program priorities under paragraph (1), the Secretary shall give
				special consideration to—
												(i)applying the most
				promising strategies and research-based primary prevention approaches;
												(ii)promoting the
				integration of substance use disorder prevention information and activities
				into primary health care systems; and
												(iii)supporting
				education projects that focus on, or include, specific information about the
				oral health risks and conditions associated with drug use.
												(c)Requirements
										(1)In
				generalRecipients of grants, contracts, and cooperative
				agreements under this section shall comply with information and application
				requirements determined appropriate by the Secretary.
										(2)Duration of
				awardWith respect to a grant, contract, or cooperative agreement
				awarded under this section, the period during which payments under such award
				are made to the recipient may not exceed 5 years.
										(3)Matching
				fundsThe Secretary may, for projects carried out under
				subsection (a), require that entities that apply for grants, contracts, or
				cooperative agreements under that project provide non-Federal matching funds,
				as determined appropriate by the Secretary, to ensure the institutional
				commitment of the entity to the projects funded under the grant, contract, or
				cooperative agreement. Such non-Federal matching funds may be provided directly
				or through donations from public or private entities and may be in cash or in
				kind, fairly evaluated, including plant, equipment, or services.
										(4)Maintenance of
				effortWith respect to activities for which a grant, contract, or
				cooperative agreement is awarded under this section, the Secretary may require
				that recipients for specific projects under subsection (a) agree to maintain
				expenditures of non-Federal amounts for such activities at a level that is not
				less than the level of such expenditures maintained by the entity for the
				fiscal year preceding the fiscal year for which the entity receives such a
				grant, contract, or cooperative agreement.
										(d)EvaluationThe
				Secretary shall evaluate each project carried out under subsection (a)(1) and
				shall disseminate the findings with respect to each such evaluation to
				appropriate public and private entities.
									(e)Information and
				EducationThe Secretary shall establish comprehensive information
				and education programs to disseminate the findings of the knowledge development
				and application, training and technical assistance programs, and targeted
				capacity response programs under this section to the general public and to
				health professionals. The Secretary shall make every effort to provide linkages
				between the findings of supported projects and State agencies responsible for
				carrying out substance use disorder prevention and treatment programs.
									(f)Authorization of
				AppropriationThere are authorized to be appropriated to carry
				out this section, $300,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of the fiscal years 2012 through 2015.
									522.Programs to
				reduce underage drinking
									(a)DefinitionsFor
				purposes of this section:
										(1)The term
				alcohol beverage industry means the brewers, vintners, distillers,
				importers, distributors, and retail or online outlets that sell or serve beer,
				wine, and distilled spirits.
										(2)The term
				school-based prevention means programs, which are
				institutionalized, and run by staff members or school-designated persons or
				organizations in any grade of school, kindergarten through 12th grade.
										(3)The term
				youth means persons under the age of 21.
										(4)The term IOM
				report means the report released in September 2003 by the National
				Research Council, Institute of Medicine, and entitled Reducing Underage
				Drinking: A Collective Responsibility.
										(b)Sense of
				CongressIt is the sense of the Congress that:
										(1)A multi-faceted
				effort is needed to more successfully address the problem of underage drinking
				in the United States. A coordinated approach to prevention, intervention,
				treatment, enforcement, and research is key to making progress. This Act
				recognizes the need for a focused national effort, and addresses particulars of
				the Federal portion of that effort, as well as Federal support for State
				activities.
										(2)The Secretary of
				Health and Human Services shall continue to conduct research and collect data
				on the short and long-range impact of alcohol use and abuse upon adolescent
				brain development and other organ systems.
										(3)States and
				communities, including colleges and universities, are encouraged to adopt
				comprehensive prevention approaches, including—
											(A)evidence-based
				screening, programs and curricula;
											(B)brief intervention
				strategies;
											(C)consistent policy
				enforcement; and
											(D)environmental
				changes that limit underage access to alcohol.
											(4)Public health
				groups, consumer groups, and the alcohol beverage industry should continue and
				expand evidence-based efforts to prevent and reduce underage drinking.
										(5)The entertainment
				industries have a powerful impact on youth, and they should use rating systems
				and marketing codes to reduce the likelihood that underage audiences will be
				exposed to movies, recordings, or television programs with unsuitable alcohol
				content.
										(6)The National
				Collegiate Athletic Association, its member colleges and universities, and
				athletic conferences should affirm a commitment to a policy of discouraging
				alcohol use among underage students and other young fans.
										(7)Alcohol is a
				unique product and should be regulated differently than other products by the
				States and Federal Government. States have primary authority to regulate
				alcohol distribution and sale, and the Federal Government should support and
				supplement these State efforts. States also have a responsibility to fight
				youth access to alcohol and reduce underage drinking. Continued State
				regulation and licensing of the manufacture, importation, sale, distribution,
				transportation and storage of alcoholic beverages are clearly in the public
				interest and are critical to promoting responsible consumption, preventing
				illegal access to alcohol by persons under 21 years of age from commercial and
				non-commercial sources, maintaining industry integrity and an orderly
				marketplace, and furthering effective State tax collection.
										(c)Interagency
				Coordinating Committee; Annual Report on State Underage Drinking Prevention and
				Enforcement Activities
										(1)Interagency
				coordinating committee on the prevention of underage drinking
											(A)In
				generalThe Secretary, in collaboration with the Federal
				officials specified in subparagraph (B), shall formally establish and enhance
				the efforts of the interagency coordinating committee, that began operating in
				2004, focusing on underage drinking (referred to in this subsection as the
				Committee).
											(B)Other
				agenciesThe officials referred to in paragraph (1) are the
				Secretary of Education, the Attorney General, the Secretary of Transportation,
				the Secretary of the Treasury, the Secretary of Defense, the Surgeon General,
				the Director of the Centers for Disease Control and Prevention, the Director of
				the National Institute on Alcohol Abuse and Alcoholism, the Administrator of
				the Substance Abuse and Mental Health Services Administration, the Director of
				the National Institute on Drug Abuse, the Assistant Secretary for Children and
				Families, the Director of the Office of National Drug Control Policy, the
				Administrator of the National Highway Traffic Safety Administration, the
				Administrator of the Office of Juvenile Justice and Delinquency Prevention, the
				Chairman of the Federal Trade Commission, and such other Federal officials as
				the Secretary of Health and Human Services determines to be appropriate.
											(C)ChairThe
				Secretary of Health and Human Services shall serve as the chair of the
				Committee.
											(D)DutiesThe
				Committee shall guide policy and program development across the Federal
				Government with respect to underage drinking, provided, however, that nothing
				in this section shall be construed as transferring regulatory or program
				authority from an Agency to the Coordinating Committee.
											(E)ConsultationsThe
				Committee shall actively seek the input of and shall consult with all
				appropriate and interested parties, including States, public health research
				and interest groups, foundations, and alcohol beverage industry trade
				associations and companies.
											(F)Annual
				report
												(i)In
				generalThe Secretary, on behalf of the Committee, shall annually
				submit to the Congress a report that summarizes—
													(I)all programs and
				policies of Federal agencies designed to prevent and reduce underage
				drinking;
													(II)the extent of
				progress in preventing and reducing underage drinking nationally;
													(III)data that the
				Secretary shall collect with respect to the information specified in clause
				(ii); and
													(IV)such other
				information regarding underage drinking as the Secretary determines to be
				appropriate.
													(ii)Certain
				informationThe report under clause (i) shall include information
				on the following:
													(I)Patterns and
				consequences of underage drinking as reported in research and surveys such as,
				but not limited to Monitoring the Future, Youth Risk Behavior Surveillance
				System, the National Survey on Drug Use and Health, and the Fatality Analysis
				Reporting System.
													(II)Measures of the
				availability of alcohol from commercial and non-commercial sources to underage
				populations.
													(III)Measures of the
				exposure of underage populations to messages regarding alcohol in advertising
				and the entertainment media as reported by the Federal Trade Commission.
													(IV)Surveillance
				data, including information on the onset and prevalence of underage drinking,
				consumption patterns and the means of underage access. The Secretary shall
				develop a plan to improve the collection, measurement and consistency of
				reporting Federal underage alcohol data.
													(V)Any additional
				findings resulting from research conducted or supported under subsection
				(f).
													(VI)Evidence-based
				best practices to prevent and reduce underage drinking and provide treatment
				services to those youth who need them.
													(2)Annual report on
				state underage drinking prevention and enforcement activities
											(A)In
				generalThe Secretary shall, with input and collaboration from
				other appropriate Federal agencies, States, Indian tribes, territories, and
				public health, consumer, and alcohol beverage industry groups, annually issue a
				report on each State’s performance in enacting, enforcing, and creating laws,
				regulations, and programs to prevent or reduce underage drinking.
											(B)State
				performance measures
												(i)In
				generalThe Secretary shall develop, in consultation with the
				Committee, a set of measures to be used in preparing the report on best
				practices.
												(ii)CategoriesIn
				developing these measures, the Secretary shall consider categories including,
				but not limited to:
													(I)Whether or not the
				State has comprehensive anti-underage drinking laws such as for the illegal
				sale, purchase, attempt to purchase, consumption, or possession of alcohol;
				illegal use of fraudulent ID; illegal furnishing or obtaining of alcohol for an
				individual under 21 years; the degree of strictness of the penalties for such
				offenses; and the prevalence of the enforcement of each of these
				infractions.
													(II)Whether or not
				the State has comprehensive liability statutes pertaining to underage access to
				alcohol such as dram shop, social host, and house party laws, and the
				prevalence of enforcement of each of these laws.
													(III)Whether or not
				the State encourages and conducts comprehensive enforcement efforts to prevent
				underage access to alcohol at retail outlets, such as random compliance checks
				and shoulder tap programs, and the number of compliance checks within alcohol
				retail outlets measured against the number of total alcohol retail outlets in
				each State, and the result of such checks.
													(IV)Whether or not
				the State encourages training on the proper selling and serving of alcohol for
				all sellers and servers of alcohol as a condition of employment.
													(V)Whether or not the
				State has policies and regulations with regard to direct sales to consumers and
				home delivery of alcoholic beverages.
													(VI)Whether or not
				the State has programs or laws to deter adults from purchasing alcohol for
				minors; and the number of adults targeted by these programs.
													(VII)Whether or not
				the State has programs targeted to youths, parents, and caregivers to deter
				underage drinking; and the number of individuals served by these
				programs.
													(VIII)Whether or not
				the State has enacted graduated drivers licenses and the extent of those
				provisions.
													(IX)The amount that
				the State invests, per youth capita, on the prevention of underage drinking,
				further broken down by the amount spent on—
														(aa)compliance check
				programs in retail outlets, including providing technology to prevent and
				detect the use of false identification by minors to make alcohol
				purchases;
														(bb)checkpoints and
				saturation patrols that include the goal of reducing and deterring underage
				drinking;
														(cc)community-based,
				school-based, and higher-education-based programs to prevent underage
				drinking;
														(dd)underage drinking
				prevention programs that target youth within the juvenile justice and child
				welfare systems; and
														(ee)other State
				efforts or programs as deemed appropriate.
														(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $1,000,000 for fiscal year 2011, and $1,000,000 for each of
				the fiscal years 2012 through 2015.
										(d)National Media
				Campaign To Prevent Underage Drinking
										(1)Scope of the
				campaignThe Secretary shall continue to fund and oversee the
				production, broadcasting, and evaluation of the national adult-oriented media
				public service campaign if the Secretary determines that such campaign is
				effective in achieving the media campaign’s measurable objectives.
										(2)ReportThe
				Secretary shall provide a report to the Congress annually detailing the
				production, broadcasting, and evaluation of the campaign referred to in
				paragraph (1), and to detail in the report the effectiveness of the campaign in
				reducing underage drinking, the need for and likely effectiveness of an
				expanded adult-oriented media campaign, and the feasibility and the likely
				effectiveness of a national youth-focused media campaign to combat underage
				drinking.
										(3)Consultation
				requirementIn carrying out the media campaign, the Secretary
				shall direct the entity carrying out the national adult-oriented media public
				service campaign to consult with interested parties including both the alcohol
				beverage industry and public health and consumer groups. The progress of this
				consultative process is to be covered in the report under paragraph (2).
										(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $1,000,000 for fiscal year 2011 and $1,000,000 for each of
				the fiscal years 2012 through 2015.
										(e)Interventions
										(1)Community-based
				coalition enhancement grants to prevent underage drinking
											(A)Authorization of
				programThe Administrator of the Substance Abuse and Mental
				Health Services Administration, in consultation with the Director of the Office
				of National Drug Control Policy, shall award, if the Administrator determines
				that the Department of Health and Human Services is not currently conducting
				activities that duplicate activities of the type described in this subsection,
				enhancement grants to eligible entities to design, test,
				evaluate and disseminate effective strategies to maximize the effectiveness of
				community-wide approaches to preventing and reducing underage drinking. This
				subsection is subject to the availability of appropriations.
											(B)PurposesThe
				purposes of this paragraph are to—
												(i)prevent and reduce
				alcohol use among youth in communities throughout the United States;
												(ii)strengthen
				collaboration among communities, the Federal Government, and State, local, and
				tribal governments;
												(iii)enhance
				intergovernmental cooperation and coordination on the issue of alcohol use
				among youth;
												(iv)serve as a
				catalyst for increased citizen participation and greater collaboration among
				all sectors and organizations of a community that first demonstrates a
				long-term commitment to reducing alcohol use among youth;
												(v)disseminate to
				communities timely information regarding state-of-the-art practices and
				initiatives that have proven to be effective in preventing and reducing alcohol
				use among youth; and
												(vi)enhance, not
				supplant, effective local community initiatives for preventing and reducing
				alcohol use among youth.
												(C)ApplicationAn
				eligible entity desiring an enhancement grant under this paragraph shall submit
				an application to the Administrator at such time, and in such manner, and
				accompanied by such information as the Administrator may require. Each
				application shall include—
												(i)a
				complete description of the entity’s current underage alcohol use prevention
				initiatives and how the grant will appropriately enhance the focus on underage
				drinking issues; or
												(ii)a
				complete description of the entity’s current initiatives, and how it will use
				this grant to enhance those initiatives by adding a focus on underage drinking
				prevention.
												(D)Uses of
				fundsEach eligible entity that receives a grant under this
				paragraph shall use the grant funds to carry out the activities described in
				such entity’s application submitted pursuant to subparagraph (C). Grants under
				this paragraph shall not exceed $50,000 per year and may not exceed four
				years.
											(E)Supplement not
				supplantGrant funds provided under this paragraph shall be used
				to supplement, not supplant, Federal and non-Federal funds available for
				carrying out the activities described in this paragraph.
											(F)EvaluationGrants
				under this paragraph shall be subject to the same evaluation requirements and
				procedures as the evaluation requirements and procedures imposed on recipients
				of drug free community grants.
											(G)DefinitionsFor
				purposes of this paragraph, the term eligible entity means an
				organization that is currently receiving or has received grant funds under the
				Drug-Free Communities Act of 1997 (21 U.S.C. 1521 et seq.).
											(H)Administrative
				expensesNot more than 6 percent of a grant under this paragraph
				may be expended for administrative expenses.
											(I)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this paragraph $5,000,000 for fiscal year 2011, and $5,000,000 for each of
				the fiscal years 2012 through 2015.
											(2)Grants directed
				at preventing and reducing alcohol abuse at institutions of higher
				education
											(A)Authorization of
				programThe Secretary shall award grants to eligible entities to
				enable the entities to prevent and reduce the rate of underage alcohol
				consumption including binge drinking among students at institutions of higher
				education.
											(B)ApplicationsAn
				eligible entity that desires to receive a grant under this paragraph shall
				submit an application to the Secretary at such time, in such manner, and
				accompanied by such information as the Secretary may require. Each application
				shall include—
												(i)a
				description of how the eligible entity will work to enhance an existing, or
				where none exists to build a, statewide coalition;
												(ii)a
				description of how the eligible entity will target underage students in the
				State;
												(iii)a description of
				how the eligible entity intends to ensure that the statewide coalition is
				actually implementing the purpose of this section and moving toward indicators
				described in subparagraph (D);
												(iv)a
				list of the members of the statewide coalition or interested parties involved
				in the work of the eligible entity;
												(v)a
				description of how the eligible entity intends to work with State agencies on
				substance use disorder prevention and education;
												(vi)the anticipated
				impact of funds provided under this paragraph in preventing and reducing the
				rates of underage alcohol use;
												(vii)outreach
				strategies, including ways in which the eligible entity proposes to—
													(I)reach out to
				students and community stakeholders;
													(II)promote the
				purpose of this paragraph;
													(III)address the
				range of needs of the students and the surrounding communities; and
													(IV)address community
				norms for underage students regarding alcohol use; and
													(viii)such additional
				information as required by the Secretary.
												(C)Uses of
				fundsEach eligible entity that receives a grant under this
				paragraph shall use the grant funds to carry out the activities described in
				such entity’s application submitted pursuant to subparagraph (B).
											(D)AccountabilityOn
				the date on which the Secretary first publishes a notice in the Federal
				Register soliciting applications for grants under this paragraph, the Secretary
				shall include in the notice achievement indicators for the program authorized
				under this paragraph. The achievement indicators shall be designed—
												(i)to
				measure the impact that the statewide coalitions assisted under this paragraph
				are having on the institutions of higher education and the surrounding
				communities, including changes in the number of incidents of any kind in which
				students have abused alcohol or consumed alcohol while under the age of 21
				(including violations, physical assaults, sexual assaults, reports of
				intimidation, disruptions of school functions, disruptions of student studies,
				mental health referrals, illnesses, or deaths);
												(ii)to measure the
				quality and accessibility of the programs or information offered by the
				eligible entity; and
												(iii)to provide such
				other measures of program impact as the Secretary determines
				appropriate.
												(E)Supplement not
				supplantGrant funds provided under this paragraph shall be used
				to supplement, and not supplant, Federal and non-Federal funds available for
				carrying out the activities described in this paragraph.
											(F)DefinitionsFor
				purposes of this paragraph:
												(i)Eligible
				entityThe term eligible entity means a State,
				institution of higher education, or nonprofit entity.
												(ii)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the
				Higher Education Act of 1965.
												(iii)SecretaryThe
				term Secretary means the Secretary of Education.
												(iv)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
												(v)Statewide
				coalitionThe term statewide coalition means a
				coalition that—
													(I)includes, but is
				not limited to—
														(aa)institutions of
				higher education within a State; and
														(bb)a
				nonprofit group, a community underage drinking prevention coalition, or another
				substance use disorder prevention group within a State; and
														(II)works toward
				lowering the alcohol abuse rate by targeting underage students at institutions
				of higher education throughout the State and in the surrounding
				communities.
													(vi)Surrounding
				communityThe term surrounding community means the
				community—
													(I)that surrounds an
				institution of higher education participating in a statewide coalition;
													(II)where the
				students from the institution of higher education take part in the community;
				and
													(III)where students
				from the institution of higher education live in off-campus housing.
													(G)Administrative
				expensesNot more than 5 percent of a grant under this paragraph
				may be expended for administrative expenses.
											(H)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this paragraph $6,000,000 for fiscal year 2011, and $6,000,000 for each of
				the fiscal years 2012 through 2015.
											(f)Additional
				Research
										(1)Additional
				research on underage drinking
											(A)In
				generalThe Secretary shall, subject to the availability of
				appropriations, collect data, and conduct or support research that is not
				duplicative of research currently being conducted or supported by the
				Department of Health and Human Services, on underage drinking, with respect to
				the following:
												(i)Comprehensive
				community-based programs or strategies and statewide systems to prevent and
				reduce underage drinking, across the underage years from early childhood to age
				21, including programs funded and implemented by government entities, public
				health interest groups and foundations, and alcohol beverage companies and
				trade associations.
												(ii)Annually obtain
				and report more precise information than is currently collected on the scope of
				the underage drinking problem and patterns of underage alcohol consumption,
				including improved knowledge about the problem and progress in preventing,
				reducing and treating underage drinking; as well as information on the rate of
				exposure of youth to advertising and other media messages encouraging and
				discouraging alcohol consumption.
												(iii)Compiling
				information on the involvement of alcohol in unnatural deaths of persons ages
				12 to 20 in the United States, including suicides, homicides, and unintentional
				injuries such as falls, drownings, burns, poisonings, and motor vehicle crash
				deaths.
												(B)Certain
				mattersThe Secretary shall carry out activities toward the
				following objectives with respect to underage drinking:
												(i)Obtaining new
				epidemiological data within the national or targeted surveys that identify
				alcohol use and attitudes about alcohol use during pre- and early adolescence,
				including harm caused to self or others as a result of adolescent alcohol use
				such as violence, date rape, risky sexual behavior, and prenatal alcohol
				exposure.
												(ii)Developing or
				identifying successful clinical treatments for youth with alcohol
				problems.
												(C)Peer
				reviewResearch under subparagraph (A) shall meet current Federal
				standards for scientific peer review.
											(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $6,000,000 for fiscal year 2011, and $6,000,000 for each of
				the fiscal years 2012 through 2015.
										523.Services for
				Individuals with Fetal Alcohol Syndrome
									(a)In
				GeneralThe Secretary shall make awards of grants, cooperative
				agreements, or contracts to public and nonprofit private entities, including
				American Indian and Alaska Native tribes, tribal organizations, and a health
				facility or program operated by or pursuant to a contract or grant with the
				Indian Health Service, to provide services to individuals diagnosed with fetal
				alcohol syndrome or alcohol-related birth defects.
									(b)Use of
				FundsAn award under subsection (a) may, subject to subsection
				(d), be used to—
										(1)screen and test
				individuals to determine the type and level of services needed;
										(2)develop a
				comprehensive plan for providing services to the individual;
										(3)provide mental
				health counseling;
										(4)provide substance
				use disorder prevention services and treatment, if needed;
										(5)coordinate
				services with other social programs including social services, justice system,
				educational services, health services, mental health and substance use disorder
				services, financial assistance programs, vocational services and housing
				assistance programs;
										(6)provide vocational
				services;
										(7)provide health
				counseling;
										(8)provide housing
				assistance;
										(9)parenting skills
				training;
										(10)overall case
				management;
										(11)supportive
				services for families of individuals with Fetal Alcohol Syndrome;
										(12)provide respite
				care for caretakers of individuals with Fetal Alcohol Syndrome and other
				prenatal alcohol-related disorders;
										(13)recruit and train
				mentors for individuals with Fetal Alcohol Syndrome and other prenatal
				alcohol-related disorders;
										(14)provide
				educational and supportive services to families of individuals with Fetal
				Alcohol Spectrum Disorders; and
										(15)provide other
				services and programs, to the extent authorized by the Secretary after
				consideration of recommendations made by the National Task Force on Fetal
				Alcohol Syndrome.
										(c)RequirementsTo
				be eligible to receive an award under subsection (a), an applicant
				shall—
										(1)demonstrate that
				the program will be part of a coordinated, comprehensive system of care for
				such individuals;
										(2)demonstrate an
				established communication with other social programs in the community including
				social services, justice system, financial assistance programs, health
				services, educational services, mental health and substance use disorder
				services, vocational services and housing assistance services;
										(3)show a history of
				working with individuals with fetal alcohol syndrome or alcohol-related birth
				defects;
										(4)provide assurance
				that the services will be provided in a culturally and linguistically
				appropriate manner; and
										(5)provide assurance
				that at the end of the 5-year award period, other mechanisms will be identified
				to meet the needs of the individuals and families served under such
				award.
										(d)Relationship to
				Payments Under Other ProgramsAn award may be made under
				subsection (a) only if the applicant involved agrees that the award will not be
				expended to pay the expenses of providing any service under this section to an
				individual to the extent that payment has been made, or can reasonably be
				expected to be made, with respect to such expenses—
										(1)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
										(2)by an entity that
				provides health services on a prepaid basis.
										(e)Duration of
				AwardsWith respect to an award under subsection (a), the period
				during which payments under such award are made to the recipient may not exceed
				5 years.
									(f)EvaluationThe
				Secretary shall evaluate each project carried out under subsection (a) and
				shall disseminate the findings with respect to each such evaluation to
				appropriate public and private entities.
									(g)Funding
										(1)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $25,000,000 for fiscal year 2011, and
				such sums as may be necessary for each of the fiscal years 2012 through
				2015.
										(2)AllocationOf
				the amounts appropriated under paragraph (1) for a fiscal year, not less than
				$300,000 shall, for purposes relating to fetal alcohol syndrome and
				alcohol-related birth defects, be made available for collaborative, coordinated
				interagency efforts with the National Institute on Alcohol Abuse and
				Alcoholism, the National Institute on Child Health and Human Development, the
				Health Resources and Services Administration, the Agency for Healthcare
				Research and Quality, the Centers for Disease Control and Prevention, the
				Department of Education, and the Department of Justice.
										524.Centers of
				excellence on services for Individuals with Fetal Alcohol Syndrome and
				alcohol-related birth defects and treatment for Individuals with such
				conditions and their families
									(a)In
				GeneralThe Secretary shall make awards of grants, cooperative
				agreements, or contracts to public or nonprofit private entities for the
				purposes of establishing not more than four centers of excellence to study
				techniques for the prevention of fetal alcohol syndrome and alcohol-related
				birth defects and adaptations of innovative clinical interventions and service
				delivery improvements for the provision of comprehensive services to
				individuals with fetal alcohol syndrome or alcohol-related birth defects and
				their families and for providing training on such conditions.
									(b)Use of
				FundsAn award under subsection (a) may be used to—
										(1)study adaptations
				of innovative clinical interventions and service delivery improvements
				strategies for children and adults with fetal alcohol syndrome or
				alcohol-related birth defects and their families;
										(2)identify
				communities which have an exemplary comprehensive system of care for such
				individuals so that they can provide technical assistance to other communities
				attempting to set up such a system of care;
										(3)provide technical
				assistance to communities who do not have a comprehensive system of care for
				such individuals and their families;
										(4)train community
				leaders, mental health and substance use disorder professionals, families, law
				enforcement personnel, judges, health professionals, persons working in
				financial assistance programs, social service personnel, child welfare
				professionals, and other service providers on the implications of fetal alcohol
				syndrome and alcohol-related birth defects, the early identification of and
				referral for such conditions;
										(5)develop innovative
				techniques for preventing alcohol use by women in child bearing years;
				or
										(6)perform other
				functions, to the extent authorized by the Secretary after consideration of
				recommendations made by the National Task Force on Fetal Alcohol
				Syndrome.
										(c)Report
										(1)In
				generalA recipient of an award under subsection (a) shall at the
				end of the period of funding report to the Secretary on any innovative
				techniques that have been discovered for preventing alcohol abuse, alcohol use
				among women of child bearing years, and alcohol use among pregnant women and
				women considering pregnancy.
										(2)Dissemination of
				findingsThe Secretary shall upon receiving a report under
				paragraph (1) disseminate the findings to appropriate public and private
				entities.
										(d)Duration of
				AwardsWith respect to an award under subsection (a), the period
				during which payments under such award are made to the recipient may not exceed
				5 years.
									(e)EvaluationThe
				Secretary shall evaluate each project carried out under subsection (a) and
				shall disseminate the findings with respect to each such evaluation to
				appropriate public and private entities.
									(f)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $9,200,000 for fiscal year 2011, and
				such sums as may be necessary for each of the fiscal years 2012 through
				2015.
									3Center for Mental
				Health Services
								525.Center for
				Mental Health Services
									(a)EstablishmentThere
				is established in the Administration a Center for Mental Health Services
				(hereafter in this section referred to as the Center). The
				Center shall be headed by a Director (hereafter in this section referred to as
				the Director) appointed by the Secretary from among individuals
				with extensive experience or academic qualifications in the provision of mental
				health services or in the evaluation of mental health service systems.
									(b)DutiesThe
				Director of the Center shall—
										(1)design national
				goals and establish national priorities for—
											(A)the prevention of
				mental illness; and
											(B)the promotion of
				mental health;
											(2)encourage and
				assist local entities and State agencies to achieve the goals and priorities
				described in paragraph (1);
										(3)collaborate with
				the Department of Education and the Department of Justice to develop programs
				to assist local communities in addressing violence among children and
				adolescents;
										(4)develop and
				coordinate Federal prevention policies and programs and to assure increased
				focus on the prevention of mental illness and the promotion of mental health
				through programs that reduce risk and promote resiliency;
										(5)develop improved
				methods of treating individuals with mental health problems and improved
				methods of assisting the families of such individuals;
										(6)administer the
				mental health services block grant program authorized in section 1911;
										(7)promote policies
				and programs at Federal, State, and local levels and in the private sector that
				foster independence, increase meaningful participation of, and protect the
				legal rights of persons with mental illness, including carrying out the
				provisions of the Protection and Advocacy of Individuals with Mental Illness
				Act;
										(8)carry out the
				programs under part C;
										(9)carry out
				responsibilities for the Human Resource Development program, and programs of
				clinical training for paraprofessional personnel and health
				professionals;
										(10)conduct
				services-related assessments, including evaluations of the organization and
				financing of care, self-help and consumer-run programs, mental health
				economics, mental health service systems, rural mental health, tele-mental
				health, and improve the capacity of State to conduct evaluations of publicly
				funded mental health programs;
										(11)provide technical
				assistance to public and private entities that are providers of mental health
				services;
										(12)conduct surveys
				with respect to mental health, such as the National Reporting Program;
				and
										(13)assist States in
				improving their mental health data collection.
										(c)Grants and
				ContractsIn carrying out the duties established in subsection
				(b), the Director may makes grants to and enter into contracts and cooperative
				agreements with public and nonprofit private entities.
									526.Priority mental
				Health needs of regional and national significance
									(a)ProjectsThe
				Secretary shall address priority mental health needs of regional and national
				significance (as determined under subsection (b)) through the provision of or
				through assistance for—
										(1)knowledge
				development and application projects for prevention, treatment, and
				rehabilitation, and the conduct or support of evaluations of such
				projects;
										(2)training and
				technical assistance programs;
										(3)targeted capacity
				response programs; and
										(4)systems change
				grants including statewide family network grants and client-oriented and
				consumer run self-help activities which may include technical assistance
				centers.
										The
				Secretary may carry out the activities described in this subsection directly or
				through grants, contracts, or cooperative agreements with States, territories,
				political subdivisions of States, Indian tribes and tribal organizations, other
				public or private nonprofit entities.(b)Priority Mental
				Health Needs
										(1)Determination of
				needsPriority mental health needs of regional and national
				significance shall be determined by the Secretary in consultation with States
				and other interested groups. The Secretary shall meet with the States and
				interested groups on an annual basis to discuss program priorities.
										(2)Special
				considerationIn developing program priorities described in
				paragraph (1), the Secretary shall give special consideration to promoting the
				integration of mental health services into primary health care systems.
										(c)Requirements
										(1)In
				generalRecipients of grants, contracts, and cooperative
				agreements under this section shall comply with information and application
				requirements determined appropriate by the Secretary.
										(2)Duration of
				awardWith respect to a grant, contract, or cooperative agreement
				awarded under this section, the period during which payments under such award
				are made to the recipient may not exceed 5 years.
										(3)Matching
				fundsThe Secretary may, for projects carried out under
				subsection (a), require that entities that apply for grants, contracts, or
				cooperative agreements under this section provide non-Federal matching funds,
				as determined appropriate by the Secretary, to ensure the institutional
				commitment of the entity to the projects funded under the grant, contract, or
				cooperative agreement. Such non-Federal matching funds may be provided directly
				or through donations from public or private entities and may be in cash or in
				kind, fairly evaluated, including plant, equipment, or services. The
				requirements of this paragraph shall apply to Statewide consumer family
				networks.
										(4)Maintenance of
				effortWith respect to activities for which a grant, contract or
				cooperative agreement is awarded under this section, the Secretary may require
				that recipients for specific projects under subsection (a) agree to maintain
				expenditures of non-Federal amounts for such activities at a level that is not
				less than the level of such expenditures maintained by the entity for the
				fiscal year preceding the fiscal year for which the entity receives such a
				grant, contract, or cooperative agreement.
										(d)EvaluationThe
				Secretary shall evaluate each project carried out under subsection (a)(1) and
				shall disseminate the findings with respect to each such evaluation to
				appropriate public and private entities.
									(e)Information and
				Education
										(1)In
				generalThe Secretary shall establish information and education
				programs to disseminate and apply the findings of the knowledge development and
				application, training, and technical assistance programs, and targeted capacity
				response programs, under this section to the general public, to health care
				professionals, and to interested groups. The Secretary shall make every effort
				to provide linkages between the findings of supported projects and State
				agencies responsible for carrying out mental health services.
										(2)Rural and
				underserved areasIn disseminating information on evidence-based
				practices in the provision of children’s mental health services under this
				subsection, the Secretary shall ensure that such information is distributed to
				rural and medically underserved areas.
										(f)Authorization of
				Appropriation
										(1)In
				generalThere are authorized to be appropriated to carry out this
				section, $300,000,000 for fiscal year 2011, and such sums as may be necessary
				for each of the fiscal years 2012 through 2015.
										(2)Data
				infrastructureIf amounts are not appropriated for a fiscal year
				to carry out section 1971 with respect to mental health, then the Secretary
				shall make available, from the amounts appropriated for such fiscal year under
				paragraph (1), an amount equal to the sum of $6,000,000 and 10 percent of all
				amounts appropriated for such fiscal year under such paragraph in excess of
				$100,000,000, to carry out such section 1971.
										527.Suicide
				prevention technical assistance Center
									(a)Program
				AuthorizedThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration, shall establish a
				research, training, and technical assistance resource center to provide
				appropriate information, training, and technical assistance to States,
				political subdivisions of States, federally recognized Indian tribes, tribal
				organizations, institutions of higher education, public organizations, or
				private nonprofit organizations concerning the prevention of suicide among all
				ages, particularly among groups that are at high risk for suicide.
									(b)Responsibilities
				of the CenterThe center established under subsection (a)
				shall—
										(1)assist in the
				development or continuation of statewide and tribal suicide early intervention
				and prevention strategies for all ages, particularly among groups that are at
				high risk for suicide;
										(2)ensure the
				surveillance of suicide early intervention and prevention strategies for all
				ages, particularly among groups that are at high risk for suicide;
										(3)study the costs
				and effectiveness of statewide and tribal suicide early intervention and
				prevention strategies in order to provide information concerning relevant
				issues of importance to State, tribal, and national policymakers;
										(4)further identify
				and understand causes and associated risk factors for suicide for all ages,
				particularly among groups that are at high risk for suicide;
										(5)analyze the
				efficacy of new and existing suicide early intervention and prevention
				techniques and technology for all ages, particularly among groups that are at
				high risk for suicide;
										(6)ensure the
				surveillance of suicidal behaviors and nonfatal suicidal attempts;
										(7)study the
				effectiveness of State-sponsored statewide and tribal suicide early
				intervention and prevention strategies for all ages particularly among groups
				that are at high risk for suicide on the overall wellness and health promotion
				strategies related to suicide attempts;
										(8)promote the
				sharing of data regarding suicide with Federal agencies involved with suicide
				early intervention and prevention, and State-sponsored statewide and tribal
				suicide early intervention and prevention strategies for the purpose of
				identifying previously unknown mental health causes and associated risk factors
				for suicide among all ages particularly among groups that are at high risk for
				suicide;
										(9)evaluate and
				disseminate outcomes and best practices of mental health and substance use
				disorder services at institutions of higher education; and
										(10)conduct other
				activities determined appropriate by the Secretary.
										(c)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $5,000,000 for fiscal year 2011, and
				such sums as may be necessary for each of fiscal years 2012 through
				2015.
									528.Youth suicide
				early intervention and prevention strategies
									(a)In
				GeneralThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration, shall award grants
				or cooperative agreements to eligible entities to—
										(1)develop and
				implement State-sponsored statewide or tribal youth suicide early intervention
				and prevention strategies in schools, educational institutions, juvenile
				justice systems, substance use disorder programs, mental health programs,
				foster care systems, and other child and youth support organizations;
										(2)support public
				organizations and private nonprofit organizations actively involved in
				State-sponsored statewide or tribal youth suicide early intervention and
				prevention strategies and in the development and continuation of
				State-sponsored statewide youth suicide early intervention and prevention
				strategies;
										(3)provide grants to
				institutions of higher education to coordinate the implementation of
				State-sponsored statewide or tribal youth suicide early intervention and
				prevention strategies;
										(4)collect and
				analyze data on State-sponsored statewide or tribal youth suicide early
				intervention and prevention services that can be used to monitor the
				effectiveness of such services and for research, technical assistance, and
				policy development; and
										(5)assist eligible
				entities, through State-sponsored statewide or tribal youth suicide early
				intervention and prevention strategies, in achieving targets for youth suicide
				reductions under title V of the Social Security
				Act.
										(b)Eligible
				Entity
										(1)DefinitionIn
				this section, the term eligible entity means—
											(A)a State;
											(B)a public
				organization or private nonprofit organization designated by a State to develop
				or direct the State-sponsored statewide youth suicide early intervention and
				prevention strategy; or
											(C)a federally
				recognized Indian tribe or tribal organization (as defined in the
				Indian Self-Determination and Education
				Assistance Act) or an urban Indian organization (as defined in the
				Indian Health Care Improvement Act)
				that is actively involved in the development and continuation of a tribal youth
				suicide early intervention and prevention strategy.
											(2)LimitationIn
				carrying out this section, the Secretary shall ensure that a State does not
				receive more than one grant or cooperative agreement under this section at any
				one time. For purposes of the preceding sentence, a State shall be considered
				to have received a grant or cooperative agreement if the eligible entity
				involved is the State or an entity designated by the State under paragraph
				(1)(B). Nothing in this paragraph shall be constructed to apply to entities
				described in paragraph (1)(C).
										(c)PreferenceIn
				providing assistance under a grant or cooperative agreement under this section,
				an eligible entity shall give preference to public organizations, private
				nonprofit organizations, political subdivisions, institutions of higher
				education, and tribal organizations actively involved with the State-sponsored
				statewide or tribal youth suicide early intervention and prevention strategy
				that—
										(1)provide early
				intervention and assessment services, including screening programs, to youth
				who are at risk for mental or emotional disorders that may lead to a suicide
				attempt, and that are integrated with school systems, educational institutions,
				juvenile justice systems, substance use disorder programs, mental health
				programs, foster care systems, and other child and youth support
				organizations;
										(2)demonstrate
				collaboration among early intervention and prevention services or certify that
				entities will engage in future collaboration;
										(3)employ or include
				in their applications a commitment to evaluate youth suicide early intervention
				and prevention practices and strategies adapted to the local community;
										(4)provide timely
				referrals for appropriate community-based mental health care and treatment of
				youth who are at risk for suicide in child-serving settings and
				agencies;
										(5)provide immediate
				support and information resources to families of youth who are at risk for
				suicide;
										(6)offer access to
				services and care to youth with diverse linguistic and cultural
				backgrounds;
										(7)offer appropriate
				postsuicide intervention services, care, and information to families, friends,
				schools, educational institutions, juvenile justice systems, substance use
				disorder programs, mental health programs, foster care systems, and other child
				and youth support organizations of youth who recently completed suicide;
										(8)offer continuous
				and up-to-date information and awareness campaigns that target parents, family
				members, child care professionals, community care providers, and the general
				public and highlight the risk factors associated with youth suicide and the
				life-saving help and care available from early intervention and prevention
				services;
										(9)ensure that
				information and awareness campaigns on youth suicide risk factors, and early
				intervention and prevention services, use effective communication mechanisms
				that are targeted to and reach youth, families, schools, educational
				institutions, and youth organizations;
										(10)provide a timely
				response system to ensure that child-serving professionals and providers are
				properly trained in youth suicide early intervention and prevention strategies
				and that child-serving professionals and providers involved in early
				intervention and prevention services are properly trained in effectively
				identifying youth who are at risk for suicide;
										(11)provide
				continuous training activities for child care professionals and community care
				providers on the latest youth suicide early intervention and prevention
				services practices and strategies;
										(12)conduct annual
				self-evaluations of outcomes and activities, including consulting with
				interested families and advocacy organizations;
										(13)provide services
				in areas or regions with rates of youth suicide that exceed the national
				average as determined by the Centers for Disease Control and Prevention;
				and
										(14)obtain informed
				written consent from a parent or legal guardian of an at-risk child before
				involving the child in a youth suicide early intervention and prevention
				program.
										(d)Requirement for
				Direct ServicesNot less than 85 percent of grant funds received
				under this section shall be used to provide direct services, of which not less
				than 5 percent shall be used for activities authorized under subsection
				(a)(3).
									(e)Consultation and
				Policy Development
										(1)In
				generalIn carrying out this section, the Secretary shall
				collaborate with relevant Federal agencies and suicide working groups
				responsible for early intervention and prevention services relating to youth
				suicide.
										(2)ConsultationIn
				carrying out this section, the Secretary shall consult with—
											(A)State and local
				agencies, including agencies responsible for early intervention and prevention
				services under title XIX of the Social Security
				Act, the State Children’s Health Insurance Program under title XXI
				of the Social Security Act, and
				programs funded by grants under title V of the Social Security Act;
											(B)local and national
				organizations that serve youth at risk for suicide and their families;
											(C)relevant national
				medical and other health and education specialty organizations;
											(D)youth who are at
				risk for suicide, who have survived suicide attempts, or who are currently
				receiving care from early intervention services;
											(E)families and
				friends of youth who are at risk for suicide, who have survived suicide
				attempts, who are currently receiving care from early intervention and
				prevention services, or who have completed suicide;
											(F)qualified
				professionals who possess the specialized knowledge, skills, experience, and
				relevant attributes needed to serve youth at risk for suicide and their
				families; and
											(G)third-party
				payers, managed care organizations, and related commercial industries.
											(3)Policy
				developmentIn carrying out this section, the Secretary
				shall—
											(A)coordinate and
				collaborate on policy development at the Federal level with the relevant
				Department of Health and Human Services agencies and suicide working groups;
				and
											(B)consult on policy
				development at the Federal level with the private sector, including consumer,
				medical, suicide prevention advocacy groups, and other health and education
				professional-based organizations, with respect to State-sponsored statewide or
				tribal youth suicide early intervention and prevention strategies.
											(f)Rule of
				Construction; Religious and Moral AccommodationNothing in this
				section shall be construed to require suicide assessment, early intervention,
				or treatment services for youth whose parents or legal guardians object based
				on the parents’ or legal guardians’ religious beliefs or moral
				objections.
									(g)Evaluations and
				Report
										(1)Evaluations by
				eligible entitiesNot later than 18 months after receiving a
				grant or cooperative agreement under this section, an eligible entity shall
				submit to the Secretary the results of an evaluation to be conducted by the
				entity concerning the effectiveness of the activities carried out under the
				grant or agreement.
										(2)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report concerning the
				results of—
											(A)the evaluations
				conducted under paragraph (1); and
											(B)an evaluation
				conducted by the Secretary to analyze the effectiveness and efficacy of the
				activities conducted with grants, collaborations, and consultations under this
				section.
											(h)Rule of
				Construction; Student MedicationNothing in this section shall be
				construed to allow school personnel to require that a student obtain any
				medication as a condition of attending school or receiving services.
									(i)ProhibitionFunds
				appropriated to carry out this section, section 527, or section 529 shall not
				be used to pay for or refer for abortion.
									(j)Parental
				ConsentStates and entities receiving funding under this section
				shall obtain prior written, informed consent from the child’s parent or legal
				guardian for assessment services, school-sponsored programs, and treatment
				involving medication related to youth suicide conducted in elementary and
				secondary schools. The requirement of the preceding sentence does not apply in
				the following cases:
										(1)In an emergency,
				where it is necessary to protect the immediate health and safety of the student
				or other students.
										(2)Other instances,
				as defined by the State, where parental consent cannot reasonably be
				obtained.
										(k)Relation to
				Education ProvisionsNothing in this section shall be construed
				to supersede section 444 of the General Education Provisions Act, including the
				requirement of prior parental consent for the disclosure of any education
				records. Nothing in this section shall be construed to modify or affect
				parental notification requirements for programs authorized under the
				Elementary and Secondary Education Act of
				1965 (as amended by the No Child Left Behind Act of 2001; Public Law
				107–110).
									(l)DefinitionsIn
				this section:
										(1)Early
				interventionThe term early intervention means a
				strategy or approach that is intended to prevent an outcome or to alter the
				course of an existing condition.
										(2)Educational
				institution; institution of higher education; schoolThe
				term—
											(A)educational
				institution means a school or institution of higher education;
											(B)institution
				of higher education has the meaning given such term in section 101 of
				the Higher Education Act of 1965;
				and
											(C)school
				means an elementary or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965).
											(3)PreventionThe
				term prevention means a strategy or approach that reduces the
				likelihood or risk of onset, or delays the onset, of adverse health problems
				that have been known to lead to suicide.
										(4)YouthThe
				term youth means individuals who are between 10 and 24 years of
				age.
										(m)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $34,000,000 for fiscal year 2011,
				$38,000,000 for fiscal year 2012, and $42,000,000 for fiscal year 2013,
				$46,000,000 for fiscal year 2014, and $50,000,000 for fiscal year 2015.
									529.Mental Health
				and substance use disorders services on campus
									(a)In
				GeneralThe Secretary, acting through the Director of the Center
				for Mental Health Services, in consultation with the Secretary of Education,
				may award grants on a competitive basis to institutions of higher education to
				enhance services for students with mental health or substance use disorders
				that can lead to school failure, such as depression, substance use disorders,
				and suicide attempts, so that students will successfully complete their
				studies.
									(b)Use of
				FundsThe Secretary may not make a grant to an institution of
				higher education under this section unless the institution agrees to use the
				grant only for—
										(1)educational
				seminars;
										(2)the operation of
				hot lines;
										(3)preparation of
				informational material;
										(4)preparation of
				educational materials for families of students to increase awareness of
				potential mental health and substance use disorders issues of students enrolled
				at the institution of higher education;
										(5)training programs
				for students and campus personnel to respond effectively to students with
				mental health and substance use disorders that can lead to school failure, such
				as depression, substance use disorders, and suicide attempts, and for staff on
				voluntary screening for such behavioral health problems;
										(6)the creation of a
				networking infrastructure to link colleges and universities that do not have
				mental health services with health care providers who can treat mental health
				and substance use disorders; or
										(7)the administration
				of voluntary mental health screenings and assessments, not including the
				provision of direct services.
										(c)Eligible Grant
				RecipientsAny institution of higher education receiving a grant
				under this section may carry out activities under the grant through—
										(1)college counseling
				centers;
										(2)college and
				university psychological service centers;
										(3)mental health
				centers;
										(4)psychology
				training clinics; or
										(5)institution of
				higher education supported, evidence-based, mental health and substance use
				disorder programs.
										(d)ApplicationAn
				institution of higher education desiring a grant under this section shall
				prepare and submit an application to the Secretary at such time and in such
				manner as the Secretary may require. At a minimum, the application shall
				include the following:
										(1)A description of
				identified mental health and substance use disorder needs of students at the
				institution of higher education.
										(2)A description of
				Federal, State, local, private, and institutional resources currently available
				to address the needs described in paragraph (1) at the institution of higher
				education.
										(3)A description of
				the outreach strategies of the institution of higher education for promoting
				access to services, including a proposed plan for reaching those students most
				in need of mental health services.
										(4)A plan to evaluate
				program outcomes, including a description of the proposed use of funds, the
				program objectives, and how the objectives will be met.
										(5)An assurance that
				the institution will submit a report to the Secretary each fiscal year on the
				activities carried out with the grant and the results achieved through those
				activities.
										(e)Requirement of
				Matching Funds
										(1)In
				generalThe Secretary may make a grant under this section to an
				institution of higher education only if the institution agrees to make
				available (directly or through donations from public or private entities)
				non-Federal contributions in an amount that is not less than $1 for each $1 of
				Federal funds provided in the grant, toward the costs of activities carried out
				with the grant (as described in subsection (b)) and other activities by the
				institution to reduce student mental health and substance use disorders.
										(2)Determination of
				amount contributedNon-Federal contributions required under
				paragraph (1) may be in cash or in kind. Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
										(3)WaiverThe
				Secretary may waive the requirement established in paragraph (1) with respect
				to an institution of higher education if the Secretary determines that
				extraordinary need at the institution justifies the waiver.
										(f)ReportsFor
				each fiscal year that grants are awarded under this section, the Secretary
				shall conduct a study on the results of the grants and submit to the Congress a
				report on such results that includes the following:
										(1)An evaluation of
				the grant program outcomes, including a summary of activities carried out with
				the grant and the results achieved through those activities.
										(2)Recommendations on
				how to improve access to mental health and substance use disorder services at
				institutions of higher education, including efforts to reduce the incidence of
				suicide and substance use disorders.
										(g)DefinitionIn
				this section, the term institution of higher education has the
				meaning given such term in section 101 of the Higher Education Act of 1965.
									(h)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $5,400,000 for fiscal year 2011,
				$5,800,000 for fiscal year 2012, $6,200,000 for fiscal year 2013, $6,600,000
				for fiscal year 2014, and $7,000,000 for fiscal year 2015.
									530.Grants for jail
				diversion programs
									(a)Program
				AuthorizedThe Secretary shall make up to 125 grants to States,
				political subdivisions of States, American Indian and Alaska Native tribes and
				tribal organizations, acting directly or through agreements with other public
				or nonprofit entities, or a health facility or program operated by or pursuant
				to a contract or grant with the Indian Health Service, to develop and implement
				programs to divert individuals with a mental illness from the criminal justice
				system to community-based services.
									(b)Administration
										(1)ConsultationThe
				Secretary shall consult with the Attorney General and any other appropriate
				officials in carrying out this section.
										(2)Regulatory
				authorityThe Secretary shall issue regulations and guidelines
				necessary to carry out this section, including methodologies and outcome
				measures for evaluating programs carried out by States, political subdivisions
				of States, Indian tribes, and tribal organizations receiving grants under
				subsection (a).
										(c)Applications
										(1)In
				generalTo receive a grant under subsection (a), the chief
				executive of a State, chief executive of a subdivision of a State, Indian tribe
				or tribal organization shall prepare and submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				shall reasonably require.
										(2)ContentSuch
				application shall—
											(A)contain an
				assurance that—
												(i)community-based
				mental health services will be available for the individuals who are diverted
				from the criminal justice system, and that such services are based on
				evidence-based practices, reflect current research findings, include case
				management, assertive community treatment, medication management and access,
				integrated mental health and co-occurring substance use disorder treatment, and
				psychiatric rehabilitation, and will be coordinated with social services,
				including life skills training, housing placement, vocational training,
				education job placement, and health care;
												(ii)there has been
				relevant interagency collaboration between the appropriate criminal justice,
				mental health, and substance use disorder systems; and
												(iii)the Federal
				support provided will be used to supplement, and not supplant, State, local,
				Indian tribe, or tribal organization sources of funding that would otherwise be
				available;
												(B)demonstrate that
				the diversion program will be integrated with an existing system of care for
				those with mental illness;
											(C)explain the
				applicant’s inability to fund the program adequately without Federal
				assistance;
											(D)specify plans for
				obtaining necessary support and continuing the proposed program following the
				conclusion of Federal support; and
											(E)describe
				methodology and outcome measures that will be used in evaluating the
				program.
											(d)Use of
				FundsA State, political subdivision of a State, Indian tribe, or
				tribal organization that receives a grant under subsection (a) may use funds
				received under such grant to—
										(1)integrate the
				diversion program into the existing system of care;
										(2)create or expand
				community-based mental health and co-occurring mental illness and substance use
				disorder services to accommodate the diversion program;
										(3)train
				professionals involved in the system of care, and law enforcement officers,
				attorneys, and judges; and
										(4)provide community
				outreach and crisis intervention.
										(e)Federal
				Share
										(1)In
				generalThe Secretary shall pay to a State, political subdivision
				of a State, Indian tribe, or tribal organization receiving a grant under
				subsection (a) the Federal share of the cost of activities described in the
				application.
										(2)Federal
				shareThe Federal share of a grant made under this section shall
				not exceed 75 percent of the total cost of the program carried out by the
				State, political subdivision of a State, Indian tribe, or tribal organization.
				Such share shall be used for new expenses of the program carried out by such
				State, political subdivision of a State, Indian tribe, or tribal
				organization.
										(3)Non-federal
				shareThe non-Federal share of payments made under this section
				may be made in cash or in kind fairly evaluated, including planned equipment or
				services. The Secretary may waive the requirement of matching
				contributions.
										(f)Geographic
				DistributionThe Secretary shall ensure that such grants awarded
				under subsection (a) are equitably distributed among the geographical regions
				of the United States and between urban and rural populations.
									(g)Training and
				Technical AssistanceTraining and technical assistance may be
				provided by the Secretary to assist a State, political subdivision of a State,
				Indian tribe, or tribal organization receiving a grant under subsection (a) in
				establishing and operating a diversion program.
									(h)EvaluationsThe
				programs described in subsection (a) shall be evaluated not less than one time
				in every 12-month period using the methodology and outcome measures identified
				in the grant application.
									(i)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $10,000,000 for fiscal year 2011, and such sums as may be
				necessary for fiscal years 2012 through 2015.
									531.Grants for the
				integrated treatment of serious mental illness and co-occurring substance use
				disorders
									(a)In
				GeneralThe Secretary shall award grants, contracts, or
				cooperative agreements to States, political subdivisions of States, Indian
				tribes, tribal organizations, and private nonprofit organizations for the
				development or expansion of programs to provide integrated treatment services
				for individuals with a serious mental illness and a co-occurring substance use
				disorders.
									(b)PriorityIn
				awarding grants, contracts, and cooperative agreements under subsection (a),
				the Secretary shall give priority to applicants that emphasize the provision of
				services for individuals with a serious mental illness and a co-occurring
				substance use disorders who—
										(1)have a history of
				interactions with law enforcement or the criminal justice system;
										(2)have recently been
				released from incarceration;
										(3)have a history of
				unsuccessful treatment in either an inpatient or outpatient setting;
										(4)have never
				followed through with outpatient services despite repeated referrals; or
										(5)are
				homeless.
										(c)Use of
				FundsA State, political subdivision of a State, American Indian
				or Alaska Native tribe, tribal organization, or a health facility operated by
				or pursuant to a contract or grant with the Indian Health Service, or private
				nonprofit organization that receives a grant, contract, or cooperative
				agreement under subsection (a) shall use funds received under such
				grant—
										(1)to provide fully
				integrated services rather than serial or parallel services;
										(2)to employ staff
				that are cross-trained in the diagnosis and treatment of both serious mental
				illness and substance use disorders;
										(3)to provide
				integrated mental health and substance use disorder services at the same
				location;
										(4)to provide
				services that are linguistically appropriate and culturally competent;
										(5)to provide at
				least 10 programs for integrated treatment of both mental illness and substance
				use disorders at sites that previously provided only mental health services or
				only substance use disorder services; and
										(6)to provide
				services in coordination with other existing public and private community
				programs.
										(d)ConditionThe
				Secretary shall ensure that a State, political subdivision of a State, Indian
				tribe, tribal organization, or private nonprofit organization that receives a
				grant, contract, or cooperative agreement under subsection (a) maintains the
				level of effort necessary to sustain existing mental health and substance use
				disorder programs for other populations served by mental health systems in the
				community.
									(e)Distribution of
				AwardsThe Secretary shall ensure that grants, contracts, or
				cooperative agreements awarded under subsection (a) are equitably distributed
				among the geographical regions of the United States and between urban and rural
				populations.
									(f)DurationThe
				Secretary shall award grants, contract, or cooperative agreements under this
				subsection for a period of not more than 5 years.
									(g)ApplicationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				private nonprofit organization that desires a grant, contract, or cooperative
				agreement under this subsection shall prepare and submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require. Such application shall include a plan for the rigorous
				evaluation of activities funded with an award under such subsection, including
				a process and outcomes evaluation.
									(h)EvaluationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				private nonprofit organization that receives a grant, contract, or cooperative
				agreement under this subsection shall prepare and submit a plan for the
				rigorous evaluation of the program funded under such grant, contract, or
				agreement, including both process and outcomes evaluation, and the submission
				of an evaluation at the end of the project period.
									(i)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, $14,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of fiscal years 2012 through 2015.
									532.Grants relating
				to the integration and Co-Locating of services
									(a)Grants for
				Integration of mental health and substance use disorder Services in Primary
				Care and Mental Health Settings
										(1)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall award grants to public and private nonprofit
				entities to integrate mental health and substance use disorder early
				intervention, prevention, treatment, referral, and recovery services into
				primary care settings, for projects that address mental health and substance
				use disorder needs, including programs that—
											(A)integrate mental
				health services for older adults into primary care settings, in order to
				provide screening, referrals, and evidence-based intervention and treatment
				services by individuals with appropriate training and experience in the
				treatment of older adults, including licensed mental health professionals;
				and
											(B)provide mental
				health and substance use disorders early intervention, prevention, treatment,
				referral, and recovery services, for children and adults, that are in
				coordination with community mental health service programs and other
				appropriately trained providers of care.
											(2)ApplicationTo
				be eligible to receive a grant or cooperative agreement under this subsection
				an entity shall prepare and submit to the Secretary an application at such
				time, in such manner, and containing such information the Secretary may
				require, including—
											(A)an assessment of
				the mental health and substance use disorders care needs of patients served by
				the primary care provider and how such needs will be addressed;
											(B)assurances that
				the primary care setting will have appropriately qualified mental health and
				substance use disorders professional staff, including licensed mental health
				professionals, to ensure prompt treatment or triage for referral services or
				providers;
											(C)assurances that
				the primary care setting will encourage formal coordination with community
				mental health service programs and other appropriate providers to ensure
				continuity of care;
											(D)assurances that
				the primary care setting has experience in providing services to a variety of
				populations, including racial and ethnic minorities and low-income
				populations;
											(E)assurances that
				the primary care settings uses evidence-based intervention and treatment
				protocols (to the extent such protocols are available) for mental health and
				substance use disorders;
											(F)assurances to
				report to the Secretary standardized clinical and behavioral data and other
				performance data necessary to evaluate patient outcomes and to facilitate
				evaluations across participating projects; and
											(G)a plan for
				sustainability beyond the Federal grant period.
											(3)Use of
				fundsAmounts awarded under this subsection may be used
				to—
											(A)provide mental
				health promotion and substance use disorder prevention services;
											(B)screen individuals
				for mental illness or substance use;
											(C)diagnose and
				determine an appropriate intervention;
											(D)provide brief
				intervention for individuals at risk of mental illness or substance use;
											(E)treat or refer for
				treatment of a mental illness or substance use disorder;
											(F)provide recovery
				support services or referring individuals for services;
											(G)provide caregiver
				support and educational and transportation services to improve access and
				retention; or
											(H)facilitate
				networking between primary care professionals and mental health and substance
				use disorders professionals for—
												(i)case management
				development; and
												(ii)professional
				mentoring.
												(4)DurationA
				project may receive funding pursuant to a grant under this subsection for a
				period of up to 3 years, with an extension period of 2 additional years at the
				discretion of the Secretary.
										(5)Supplement, not
				supplantFunds made available under this subsection shall
				supplement, and not supplant, other Federal, State, or local funds available to
				an entity to carry out activities described in this subsection.
										(6)Matching
				requirementsWith respect to the costs of the activities to be
				carried out by an entity under a grant or cooperative agreement under this
				subsection, beginning with the third year of the grant program, an entity shall
				provide assurances that the entity will make available (directly or through
				donations from public or private entities, including in-kind donations)
				non-Federal contributions towards such costs in an amount that is not less than
				$1 for each $4 of Federal funds provided under the grant or cooperative
				agreement.
										(7)ReportGrantees
				under this subsection shall, beginning with the end of the second year of the
				grant, submit yearly reports to the Secretary on the activities of the grantee
				in support of the grant and the latest performance data. Such reports shall
				contain recommendations as how to replicate the project.
										(b)Grants for
				Co-Locating Primary and Specialty Care in Community-Based Mental Health
				Settings
										(1)DefinitionsIn
				this subsection:
											(A)Eligible
				entityThe term eligible entity means a qualified
				community mental health program defined under section 1913(b)(1).
											(B)Special
				populationsThe term special populations refers to
				the following 3 groups:
												(i)Children and
				adolescents with mental and emotional disturbances who have co-occurring
				primary care conditions and chronic diseases.
												(ii)Adults with
				mental illnesses who have co-occurring primary care conditions and chronic
				diseases.
												(iii)Older adults
				with mental illnesses who have co-occurring primary care conditions and chronic
				diseases.
												(2)Program
				authorizedThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration and in coordination
				with the Director of the Health Resources and Services Administration, shall
				award grants to eligible entities to establish demonstration projects for the
				provision of coordinated and integrated services to special populations through
				the co-location of primary and specialty care services in community-based
				mental health and substance use disorder settings.
										(3)ApplicationTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				submit an application to the Administrator at such time, in such manner, and
				accompanied by such information as the Administrator may require. Each such
				application shall include—
											(A)an assessment of
				the primary care needs of the patients served by the eligible entity and a
				description of how the eligible entity will address such needs; and
											(B)a description of
				partnerships, cooperative agreements, or other arrangements with local primary
				care providers, including community health centers, to provide services to
				special populations.
											(4)Use of
				funds
											(A)In
				generalFor the benefit of special populations, an eligible
				entity shall use funds awarded under this subsection for—
												(i)the provision, by
				qualified primary care professionals on a reasonable cost basis, of—
													(I)primary care
				services on site at the eligible entity;
													(II)diagnostic and
				laboratory services; or
													(III)adult and
				pediatric eye, ear, and dental screenings;
													(ii)reasonable costs
				associated with medically necessary referrals to qualified specialty care
				professionals;
												(iii)information
				technology required to accommodate the clinical needs of primary and specialty
				care professionals; or
												(iv)equipment needed
				to provide primary care services on site at the eligible entity.
												(B)LimitationNot
				to exceed 15 percent of grant funds may be used for activities described in
				clauses (iii) and (iv) of subparagraph (A).
											(5)Geographic
				distributionThe Secretary shall ensure that grants awarded under
				this subsection are equitably distributed among the geographical regions of the
				United States and between urban and rural populations.
										(6)EvaluationNot
				later than 3 months after a grant or cooperative agreement awarded under this
				subsection expires, an eligible entity shall submit to the Secretary the
				results of an evaluation to be conducted by the entity concerning the
				effectiveness of the activities carried out under the grant or
				agreement.
										(c)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, $70,000,0000 for fiscal year 2011 and such sums as may be
				necessary for each of fiscal years 2012 through 2015.
									533.Training
				grants
									(a)In
				GeneralThe Secretary shall award grants in accordance with the
				provisions of this section.
									(b)Mental Illness
				Awareness Training Grants
										(1)In
				generalThe Secretary shall award grants to States, political
				subdivisions of States, American Indian and Alaska Native tribes, tribal
				organizations, a health facility or program operated by or pursuant to a
				contract or grant with the Indian Health Service, and nonprofit private
				entities to train teachers and other relevant school personnel to recognize
				symptoms of childhood and adolescent mental disorders, to refer family members
				to the appropriate mental health services if necessary, to train emergency
				services personnel to identify and appropriately respond to persons with a
				mental illness, and to provide education to such teachers and personnel
				regarding resources that are available in the community for individuals with a
				mental illness.
										(2)Emergency
				services personnelIn this subsection, the term emergency
				services personnel includes paramedics, firefighters, law enforcement,
				and emergency medical technicians.
										(3)Distribution of
				awardsThe Secretary shall ensure that such grants awarded under
				this subsection are equitably distributed among the geographical regions of the
				United States and between urban and rural populations.
										(4)ApplicationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				nonprofit private entity that desires a grant under this subsection shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including a plan for
				the rigorous evaluation of activities that are carried out with funds received
				under a grant under this subsection.
										(5)Use of
				fundsA State, political subdivision of a State, Indian tribe,
				tribal organization, or nonprofit private entity receiving a grant under this
				subsection shall use funds from such grant to—
											(A)train teachers and
				other relevant school personnel to recognize symptoms of childhood and
				adolescent mental disorders and appropriately respond;
											(B)train emergency
				services personnel to identify and appropriately respond to persons with a
				mental illness; and
											(C)provide education
				to such teachers and personnel regarding resources that are available in the
				community for individuals with a mental illness.
											(6)EvaluationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				nonprofit private entity that receives a grant under this subsection shall
				prepare and submit an evaluation to the Secretary at such time, in such manner,
				and containing such information as the Secretary may reasonably require,
				including an evaluation of activities carried out with funds received under the
				grant under this subsection and a process and outcome evaluation.
										(7)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection, $25,000,000 for fiscal year 2011 and such sums as may be
				necessary for each of fiscal years 2012 through 2015.
										534.Older adult
				mental Health grants
									(a)In
				GeneralThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall award grants, contracts, and cooperative
				agreements to public and private nonprofit entities for projects that address
				the mental health needs of older adults, including programs to—
										(1)support the
				establishment and maintenance of interdisciplinary geriatric mental health
				specialist outreach teams in community settings where older adults reside or
				receive social services, in order to provide screening, referrals, and
				evidence-based intervention and treatment services, including services provided
				by licensed mental health professionals;
										(2)develop and
				implement older adult suicide early intervention and prevention strategies in 1
				or more settings that serve seniors, and collect and analyze data on older
				adult suicide early intervention and prevention services for purposes of
				monitoring, research, and policy development; and
										(3)other programs as
				designated by the Secretary, that would improve the mental health of older
				Americans.
										(b)Considerations
				in Awarding GrantsIn awarding grants under this section, the
				Secretary, to the extent feasible, shall ensure that—
										(1)projects are
				funded in a variety of geographic areas, including urban and rural
				areas;
										(2)a variety of
				populations, including racial and ethnic minorities and low-income populations,
				are served by projects funded under this section; and
										(3)older adult
				suicide intervention and prevention programs are targeted towards areas with
				high older adult suicide rates.
										(c)ApplicationTo
				be eligible to receive a grant under this section, a public or private
				nonprofit entity shall—
										(1)submit an
				application to the Secretary (in such form, containing such information, and at
				such time as the Secretary may specify);
										(2)agree to report to
				the Secretary standardized clinical and behavioral data or other performance
				data necessary to evaluate patient or program outcomes and to facilitate
				evaluations across participating projects;
										(3)demonstrate how
				such applicant will collaborate with other State and local public and private
				nonprofit organizations; and
										(4)submit a plan for
				the sustainability of the program beyond the Federal grant period.
										(d)DurationA
				project may receive funding under a grant under this section for a period of up
				to 3 years, with an extension period of 2 additional years, at the discretion
				of the Secretary.
									(e)Supplement, Not
				SupplantFunds made available under this section shall be used to
				supplement, and not supplant, other Federal, State, or local funds available to
				an entity to carry out activities described in this section.
									(f)Matching
				RequirementWith respect to the costs of the activities to be
				carried out by an entity under a grant under this section, beginning with the
				third year of the grant program, an entity shall provide assurances that the
				entity will make available (directly or through a donation from public or
				private entities, including in-kind donations) non-Federal contributions
				towards such costs in an amount that is not less than $1 for each $4 of Federal
				funds provided under the grant.
									(g)ReportGrantees
				under this section shall, beginning with the end of the second year of the
				grant, submit yearly reports to the Secretary on the activities of the grantee
				in support of the grant and the latest performance data. Such reports shall
				contain recommendations as how to replicate the project.
									(h)DefinitionsIn
				this section, the term older adult has the meaning given the term
				older individual in section 101 of the
				Older Americans Act of 1965.
									(i)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2011
				through 2015.
									535.Grants for
				tele-mental Health in rural and medically underserved areas
									(a)Program
				AuthorizedThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration and in coordination
				with the Administrator of the Health Resources and Services Administration and
				the National Coordinator for Health Information Technology, shall award grants
				to eligible entities to provide tele-mental health in rural and medically
				underserved areas. The Secretary shall ensure that such grant are coordinated
				with, and are not duplicative of, activities funded by the Federal
				Communications Commission.
									(b)Eligible
				EntityTo be eligible for assistance under the program under
				subsection (a), an entity shall be a qualified community program as determined
				by the Secretary.
									(c)Application
										(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require.
										(2)AssurancesThe
				application shall include assurances that the applicant will meet the
				requirements of this subsection and that the applicant possesses sufficient
				infrastructure to manage the activities to be funded through the grant and to
				evaluate and report on the outcomes resulting from such activities.
										(d)Use of
				FundsAn eligible entity shall use funds received under a grant
				under this section for—
										(1)the provision of
				tele-mental health services, including the provision of services to children
				and older adults; or
										(2)technological
				improvements for the provision of tele-mental health services in accordance
				with any guidelines, as available, on health information technology that are
				developed by the Secretary.
										(e)Geographic
				DistributionThe Secretary shall ensure that grants awarded under
				this section are equitably distributed among the geographical regions of the
				United States and between urban and rural populations.
									(f)EvaluationNot
				later than 3 months after the end of a project that is funded by a grant
				awarded under this section, the eligible entity involved shall submit to the
				Secretary the results of an evaluation to be conducted by the entity concerning
				the effectiveness of the activities carried out under the grant.
									(g)ReportNot
				later than 5 years after the date of enactment of this section, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				that shall evaluate the activities funded under this section.
									(h)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $20,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of fiscal years 2012 through 2015.
									536.Improving
				Health Information Technology for mental Health providersThe Secretary, in consultation with the
				Secretary of Veterans Affairs, shall collaborate with the Administrator and the
				National Coordinator for Health Information Technology to develop and implement
				a plan for ensuring that the National Health Information Infrastructure
				addresses the needs of mental health and substance abuse treatment
				providers.
								CPROJECTS FOR
				ASSISTANCE IN TRANSITION FROM HOMELESSNESS
							541.Formula grants
				to StatesFor the purpose of
				carrying out section 542, the Secretary, acting through the Director of the
				Center for Mental Health Services, shall for each fiscal year make an allotment
				for each State in an amount determined in accordance with section 544. The
				Secretary shall make payments, as grants, each such fiscal year to each State
				from the allotment for the State if the Secretary approves for the fiscal year
				involved an application submitted by the State pursuant to section 549.
							542.Purpose of
				grants
								(a)In
				GeneralThe Secretary may not make payments under section 541
				unless the State involved agrees that the payments will be expended solely for
				making grants to political subdivisions of the State, and to nonprofit private
				entities (including community-based veterans organizations and other community
				organizations), for the purpose of providing the services specified in
				subsection (b) to individuals who—
									(1)(A)are suffering from
				serious mental illness; or
										(B)are suffering from serious mental
				illness and from substance use disorders; and
										(2)are homeless or at
				imminent risk of becoming homeless.
									(b)Specification of
				ServicesThe services referred to in subsection (a) are—
									(1)outreach
				services;
									(2)screening and
				diagnostic treatment services;
									(3)habilitation and
				rehabilitation services;
									(4)community mental
				health services;
									(5)alcohol or drug
				treatment services;
									(6)staff training,
				including the training of individuals who work in shelters, mental health
				clinics, substance use disorder programs, and other sites where homeless
				individuals require services;
									(7)case management
				services, including—
										(A)preparing a plan
				for the provision of community mental health services to the eligible homeless
				individual involved, and reviewing such plan not less than once every 3
				months;
										(B)providing
				assistance in obtaining and coordinating social and maintenance services for
				the eligible homeless individuals, including services relating to daily living
				activities, personal financial planning, transportation services, and
				habilitation and rehabilitation services, prevocational and vocational
				services, and housing services;
										(C)providing
				assistance to the eligible homeless individual in obtaining income support
				services, including housing assistance, food stamps, and supplemental security
				income benefits;
										(D)referring the
				eligible homeless individual for such other services as may be appropriate;
				and
										(E)providing
				representative payee services in accordance with section 1631(a)(2) of the
				Social Security Act if the eligible
				homeless individual is receiving aid under title XVI of such act and if the
				applicant is designated by the Secretary to provide such services;
										(8)supportive and
				supervisory services in residential settings;
									(9)referrals for
				primary health services, job training, educational services, and relevant
				housing services;
									(10)subject to
				subsection (h)(1)—
										(A)minor renovation,
				expansion, and repair of housing;
										(B)planning of
				housing;
										(C)technical
				assistance in applying for housing assistance;
										(D)improving the
				coordination of housing services;
										(E)security
				deposits;
										(F)the costs
				associated with matching eligible homeless individuals with appropriate housing
				situations; and
										(G)1-time rental
				payments to prevent eviction; and
										(11)other appropriate
				services, as determined by the Secretary.
									(c)CoordinationThe
				Secretary may not make payments under section 541 unless the State involved
				agrees to make grants pursuant to subsection (a) only to entities that have the
				capacity to provide, directly or through arrangements, the services specified
				in section 542(b), including coordinating the provision of services in order to
				meet the needs of eligible homeless individuals who are both mentally ill and
				suffering from substance use disorder.
								(d)Special
				Consideration Regarding VeteransThe Secretary may not make
				payments under section 541 unless the State involved agrees that, in making
				grants to entities pursuant to subsection (a), the State will give special
				consideration to entities with a demonstrated effectiveness in serving homeless
				veterans.
								(e)Special
				RulesThe Secretary may not make payments under section 541
				unless the State involved agrees that grants pursuant to subsection (a) will
				not be made to any entity that—
									(1)has a policy of
				excluding individuals from mental health services due to the existence or
				suspicion of substance use disorders; or
									(2)has a policy of
				excluding individuals from substance use disorder services due to the existence
				or suspicion of mental illness.
									(f)Administrative
				ExpensesThe Secretary may not make payments under section 541
				unless the State involved agrees that not more than 4 percent of the payments
				will be expended for administrative expenses regarding the payments.
								(g)Maintenance of
				EffortThe Secretary may not make payments under section 541
				unless the State involved agrees that the State will maintain State
				expenditures for services specified in subsection (b) at a level that is not
				less than the average level of such expenditures maintained by the State for
				the 2-year period preceding the fiscal year for which the State is applying to
				receive such payments.
								(h)Restrictions on
				Use of FundsThe Secretary may not make payments under section
				541 unless the State involved agrees that—
									(1)not more than 20
				percent of the payments will be expended for housing services under subsection
				(b)(10); and
									(2)the payments will
				not be expended—
										(A)to support
				emergency shelters or construction of housing facilities;
										(B)for inpatient
				psychiatric treatment costs or inpatient substance use disorder treatment
				costs; or
										(C)to make cash
				payments to intended recipients of mental health or substance use disorder
				services.
											(i)Waiver for
				TerritoriesWith respect to the United States Virgin Islands,
				Guam, American Samoa, Palau, the Marshall Islands, and the Commonwealth of the
				Northern Mariana Islands, the Secretary may waive the provisions of this part
				that the Secretary determines to be appropriate.
											543.Requirement of
				matching funds
								(a)In
				GeneralThe Secretary may not make payments under section 541
				unless, with respect to the costs of providing services pursuant to section
				542, the State involved agrees to make available, directly or through donations
				from public or private entities, non-Federal contributions toward such costs in
				an amount that is not less than $1 for each $3 of Federal funds provided in
				such payments.
								(b)Determination of
				AmountNon-Federal contributions required in subsection (a) may
				be in cash or in kind, fairly evaluated, including plant, equipment, or
				services. Amounts provided by the Federal Government, or services assisted or
				subsidized to any significant extent by the Federal Government, shall not be
				included in determining the amount of such non-Federal contributions.
								(c)Limitation
				Regarding Grants by StatesThe Secretary may not make payments
				under section 541 unless the State involved agrees that the State will not
				require the entities to which grants are provided pursuant to section 542(a) to
				provide non-Federal contributions in excess of the non-Federal contributions
				described in subsection (a).
								544.Determination
				of amount of allotment
								(a)Determination
				Under FormulaSubject to subsection (b), the allotment required
				in section 541 for a State for a fiscal year is the product of—
									(1)an amount equal to
				the amount appropriated for allotments under section 555 for the fiscal year;
				and
									(2)a percentage equal
				to the quotient of—
										(A)an amount equal to
				the population living in urbanized areas of the State involved, as indicated by
				the most recent data collected by the Bureau of the Census; and
										(B)an amount equal to
				the population living in urbanized areas of the United States, as indicated by
				the sum of the respective amounts determined for the States under subparagraph
				(A).
										(b)Minimum
				Allotment
									(1)In
				generalSubject to paragraph (2), the allotment for a State under
				section 541 for a fiscal year shall, at a minimum, be the greater of—
										(A)the amount the
				State received under section 541 in fiscal year 2007; and
										(B)$600,000 for each
				of the several States, the District of Columbia, and the Commonwealth of Puerto
				Rico, and $100,000 for each of Guam, the Virgin Islands, American Samoa, and
				the Commonwealth of the Northern Mariana Islands.
										(2)ConditionIf
				the funds appropriated in any fiscal year under section 555 are insufficient to
				ensure that States receive a minimum allotment in accordance with paragraph
				(1), then—
										(A)no State shall
				receive less than the amount they received in fiscal year 2007; and
										(B)any funds
				remaining after amounts are provided under subparagraph (A) shall be used to
				meet the requirement of paragraph (1)(B), to the maximum extent
				possible.
										(c)Study Concerning
				FormulaNot later than 1 year after the date of enactment of the
				SAMHSA Modernization Act of
				2010, the Administrator shall conduct a study concerning the
				formula used for allotments under subsection (a). Such study shall include an
				evaluation of quality indicators of need for purposes of revising such formula
				for determinations of the amount of subsequent allotments. The Administrator
				shall submit to the appropriate committees of Congress, a report concerning the
				results of such study.
								545.Conversion to
				categorical program in event of failure of State regarding expenditure of
				grants
								(a)In
				GeneralSubject to subsection (c), the Secretary shall, from the
				amounts specified in subsection (b), make grants to public and nonprofit
				private entities for the purpose of providing to eligible homeless individuals
				the services specified in section 542(b).
								(b)Specification of
				FundsThe amounts referred to in subsection (a) are any amounts
				made available in appropriations Acts for allotments under section 541 that are
				not paid to a State as a result of—
									(1)the failure of the
				State to submit an application under section 549;
									(2)the failure of the
				State, in the determination of the Secretary, to prepare the application in
				accordance with such section or to submit the application within a reasonable
				period of time; or
									(3)the State
				informing the Secretary that the State does not intend to expend the full
				amount of the allotment made to the State.
									(c)Requirement of
				Provision of Services in State InvolvedWith respect to grants
				under subsection (a), amounts made available under subsection (b) as a result
				of the State involved shall be available only for grants to provide services in
				such State.
								546.Provision of
				certain information from StateThe Secretary may not make payments under
				section 541 to a State unless, as part of the application required in section
				549, the State submits to the Secretary a statement—
								(1)identifying
				existing programs providing services and housing to eligible homeless
				individuals and identify gaps in the delivery systems of such programs;
								(2)containing a plan
				for providing services and housing to eligible homeless individuals, which
				plan—
									(A)describes the
				coordinated and comprehensive means of providing services and housing to
				homeless individuals; and
									(B)includes
				documentation that suitable housing for eligible homeless individuals will
				accompany the provision of services to such individuals;
									(3)describes the
				source of the non-Federal contributions described in section 543;
								(4)contains
				assurances that the non-Federal contributions described in section 543 will be
				available at the beginning of the grant period;
								(5)describe any
				voucher system that may be used to carry out this part; and
								(6)contain such other
				information or assurances as the Secretary may reasonably require.
								547.Description of
				intended expenditures of grant
								(a)In
				GeneralThe Secretary may not make payments under section 541
				unless—
									(1)as part of the
				application required in section 549, the State involved submits to the
				Secretary a description of the intended use for the fiscal year of the amounts
				for which the State is applying pursuant to such section;
									(2)such description
				identifies the geographic areas within the State in which the greatest numbers
				of homeless individuals with a need for mental health, substance use disorder,
				and housing services are located;
									(3)such description
				provides information relating to the programs and activities to be supported
				and services to be provided, including information relating to coordinating
				such programs and activities with any similar programs and activities of public
				and private entities; and
									(4)the State agrees
				that such description will be revised throughout the year as may be necessary
				to reflect substantial changes in the programs and activities assisted by the
				State pursuant to section 542.
									(b)Opportunity for
				Public CommentThe Secretary may not make payments under section
				541 unless the State involved agrees that, in developing and carrying out the
				description required in subsection (a), the State will provide public notice
				with respect to the description (including any revisions) and such
				opportunities as may be necessary to provide interested persons, such as family
				members, consumers, and mental health, substance use disorder, and housing
				agencies, an opportunity to present comments and recommendations with respect
				to the description.
								(c)Relationship to
				State Comprehensive Mental Health Services Plan
									(1)In
				generalThe Secretary may not make payments under section 541
				unless the services to be provided pursuant to the description required in
				subsection (a) are consistent with the State comprehensive mental health
				services plan required in subpart I of part B of title XIX.
									(2)Special
				ruleThe Secretary may not make payments under section 541 unless
				the services to be provided pursuant to the description required in subsection
				(a) have been considered in the preparation of, have been included in, and are
				consistent with, the State comprehensive mental health services plan referred
				to in paragraph (1).
									548.Requirement of
				reports by States
								(a)In
				GeneralThe Secretary may not make payments under section 541
				unless the State involved agrees that, by not later than January 31 of each
				fiscal year, the State will prepare and submit to the Secretary a report in
				such form and containing such information as the Secretary determines (after
				consultation with the Administrator of the Substance Abuse and Mental Health
				Services Administration) to be necessary for—
									(1)securing a record
				and a description of the purposes for which amounts received under section 541
				were expended during the preceding fiscal year and of the recipients of such
				amounts; and
									(2)determining
				whether such amounts were expended in accordance with the provisions of this
				part.
									(b)Availability to
				Public of ReportsThe Secretary may not make payments under
				section 541 unless the State involved agrees to make copies of the reports
				described in subsection (a) available for public inspection.
								(c)Evaluations by
				Comptroller GeneralThe Administrator of the Substance Abuse and
				Mental Health Services Administration shall evaluate at least once every 3
				years the expenditures of grants under this part by eligible entities in order
				to ensure that expenditures are consistent with the provisions of this part,
				and shall include in such evaluation recommendations regarding changes needed
				in program design or operations.
								549.Requirement of
				applicationThe Secretary may
				not make payments under section 541 unless the State involved—
								(1)submits to the
				Secretary an application for the payments containing agreements and information
				in accordance with this part;
								(2)the agreements are
				made through certification from the chief executive officer of the State;
				and
								(3)the application
				otherwise is in such form, is made in such manner, and contains such
				agreements, assurances, and information as the Secretary determines to be
				necessary to carry out this part.
								550.Technical
				assistanceThe Secretary,
				through the Administrator, shall provide technical assistance to eligible
				entities in developing planning and operating programs in accordance with the
				provisions of this part.
							551.Failure to
				comply with agreements
								(a)Repayment of
				Payments
									(1)The Secretary may,
				subject to subsection (c), require a State to repay any payments received by
				the State under section 541 that the Secretary determines were not expended by
				the State in accordance with the agreements required to be contained in the
				application submitted by the State pursuant to section 549.
									(2)If a State fails
				to make a repayment required in paragraph (1), the Secretary may offset the
				amount of the repayment against the amount of any payment due to be paid to the
				State under section 541.
									(b)Withholding of
				Payments
									(1)The Secretary may,
				subject to subsection (c), withhold payments due under section 541 if the
				Secretary determines that the State involved is not expending amounts received
				under such section in accordance with the agreements required to be contained
				in the application submitted by the State pursuant to section 549.
									(2)The Secretary
				shall cease withholding payments from a State under paragraph (1) if the
				Secretary determines that there are reasonable assurances that the State will
				expend amounts received under section 541 in accordance with the agreements
				referred to in such paragraph.
									(3)The Secretary may
				not withhold funds under paragraph (1) from a State for a minor failure to
				comply with the agreements referred to in such paragraph.
									(c)Opportunity for
				HearingBefore requiring repayment of payments under subsection
				(a)(1), or withholding payments under subsection (b)(1), the Secretary shall
				provide to the State an opportunity for a hearing.
								(d)Rule of
				ConstructionNotwithstanding any other provision of this part, a
				State receiving payments under section 541 may not, with respect to any
				agreements required to be contained in the application submitted under section
				549, be considered to be in violation of any such agreements by reason of the
				fact that the State, in the regular course of providing services under section
				542(b) to eligible homeless individuals, incidentally provides services to
				homeless individuals who are not eligible homeless individuals.
								552.Prohibition
				against certain false statements
								(a)In
				General
									(1)A person may not
				knowingly make or cause to be made any false statement or representation of a
				material fact in connection with the furnishing of items or services for which
				amounts may be paid by a State from payments received by the State under
				section 541.
									(2)A person with
				knowledge of the occurrence of any event affecting the right of the person to
				receive any amounts from payments made to the State under section 541 may not
				conceal or fail to disclose any such event with the intent of securing such an
				amount that the person is not authorized to receive or securing such an amount
				in an amount greater than the amount the person is authorized to
				receive.
									(b)Criminal Penalty
				for Violation of ProhibitionAny person who violates a
				prohibition established in subsection (a) may for each violation be fined in
				accordance with title 18, United States Code, or imprisoned for not more than 5
				years, or both.
								553.Nondiscrimination
								(a)In
				General
									(1)Rule of
				construction regarding certain civil rights lawsFor the purpose
				of applying the prohibitions against discrimination on the basis of age under
				the Age Discrimination Act of 1975,
				on the basis of handicap under section 504 of the Rehabilitation Act of 1973, on the basis of sex
				under title IX of the Education Amendments of 1972, or on the basis of race,
				color, or national origin under title VI of the Civil Rights Act of 1964, programs and
				activities funded in whole or in part with funds made available under section
				541 shall be considered to be programs and activities receiving Federal
				financial assistance.
									(2)ProhibitionNo
				person shall on the ground of sex or religion be excluded from participation
				in, be denied the benefits of, or be subjected to discrimination under, any
				program or activity funded in whole or in part with funds made available under
				section 541.
									(b)Enforcement
									(1)Referrals to
				attorney general after noticeWhenever the Secretary finds that a
				State, or an entity that has received a payment pursuant to section 541, has
				failed to comply with a provision of law referred to in subsection (a)(1), with
				subsection (a)(2), or with an applicable regulation (including one prescribed
				to carry out subsection (a)(2)), the Secretary shall notify the chief executive
				officer of the State and shall request the chief executive officer to secure
				compliance. If within a reasonable period of time, not to exceed 60 days, the
				chief executive officer fails or refuses to secure compliance, the Secretary
				may—
										(A)refer the matter
				to the Attorney General with a recommendation that an appropriate civil action
				be instituted;
										(B)exercise the
				powers and functions provided by the Age
				Discrimination Act of 1975, section 504 of the
				Rehabilitation Act of 1973, title IX
				of the Education Amendments of 1972, or title VI of the
				Civil Rights Act of 1964, as may be
				applicable; or
										(C)take such other
				actions as may be authorized by law.
										(2)Authority of
				attorney generalWhen a matter is referred to the Attorney
				General pursuant to paragraph (1)(A), or whenever the Attorney General has
				reason to believe that a State or an entity is engaged in a pattern or practice
				in violation of a provision of law referred to in subsection (a)(1) or in
				violation of subsection (a)(2), the Attorney General may bring a civil action
				in any appropriate district court of the United States for such relief as may
				be appropriate, including injunctive relief.
									554.DefinitionsFor purposes of this part:
								(1)Eligible
				homeless individualThe term eligible homeless
				individual means an individual described in section 542(a).
								(2)Homeless
				individualThe term homeless individual has the
				meaning given such term in section 330(h)(5)(A).
								(3)StateThe
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands.
								(4)Substance use
				disorder servicesThe term substance use disorder
				services has the meaning given the term substance abuse
				services in section 330(h)(5)(C).
								555.Funding
								(a)Authorization of
				AppropriationsFor the purpose of carrying out this part, there
				is authorized to be appropriated $75,000,000 for each of the fiscal years 2011
				through 2015.
								(b)Allocation for
				Technical AssistanceFor purposes of carrying out section 550,
				the Administrator shall obligate 2 percent of the amounts appropriated under
				subsection (a) for a fiscal year.
								DMISCELLANEOUS
				PROVISIONS RELATING TO SUBSTANCE USE DISORDERS AND MENTAL ILLNESS
							561.Substance use
				disorders among government and other employees
								(a)Programs and
				Services
									(1)DevelopmentThe
				Secretary, acting through the Administrator of the Substance Abuse and Mental
				Health Services Administration, shall be responsible for fostering substance
				use disorder prevention and treatment programs and services in State and local
				governments and in private industry.
									(2)Model
				programs
										(A)In
				generalConsistent with the responsibilities described in
				paragraph (1), the Secretary, acting through the Administrator of the Substance
				Abuse and Mental Health Services Administration, shall develop a variety of
				model programs suitable for replication on a cost-effective basis in different
				types of business concerns and State and local governmental entities.
										(B)Dissemination of
				informationThe Secretary, acting through the Administrator of
				the Substance Abuse and Mental Health Services Administration, shall
				disseminate information and materials relative to such model programs to the
				State agencies responsible for the administration of substance use disorder
				prevention, treatment, and rehabilitation activities and shall, to the extent
				feasible provide technical assistance to such agencies as requested.
										(b)Deprivation of
				Employment
									(1)ProhibitionNo
				person may be denied or deprived of Federal civilian employment or a Federal
				professional or other license or right solely on the grounds of prior substance
				use disorders.
									(2)ApplicationThis
				subsection shall not apply to employment in—
										(A)the Central
				Intelligence Agency;
										(B)the Federal Bureau
				of Investigation;
										(C)the National
				Security Agency;
										(D)any other
				department or agency of the Federal Government designated for purposes of
				national security by the President; or
										(E)in any position in
				any department or agency of the Federal Government, not referred to in
				subparagraphs (A) through (D), which position is determined pursuant to
				regulations prescribed by the head of such agency or department to be a
				sensitive position.
										(3)Rehabilitation
				actThe inapplicability of the prohibition described in paragraph
				(1) to the employment described in paragraph (2) shall not be construed to
				reflect on the applicability of the Rehabilitation Act of 1973 or other
				anti-discrimination laws to such employment.
									(c)ConstructionThis
				section shall not be construed to prohibit the dismissal from employment of a
				Federal civilian employee who cannot properly function in his
				employment.
								562.Admission of
				substance abusers to private and public hospitals and outpatient
				facilities
								(a)NondiscriminationSubstance
				abusers who are suffering from medical conditions shall not be discriminated
				against in admission or treatment, solely because of their substance use
				disorder, by any private or public general hospital, or outpatient facility (as
				defined in section 1624(4)) which receives support in any form from any program
				supported in whole or in part by funds appropriated to any Federal department
				or agency.
								(b)Regulations
									(1)In
				generalThe Secretary shall issue regulations for the enforcement
				of the policy of subsection (a) with respect to the admission and treatment of
				substance abusers in hospitals and outpatient facilities which receive support
				of any kind from any program administered by the Secretary. Such regulations
				shall include procedures for determining (after opportunity for a hearing if
				requested) if a violation of subsection (a) has occurred, notification of
				failure to comply with such subsection, and opportunity for a violator to
				comply with such subsection. If the Secretary determines that a hospital or
				outpatient facility subject to such regulations has violated subsection (a) and
				such violation continues after an opportunity has been afforded for compliance,
				the Secretary may suspend or revoke, after opportunity for a hearing, all or
				part of any support of any kind received by such hospital from any program
				administered by the Secretary. The Secretary may consult with the officials
				responsible for the administration of any other Federal program from which such
				hospital or outpatient facility receives support of any kind, with respect to
				the suspension or revocation of such other Federal support for such hospital or
				outpatient facility.
									(2)Department of
				veterans affairsThe Secretary of Veterans Affairs, acting
				through the Under Secretary for Health, shall, to the maximum feasible extent
				consistent with their responsibilities under title 38, United States Code,
				prescribe regulations making applicable the regulations prescribed by the
				Secretary under paragraph (1) to the provision of hospital care, nursing home
				care, domiciliary care, and medical services under such title 38 to veterans
				suffering from substance use disorders. In prescribing and implementing
				regulations pursuant to this paragraph, the Secretary shall, from time to time,
				consult with the Secretary of Health and Human Services in order to achieve the
				maximum possible coordination of the regulations, and the implementation
				thereof, which they each prescribe.
									563.Confidentiality
				of records
								(a)RequirementRecords
				of the identity, diagnosis, prognosis, or treatment of any patient which are
				maintained in connection with the performance of any program or activity
				relating to substance use disorder education, prevention, training, treatment,
				rehabilitation, or research, which is conducted, regulated, or directly or
				indirectly assisted by any department or agency of the United States shall,
				except as provided in subsection (e), be confidential and be disclosed only for
				the purposes and under the circumstances expressly authorized under subsection
				(b).
								(b)Permitted
				Disclosure
									(1)ConsentThe
				content of any record referred to in subsection (a) may be disclosed in
				accordance with the prior written consent of the patient with respect to whom
				such record is maintained, but only to such extent, under such circumstances,
				and for such purposes as may be allowed under regulations prescribed pursuant
				to subsection (g).
									(2)Method for
				disclosureWhether or not the patient, with respect to whom any
				given record referred to in subsection (a) is maintained, gives written
				consent, the content of such record may be disclosed as follows:
										(A)To medical
				personnel to the extent necessary to meet a bona fide medical emergency.
										(B)To qualified
				personnel for the purpose of conducting scientific research, management audits,
				financial audits, or program evaluation, but such personnel may not identify,
				directly or indirectly, any individual patient in any report of such research,
				audit, or evaluation, or otherwise disclose patient identities in any
				manner.
										(C)If authorized by
				an appropriate order of a court of competent jurisdiction granted after
				application showing good cause therefore, including the need to avert a
				substantial risk of death or serious bodily harm. In assessing good cause the
				court shall weigh the public interest and the need for disclosure against the
				injury to the patient, to the physician-patient relationship, and to the
				treatment services. Upon the granting of such order, the court, in determining
				the extent to which any disclosure of all or any part of any record is
				necessary, shall impose appropriate safeguards against unauthorized
				disclosure.
										(c)Use of Records
				in Criminal ProceedingsExcept as authorized by a court order
				granted under subsection (b)(2)(C), no record referred to in subsection (a) may
				be used to initiate or substantiate any criminal charges against a patient or
				to conduct any investigation of a patient.
								(d)ApplicationThe
				prohibitions of this section continue to apply to records concerning any
				individual who has been a patient, irrespective of whether or when such
				individual ceases to be a patient.
								(e)NonapplicabilityThe
				prohibitions of this section do not apply to any interchange of records—
									(1)within the
				Uniformed Services or within those components of the Department of Veterans
				Affairs furnishing health care to veterans; or
									(2)between such
				components and the Uniformed Services.
									The
				prohibitions of this section do not apply to the reporting under State law of
				incidents of suspected child abuse and neglect to the appropriate State or
				local authorities.(f)PenaltiesAny
				person who violates any provision of this section or any regulation issued
				pursuant to this section shall be fined in accordance with title 18, United
				States Code.
								(g)RegulationsExcept
				as provided in subsection (h), the Secretary shall prescribe regulations to
				carry out the purposes of this section. Such regulations may contain such
				definitions, and may provide for such safeguards and procedures, including
				procedures and criteria for the issuance and scope of orders under subsection
				(b)(2)(C), as in the judgment of the Secretary are necessary or proper to
				effectuate the purposes of this section, to prevent circumvention or evasion
				thereof, or to facilitate compliance therewith.
								(h)Application to
				Department of Veterans AffairsThe Secretary of Veterans Affairs,
				acting through the Chief Medical Director, shall, to the maximum feasible
				extent consistent with their responsibilities under title 38, United States
				Code, prescribe regulations making applicable the regulations prescribed by the
				Secretary of Health and Human Services under subsection (g) of this section to
				records maintained in connection with the provision of hospital care, nursing
				home care, domiciliary care, and medical services under such title 38 to
				veterans suffering from substance use disorders. In prescribing and
				implementing regulations pursuant to this subsection, the Secretary of Veterans
				Affairs shall, from time to time, consult with the Secretary of Health and
				Human Services in order to achieve the maximum possible coordination of the
				regulations, and the implementation thereof, which they each prescribe.
								ECHILDREN WITH
				SERIOUS EMOTIONAL DISTURBANCES
							571.Comprehensive
				community Mental Health Services for children with serious emotional
				disturbances
								(a)Grants to
				Certain Public Entities
									(1)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall make grants to public entities for the
				purpose of providing comprehensive community mental health services to children
				with a serious emotional disturbance, which may include efforts to identify and
				serve children at risk.
									(2)Definition of
				public entityFor purposes of this part, the term public
				entity means any State, any political subdivision of a State, and any
				Indian tribe or tribal organization (as defined in section 4(b) and section
				4(c) of the Indian Self-Determination and
				Education Assistance Act).
									(b)Considerations
				in Making Grants
									(1)Requirement of
				status as grantee under part B of title
				XIXThe Secretary may make a
				grant under subsection (a) to a public entity only if—
										(A)in the case of a
				public entity that is a State, the State is such a grantee under section
				1911;
										(B)in the case of a
				public entity that is a political subdivision of a State, the State in which
				the political subdivision is located is such a grantee; and
										(C)in the case of a
				public entity that is an Indian tribe or tribal organization, the State in
				which the tribe or tribal organization is located is such a grantee.
										(2)Requirement of
				status as medicaid provider
										(A)Subject to
				subparagraph (B), the Secretary may make a grant under subsection (a) only if,
				in the case of any service under such subsection that is covered in the State
				plan approved under title XIX of the Social
				Security Act for the State involved—
											(i)the public entity
				involved will provide the service directly, and the entity has entered into a
				participation agreement under the State plan and is qualified to receive
				payments under such plan; or
											(ii)the public entity
				will enter into an agreement with an organization under which the organization
				will provide the service, and the organization has entered into such a
				participation agreement and is qualified to receive such payments.
											(B)(i)In the case of an
				organization making an agreement under subparagraph (A)(ii) regarding the
				provision of services under subsection (a), the requirement established in such
				subparagraph regarding a participation agreement shall be waived by the
				Secretary if the organization does not, in providing health or mental health
				services, impose a charge or accept reimbursement available from any
				third-party payor, including reimbursement under any insurance policy or under
				any Federal or State health benefits program.
											(ii)A determination by the Secretary
				of whether an organization referred to in clause (i) meets the criteria for a
				waiver under such clause shall be made without regard to whether the
				organization accepts voluntary donations regarding the provision of services to
				the public.
											(3)Certain
				considerationsIn making grants under subsection (a), the
				Secretary shall—
										(A)equitably allocate
				such assistance among the principal geographic regions of the United
				States;
										(B)consider the
				extent to which the public entity involved has a need for the grant; and
										(C)in the case of any
				public entity that is a political subdivision of a State or that is an Indian
				tribe or tribal organization—
											(i)shall consider any
				comments regarding the application of the entity for such a grant that are
				received by the Secretary from the State in which the entity is located;
				and
											(ii)shall give
				special consideration to the entity if the State agrees to provide a portion of
				the non-Federal contributions required in subsection (c) regarding such a
				grant.
											(c)Matching
				Funds
									(1)In
				generalA funding agreement for a grant under subsection (a) is
				that the public entity involved will, with respect to the costs to be incurred
				by the entity in carrying out the purpose described in such subsection, make
				available (directly or through donations from public or private entities)
				non-Federal contributions toward such costs in an amount that—
										(A)for the first
				fiscal year for which the entity receives payments from a grant under such
				subsection, is not less than $1 for each $3 of Federal funds provided in the
				grant;
										(B)for any second or
				third such fiscal year, is not less than $1 for each $3 of Federal funds
				provided in the grant;
										(C)for any fourth
				such fiscal year, is not less than $1 for each $1 of Federal funds provided in
				the grant; and
										(D)for any fifth and
				sixth such fiscal year, is not less than $2 for each $1 of Federal funds
				provided in the grant.
										(2)Determination of
				amount contributed
										(A)Non-Federal
				contributions required in paragraph (1) may be in cash or in kind, fairly
				evaluated, including plant, equipment, or services. Amounts provided by the
				Federal Government, or services assisted or subsidized to any significant
				extent by the Federal Government, may not be included in determining the amount
				of such non-Federal contributions.
										(B)In making a
				determination of the amount of non-Federal contributions for purposes of
				subparagraph (A), the Secretary may include only non-Federal contributions in
				excess of the average amount of non-Federal contributions made by the public
				entity involved toward the purpose described in subsection (a) for the 2-year
				period preceding the first fiscal year for which the entity receives a grant
				under such section.
										(3)Waiver regarding
				native american and alaskan native tribes and tribal
				organizationsIn the case of a grantee that is a Native Americans
				or Alaskan Native tribe or tribal organization, the Secretary may waive, in
				whole or in part, the requirements of this subsection.
									572.Requirements
				with respect to carrying out purpose of grants
								(a)Systems of
				Comprehensive Care
									(1)In
				generalA funding agreement for a grant under section 571(a) is
				that, with respect to children with a serious emotional disturbance, the public
				entity involved will carry out the purpose described in such section only
				through establishing and operating 1 or more systems of care for making each of
				the mental health services specified in subsection (c) available to each child
				provided access to the system. In providing for such a system, the public
				entity may make grants to, and enter into contracts with, public and nonprofit
				private entities.
									(2)Structure of
				systemA funding agreement for a grant under section 571(a) is
				that a system of care under paragraph (1) will—
										(A)be established in
				a community selected by the public entity involved;
										(B)consist of such
				public agencies and nonprofit private entities in the community as are
				necessary to ensure that each of the services specified in subsection (c) is
				available to each child provided access to the system;
										(C)be established
				pursuant to agreements that the public entity enters into with the agencies and
				entities described in subparagraph (B);
										(D)coordinate the
				provision of the services of the system; and
										(E)establish an
				office whose functions are to serve as the location through which children are
				provided access to the system, to coordinate the provision of services of the
				system, and to provide information to the public regarding the system.
										(3)Collaboration of
				local public entitiesA funding agreement for a grant under
				section 571(a) is that, for purposes of the establishment and operation of a
				system of care under paragraph (1), the public entity involved will seek
				collaboration among all public agencies that provide human services in the
				community in which the system is established, including but not limited to
				those providing mental health services, educational services, child welfare
				services, or juvenile justice services.
									(b)Limitation on
				Age of Children Provided Access to SystemA funding agreement for
				a grant under section 571(a) is that a system of care under subsection (a) will
				provide an individual with access to the system through the age of 21
				years.
								(c)Required Mental
				Health Services of SystemA funding agreement for a grant under
				section 571(a) is that mental health services provided by a system of care
				under subsection (a) will include, with respect to a serious emotional
				disturbance in a child—
									(1)diagnostic and
				evaluation services;
									(2)outpatient
				services provided in a clinic, office, school or other appropriate location,
				including individual, group and family counseling services, professional
				consultation, and review and management of medications;
									(3)emergency
				services, available 24-hours a day, 7 days a week;
									(4)intensive
				home-based services for children and their families when the child is at
				imminent risk of out-of-home placement;
									(5)intensive
				day-treatment services;
									(6)respite
				care;
									(7)therapeutic foster
				care services, and services in therapeutic foster family homes or individual
				therapeutic residential homes, and groups homes caring for not more than 10
				children; and
									(8)assisting the
				child in making the transition from the services received as a child to the
				services to be received as an adult.
									(d)Required
				Arrangements Regarding Other Appropriate Services
									(1)In
				generalA funding agreement for a grant under section 571(a) is
				that—
										(A)a system of care
				under subsection (a) will enter into a memorandum of understanding with each of
				the providers specified in paragraph (2) in order to facilitate the
				availability of the services of the provider involved to each child provided
				access to the system; and
										(B)the grant under
				such section 571(a), and the non-Federal contributions made with respect to the
				grant, will not be expended to pay the costs of providing such non-mental
				health services to any individual.
										(2)Specification of
				non-mental health servicesThe providers referred to in paragraph
				(1) are providers of medical services other than mental health services,
				providers of educational services, providers of vocational counseling and
				vocational rehabilitation services, and providers of protection and advocacy
				services with respect to mental health.
									(3)Facilitation of
				services of certain programsA funding agreement for a grant
				under section 571(a) is that a system of care under subsection (a) will, for
				purposes of paragraph (1), enter into a memorandum of understanding regarding
				facilitation of—
										(A)services available
				pursuant to title XIX of the Social Security
				Act, including services regarding early periodic screening,
				diagnosis, and treatment;
										(B)services available
				under parts B and C of the Individuals with Disabilities Education Act;
				and
										(C)services available
				under other appropriate programs, as identified by the Secretary.
										(e)General
				Provisions Regarding Services of System
									(1)Case management
				servicesA funding agreement for a grant under section 571(a) is
				that a system of care under subsection (a) will provide for the case management
				of each child provided access to the system in order to ensure that—
										(A)the services
				provided through the system to the child are coordinated and that the need of
				each such child for the services is periodically reassessed;
										(B)information is
				provided to the family of the child on the extent of progress being made toward
				the objectives established for the child under the plan of services implemented
				for the child pursuant to section 573; and
										(C)the system
				provides assistance with respect to—
											(i)establishing the
				eligibility of the child, and the family of the child, for financial assistance
				and services under Federal, State, or local programs providing for health
				services, mental health services, educational services, social services, or
				other services; and
											(ii)seeking to ensure
				that the child receives appropriate services available under such
				programs.
											(2)Other
				provisionsA funding agreement for a grant under section 571(a)
				is that a system of care under subsection (a), in providing the services of the
				system, will—
										(A)provide the
				services of the system in the cultural context that is most appropriate for the
				child and family involved;
										(B)ensure that
				individuals providing such services to the child can effectively communicate
				with the child and family in the most direct manner;
										(C)provide the
				services without discriminating against the child or the family of the child on
				the basis of race, religion, national origin, sex, disability, or age;
										(D)seek to ensure
				that each child provided access to the system of care remains in the least
				restrictive, most normative environment that is clinically appropriate;
				and
										(E)provide outreach
				services to inform individuals, as appropriate, of the services available from
				the system, including identifying children with a serious emotional disturbance
				who are in the early stages of such disturbance.
										(3)Rule of
				constructionAn agreement made under paragraph (2) may not be
				construed—
										(A)with respect to
				subparagraph (C) of such paragraph—
											(i)to
				prohibit a system of care under subsection (a) from requiring that, in housing
				provided by the grantee for purposes of residential treatment services
				authorized under subsection (c), males and females be segregated to the extent
				appropriate in the treatment of the children involved; or
											(ii)to prohibit the
				system of care from complying with the agreement made under subsection (b);
				or
											(B)with respect to
				subparagraph (D) of such paragraph, to authorize the system of care to expend
				the grant under section 571(a) (or the non-Federal contributions made with
				respect to the grant) to provide legal services or any service with respect to
				which expenditures regarding the grant are prohibited under subsection
				(d)(1)(B).
										(f)Restrictions on
				Use of GrantA funding agreement for a grant under section 571(a)
				is that the grant, and the non-Federal contributions made with respect to the
				grant, will not be expended—
									(1)to purchase or
				improve real property (including the construction or renovation of
				facilities);
									(2)to provide for
				room and board in residential programs serving 10 or fewer children;
									(3)to provide for
				room and board or other services or expenditures associated with care of
				children in residential treatment centers serving more than 10 children or in
				inpatient hospital settings, except intensive home-based services and other
				services provided on an ambulatory or outpatient basis; or
									(4)to provide for the
				training of any individual, except training authorized in section 574(a)(2) and
				training provided through any appropriate course in continuing education whose
				duration does not exceed 2 days.
									(g)WaiversThe
				Secretary may waive one or more of the requirements of subsection (c) for a
				public entity that is an Indian Tribe or tribal organization, or American
				Samoa, Guam, the Marshall Islands, the Federated States of Micronesia, the
				Commonwealth of the Northern Mariana Islands, the Republic of Palau, or the
				United States Virgin Islands if the Secretary determines, after peer review,
				that the system of care is family-centered and uses the least restrictive
				environment that is clinically appropriate.
								573.Individualized
				plan for services
								(a)In
				GeneralA funding agreement for a grant under section 571(a) is
				that a system of care under section 572(a) will develop and carry out an
				individualized plan of services for each child provided access to the system,
				and that the plan will be developed and carried out with the participation of
				the family of the child and, unless clinically inappropriate, with the
				participation of the child.
								(b)Multidisciplinary
				TeamA funding agreement for a grant under section 571(a) is that
				the plan required in subsection (a) will be developed, and reviewed and as
				appropriate revised not less than once each year, by a multidisciplinary team
				of appropriately qualified individuals who provide services through the system,
				including as appropriate mental health services, other health services,
				educational services, social services, and vocational counseling and
				rehabilitation;
								(c)Coordination
				With Services Under Individuals With Disabilities Education ActA
				funding agreement for a grant under section 571(a) is that, with respect to a
				plan under subsection (a) for a child, the multidisciplinary team required in
				subsection (b) will—
									(1)in developing,
				carrying out, reviewing, and revising the plan consider any individualized
				education program in effect for the child pursuant to part B of the Individuals
				with Disabilities Education Act;
									(2)ensure that the
				plan is consistent with such individualized education program and provides for
				coordinating services under the plan with services under such program;
				and
									(3)ensure that the
				memorandum of understanding entered into under section 572(d)(3)(B) regarding
				such Act includes provisions regarding compliance with this subsection.
									(d)Contents of
				PlanA funding agreement for a grant under section 571(a) is that
				the plan required in subsection (a) for a child will—
									(1)identify and state
				the needs of the child for the services available pursuant to section 572
				through the system;
									(2)provide for each
				of such services that is appropriate to the circumstances of the child,
				including, except in the case of children who are less than 14 years of age,
				the provision of appropriate vocational counseling and rehabilitation, and
				transition services (as defined in section 602 of the Individuals with
				Disabilities Education Act);
									(3)establish
				objectives to be achieved regarding the needs of the child and the methodology
				for achieving the objectives; and
									(4)designate an
				individual to be responsible for providing the case management required in
				section 572(e)(1) or certify that case management services will be provided to
				the child as part of the individualized education program of the child under
				the Individuals with Disabilities Education Act.
									574.Additional
				provisions
								(a)Optional
				ServicesIn addition to services described in subsection (c) of
				section 572, a system of care under subsection (a) of such section may, in
				expending a grant under section 571(a), provide for—
									(1)preliminary
				assessments to determine whether a child should be provided access to the
				system;
									(2)training
				in—
										(A)the administration
				of the system;
										(B)the provision of
				intensive home-based services under paragraph (4) of section 572(c), intensive
				day treatment under paragraph (5) of such section, and foster care or group
				homes under paragraph (7) of such section; and
										(C)the development of
				individualized plans for purposes of section 573;
										(3)recreational
				activities for children provided access to the system; and
									(4)such other
				services as may be appropriate in providing for the comprehensive needs with
				respect to mental health of children with a serious emotional
				disturbance.
									(b)Comprehensive
				PlanThe Secretary may make a grant under section 571(a) only if,
				with respect to the jurisdiction of the public entity involved, the entity has
				submitted to the Secretary, and has had approved by the Secretary, a plan for
				the development of a jurisdiction-wide system of care for community-based
				services for children with a serious emotional disturbance that specifies the
				progress the public entity has made in developing the jurisdiction-wide system,
				the extent of cooperation across agencies serving children in the establishment
				of the system, the Federal and non-Federal resources currently committed to the
				establishment of the system, and the current gaps in community services and the
				manner in which the grant under section 571(a) will be expended to address such
				gaps and establish local systems of care.
								(c)Limitation on
				Imposition of Fees for ServicesA funding agreement for a grant
				under section 571(a) is that, if a charge is imposed for the provision of
				services under the grant, such charge—
									(1)will be made
				according to a schedule of charges that is made available to the public;
									(2)will be adjusted
				to reflect the income of the family of the child involved; and
									(3)will not be
				imposed on any child whose family has income and resources of equal to or less
				than 100 percent of the official poverty line, as established by the Director
				of the Office of Management and Budget and revised by the Secretary in
				accordance with section 673(2) of the Omnibus Budget Reconciliation Act of
				1981.
									(d)Relationship to
				Items and Services Under Other ProgramsA funding agreement for a
				grant under section 571(a) is that the grant, and the non-Federal contributions
				made with respect to the grant, will not be expended to make payment for any
				item or service to the extent that payment has been made, or can reasonably be
				expected to be made, with respect to such item or service—
									(1)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
									(2)by an entity that
				provides health services on a prepaid basis.
									(e)Limitation on
				Administrative ExpensesA funding agreement for a grant under
				section 571(a) is that not more than 2 percent of the grant will be expended
				for administrative expenses incurred with respect to the grant by the public
				entity involved.
								(f)Reports to
				SecretaryA funding agreement for a grant under section 571(a) is
				that the public entity involved will annually submit to the Secretary (and
				provide a copy to the State involved) a report on the activities of the entity
				under the grant that includes a description of the number of children provided
				access to systems of care operated pursuant to the grant, the demographic
				characteristics of the children, the types and costs of services provided
				pursuant to the grant, the availability and use of third-party reimbursements,
				estimates of the unmet need for such services in the jurisdiction of the
				entity, and the manner in which the grant has been expended toward the
				establishment of a jurisdiction-wide system of care for children with a serious
				emotional disturbance, and such other information as the Secretary may require
				with respect to the grant.
								(g)Description of
				Intended Uses of GrantThe Secretary may make a grant under
				section 571(a) only if—
									(1)the public entity
				involved submits to the Secretary a description of the purposes for which the
				entity intends to expend the grant;
									(2)the description
				identifies the populations, areas, and localities in the jurisdiction of the
				entity with a need for services under this section; and
									(3)the description
				provides information relating to the services and activities to be provided,
				including a description of the manner in which the services and activities will
				be coordinated with any similar services or activities of public or nonprofit
				entities.
									(h)Requirement of
				ApplicationThe Secretary may make a grant under section 571(a)
				only if an application for the grant is submitted to the Secretary, the
				application contains the description of intended uses required in subsection
				(g), and the application is in such form, is made in such manner, and contains
				such agreements, assurances, and information as the Secretary determines to be
				necessary to carry out this section.
								575.General
				provisions
								(a)Duration of
				SupportThe period during which payments are made to a public
				entity from a grant under section 571(a) may not exceed 6 fiscal years.
								(b)Technical
				Assistance
									(1)In
				generalThe Secretary shall, upon the request of a public
				entity—
										(A)provide technical
				assistance to the entity regarding the process of submitting to the Secretary
				applications for grants under section 571(a) and 576; and
										(B)provide to the
				entity training and technical assistance with respect to the planning,
				development, and operation of systems of care pursuant to section 572.
										(2)Authority for
				grants and contractsThe Secretary may provide technical
				assistance under subsection (a) directly or through grants to, or contracts
				with, public and nonprofit private entities.
									(c)Evaluations and
				Reports by Secretary
									(1)In
				generalThe Secretary shall, directly or through contracts with
				public or private entities, provide for annual evaluations of programs carried
				out pursuant to section 571(a). The evaluations shall assess the effectiveness
				of the systems of care operated pursuant to such section, including
				longitudinal studies of outcomes of services provided by such systems, other
				studies regarding such outcomes, the effect of activities under this part on
				the utilization of hospital and other institutional settings, the barriers to
				and achievements resulting from interagency collaboration in providing
				community-based services to children with a serious emotional disturbance, and
				assessments by parents of the effectiveness of the systems of care.
									(2)Report to
				congressThe Secretary shall, not later than 1 year after the
				date on which amounts are first appropriated under subsection (c), and annually
				thereafter, submit to the Congress a report summarizing evaluations carried out
				pursuant to paragraph (1) during the preceding fiscal year and making such
				recommendations for administrative and legislative initiatives with respect to
				this section as the Secretary determines to be appropriate.
									(d)DefinitionsFor
				purposes of this part:
									(1)The term
				child means an individual through the age of 21 years.
									(2)The term
				family, with respect to a child provided access to a system of
				care under section 572(a), means—
										(A)the legal guardian
				of the child; and
										(B)as appropriate
				regarding mental health services for the child, the parents of the child
				(biological or adoptive, as the case may be) and any foster parents of the
				child.
										(3)The term
				funding agreement, with respect to a grant under section 571(a) to
				a public entity, means that the Secretary may make such a grant only if the
				public entity makes the agreement involved.
									(4)The term
				serious emotional disturbance includes, with respect to a child,
				any child who has a serious emotional disorder, a serious behavioral disorder,
				or a serious mental disorder.
									(e)Rule of
				ConstructionNothing in this part shall be construed as limiting
				the rights of a child with a serious emotional disturbance under the
				Individuals with Disabilities Education Act.
								576.State
				integrated systems of care grants for keeping families together
								(a)In
				GeneralThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall award grants or cooperative agreements to
				States for the purpose of facilitating and promoting the implementation in
				local communities of an integrated system of care for children with mental
				illness, especially for those with serious emotional disturbance.
								(b)ApplicationsTo
				be eligible for a grant under subsection (a), a State shall submit to the
				Secretary an applications that shall include, at a minimum, the
				following:
									(1)An assurance that
				the State will establish a board to be made up of, at least, the directors of
				the State departments or agencies responsible for mental health, substance use
				disorder, child welfare, education, medicaid, juvenile justice, and consumers
				and families of consumers to carry out the purpose of the grant.
									(2)A description of
				the specific population that the State wishes to focus on under the
				grant.
									(3)An assurance that
				the plan required under subsection (e) will be submitted within 18 months of
				the receipt of the grant.
									(4)Otherwise be in
				such form, made in such manner, and contain such agreements, assurances, and
				information as the Secretary determines to be necessary.
									(c)Duration of
				GrantsThe period during which payments are made under a grant
				under this section may not exceed 5 years.
								(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to States
				that elect to use grant funds to focus on children who are, or are at risk of
				being placed, in the child welfare or juvenile justice systems as a direct
				result of parents relinquishing their rights in order to get the mental health
				services their child needs.
								(e)PlanTo
				be eligible to receive a grant under this section, a State shall agree to
				submit to the Secretary for approval, a plan, within 18 months of the receipt
				of the grant, that at a minimum includes the following:
									(1)A description of
				the population that the State will focus on, including indications on the
				number of individuals in the population and the severity of their mental
				illness.
									(2)A description of
				how these individuals are being served or not served by the State
				system.
									(3)A description of
				the finances that are currently being used throughout the State to serve this
				population, including funds from the mental health agency.
									(4)A description of
				the types of services such population is receiving, including if applicable,
				services provided under section 571.
									(5)A description of
				the coordination that exists among the various agencies serving children,
				including child welfare, education, health, and juvenile justice
				agencies.
									(6)A description of
				the barriers that exist in the provision of services, including State policies
				and procedures.
									(7)A description of
				how the State intends to overcome these barriers, including changing the
				barriers within State policies and procedures.
									(8)A description of
				how the State will finance the implementation of systems of care for
				children.
									(9)A description of
				how the State intends to promote a comprehensive system of care that includes a
				shift in reliance on residential and institutional services to increased home
				and community-based services.
									(10)A description of
				the number of children in the child welfare or juvenile justice system as a
				direct result of parents relinquishing their rights in order to get the mental
				health services that their child needed.
									(11)A description of
				how the State intends to track outcomes through data collection for individuals
				that receive services in the system of care, including improved school
				attendance and achievement, reduced substance use, reduced contact with law
				enforcement, detention and arrest rates, reductions in out-of-home placement,
				and mental health improvements sustained.
									(f)Use of
				FundsAmounts received under a grant under this section may be
				used for any activity necessary for the development of the plan submitted under
				subsection (e) and any costs associated with the implementation of the approved
				plan.
								(g)Training and
				Technical AssistanceThe Secretary shall, upon the request of the
				State, provide training and technical assistance to the State in the
				development and implementation of the plan submitted under subsection
				(e).
								(h)ReportsBeginning
				with the second year in which a State receives a grant under this section, and
				each grant year thereafter, the State shall submit a report to the Secretary
				detailing the State’s progress in implementing the plan submitted under
				subsection (e).
								577.Authorization
				of appropriations
								(a)Authorization of
				AppropriationsFor the purpose of carrying out this part, there
				are authorized to be appropriated $150,000,000 for fiscal year 2011, and such
				sums as may be necessary for each of the fiscal years 2012 through 2015.
								(b)Grants Under
				Section 576Not to exceed
				$10,000,000 of the amount appropriated under subsection (a) for each fiscal
				year may be used for grants under section 576.
								FWORKFORCE
				DEVELOPMENT
							581.Workforce
				development grants, contracts, and cooperative agreements for mental Health and
				substance use disorders
								(a)PurposeIt
				is the purpose of this section to promote workforce development by identifying
				and implementing innovative and effective strategies to recruit and retain
				qualified mental health promotion and treatment and substance use disorder
				prevention and treatment staff and by disseminating those strategies to States
				and public and non-profit private providers of mental health and substance use
				disorder services.
								(b)Grants and
				ContractsThe Secretary shall award grants, contracts, or
				cooperative agreements to eligible entities to identify and implement
				effective, innovative strategies to recruit and retain a workforce qualified to
				provide mental health and substance use disorder prevention and treatment
				services in the public sector.
								(c)EligibilityTo
				be eligible to receive a grant, contract, or cooperative agreement under this
				section, an entity shall—
									(1)be a State,
				American Indian or Alaska Native tribe, tribal organization, a health facility
				or program operated by or pursuant to a contract or grant with the Indian
				Health Service, or non-profit entity;
									(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
									(3)agree to collect
				and provide to the Secretary such data as required by the Secretary to
				objectively demonstrate the effect of the strategy implemented through such
				grant, contract, or cooperative agreement; and
									(4)agree to
				participate in conferences conducted by the Secretary expressly for the
				purposes of developing recommendations on best practices for recruiting and
				retaining a qualified workforce.
									(d)Use of
				Funds
									(1)In
				generalAn entity shall use amounts received under this section
				to identify and implement innovative strategies to—
										(A)identify and
				recruit individuals into the mental health and substance use disorder public
				service workforce, including paraprofessionals and individuals in recovery and
				their families;
										(B)assist individuals
				in obtaining basic or specialized competencies for providing mental health
				promotion and treatment services and substance use disorder prevention,
				treatment, and recovery services; and
										(C)retain qualified
				mental health and substance use disorder treatment staff, including staff who
				provide services that promote mental health, prevent substance use, or treat
				mental illness and substance use disorders.
										(2)LimitationEligible
				entities that receive funds under this section may not use such funds to pay
				for loan repayment or forgiveness programs, or for a degree at an institution
				of higher education or at any other institution.
									(e)PrioritiesIn
				awarding grants, contracts, or cooperative agreements under this section the
				Secretary shall ensure that priority is given to—
									(1)entities in rural
				areas and mental health and substance use disorder manpower shortage areas;
				and
									(2)entities that
				agree to focus on the inclusion of racial and ethnic minorities in the
				workforce.
									(f)Geographic
				DistributionThe Secretary shall ensure that to the extent
				practicable, an equitable distribution of grants, contracts, and cooperative
				agreements among the geographical regions of the United States and between
				urban and rural populations.
								(g)Technical
				AssistanceThe Secretary shall provide technical assistance to
				eligible entities and conduct conferences to promote the sharing of ideas for
				the development of best practices in the recruitment and retention of a
				qualified mental health and substance use disorder prevention and treatment
				workforce.
								(h)EvaluationNot
				later than 3 years after the receipt of a grant, contract, or cooperative
				agreement under this section, an entity shall—
									(1)conduct an
				evaluation of the activities carried out with funds received under the grant,
				contract, or cooperative agreement;
									(2)submit to the
				Secretary a report concerning the results of the evaluation under paragraph
				(1); and
									(3)participate in any
				further evaluation of the program by the Secretary.
									(i)DisseminationThe
				Secretary shall disseminate to States and public and non-profit private
				providers of mental health and substance use disorder services the proven
				effective strategies developed under this section.
								(j)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section, $25,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of fiscal years 2012 through 2015.
								582.Data collection
				and report on workforce issuesNot later than 5 years after the date of
				enactment of the SAMHSA Modernization Act of
				2010, the Administrator shall submit to the appropriate
				committees of Congress a report based on the data collected pursuant to
				sections 1912(b) and 1931(b). Such report shall contain—
								(1)an assessment of
				the mental health and substance use disorder workforce capacity, strengths, and
				weaknesses as of the date of the report;
								(2)recommendations
				for legislation to assist Congress in reauthorizing this title in fiscal year
				2014;
								(3)specific
				recommendations for States, communities, and public and non-profit private
				providers of mental health and substance use disorder services;
								(4)data and best
				practices identified under section 581; and
								(5)recommendations
				for national outcomes measures of workforce.
								GSCHOOL–BASED
				MENTAL HEALTH
							585.School-based
				mental Health and children and violence
								(a)In
				GeneralThe Secretary, in collaboration with the Secretary of
				Education and in consultation with the Attorney General, shall, directly or
				through grants, contracts or cooperative agreements awarded to public entities
				and local education agencies, assist local communities and schools in applying
				a public health approach to mental health services both in schools and in the
				community. Such approach should provide comprehensive age appropriate services
				and supports and incorporate age appropriate strategies of positive behavioral
				interventions and supports. A comprehensive school mental health program funded
				under this section shall assist children in dealing with violence.
								(b)ActivitiesUnder
				the program under subsection (a), the Secretary may—
									(1)provide financial
				support to enable local communities to implement a comprehensive school mental
				health program that incorporates positive behavioral interventions and supports
				to foster the health and development of children;
									(2)provide technical
				assistance to local communities with respect to the development of programs
				described in paragraph (1);
									(3)provide assistance
				to local communities in the development of policies to address child and
				adolescent mental health issues and violence when and if it occurs;
									(4)facilitate
				community partnerships among families, students, law enforcement agencies,
				education systems, mental health and substance use disorder service systems,
				family-based mental health service systems, welfare agencies, healthcare
				service systems, and other community-based systems; and
									(5)establish
				mechanisms for children and adolescents to report incidents of violence or
				plans by other children or adolescents to commit violence.
									(c)Requirements
									(1)In
				generalTo be eligible for a grant, contract, or cooperative
				agreement under subsection (a) an entity shall—
										(A)be a partnership
				between a local education agency and at least one community program or agency
				that is involved in mental health; and
										(B)submit an
				application, that is endorsed by all members of the partnership, that makes the
				assurances described in paragraph (2).
										(2)Required
				assurancesAn application under paragraph (1) shall assure the
				following:
										(A)That the applicant
				will ensure that, in carrying out activities under this section, the local
				educational agency involved will enter into a memorandum of
				understanding—
											(i)with, at a
				minimum, public or private mental health entities, healthcare entities, law
				enforcement or juvenile justice entities, child welfare agencies, family-based
				mental health entities, families and family organizations, and other
				community-based entities; and
											(ii)that clearly
				states—
												(I)the
				responsibilities of each partner with respect to the activities to be carried
				out;
												(II)how each partner
				will be accountable for carrying out such responsibilities; and
												(III)the amount of
				non-Federal funding or in-kind contributions that each such partner will
				contribute in order to sustain the program.
												(B)That the
				comprehensive school-based mental health program carried out under this section
				support the flexible use of funds to address—
											(i)the promotion of
				the social, emotional, and mental health of all students in an environment that
				is conducive to learning;
											(ii)the reduction in
				the likelihood of at risk students developing social or emotional problems or
				mental health and substance use disorders;
											(iii)the early
				identification of social or emotional problems or mental health and substance
				use disorders and the provision of early intervention services;
											(iv)the treatment or
				referral for treatment of students with existing social or emotional problems
				or mental health and substance use disorders; and
											(v)the development
				and implementation of programs to assist children in dealing with
				violence.
											(C)That the
				comprehensive mental health program carried out under this section will provide
				for in-service training of all school personnel, including ancillary staff and
				volunteers, in—
											(i)the techniques and
				support needed to identify early children with, or at risk of, mental
				illness;
											(ii)the use of
				referral mechanisms that effectively link such children to treatment
				intervention services;
											(iii)strategies that
				promote a schoolwide positive environment, and includes an on-going training
				and coaching component;
											(iv)strategies for
				promoting the social, emotional, and mental health of all students; and
											(v)strategies to
				increase the knowledge and skills of school and community leaders on the
				application of a public health approach to comprehensive school-based mental
				health programs.
											(D)That the
				comprehensive school-based mental health programs carried out under this
				section will demonstrate the measures to be taken to sustain the program after
				funding under this section terminates.
										(E)That the local
				education agency partnership involved is supported by the State educational and
				mental health system to ensure that the sustainability of the programs is
				established after funding under this section terminates.
										(F)That the
				comprehensive school-based mental health program carried out under this section
				is based on scientifically valid research, when available, or evidence-based
				practices.
										(G)That the
				comprehensive school-based mental health program carried out under this section
				is coordinated with early intervening activities carried out under the
				Individuals with Disabilities Education Act.
										(d)Geographical
				DistributionThe Secretary shall ensure that grants, contracts or
				cooperative agreements under subsection (a) will be distributed equitably among
				the regions of the country and among urban and rural areas.
								(e)Duration of
				AwardsWith respect to a grant, contract or cooperative agreement
				under subsection (a), the period during which payments under such an award will
				be made to the recipient shall be 5 years. An entity may only receive one award
				under this section, except that an entity that is providing services and
				supports on a regional basis may receive additional funding after the
				expiration of the preceding grant period.
								(f)Evaluation and
				Measures of Outcomes
									(1)Development of
				processThe Administrator shall develop a process for evaluating
				activities carried out under this section. Such process shall include—
										(A)the development of
				guidelines for the submission of program data by such recipients;
										(B)the development of
				measures of outcomes (in accordance with paragraph (2)) to be applied by such
				recipients in evaluating programs carried out under this section; and
										(C)the submission of
				annual reports by such recipients concerning the effectiveness of programs
				carried out under this section.
										(2)Measures of
				outcomes
										(A)In
				generalThe Administrator shall develop measures of outcomes to
				be applied by recipients of assistance under this section, and the
				Administrator, in evaluating the effectiveness of programs carried out under
				this section. Such measures shall include student and family measures as
				provided for in subparagraph (B) and local educational measures as provided for
				under subparagraph (C).
										(B)Student and
				family measures of outcomesThe measures of outcomes developed
				under paragraph (1)(B) relating to students and families shall, with respect to
				activities carried out under a program under this section, at a minimum include
				provisions to evaluate—
											(i)whether the
				program resulted in an increase in social and emotional competency;
											(ii)whether the
				program resulted in an increase in student academic achievement;
											(iii)whether the
				program resulted in a reduction in disruptive and aggressive behaviors;
											(iv)whether the
				program resulted in improved family functioning;
											(v)whether the
				program resulted in a reduction in substance use disorders;
											(vi)whether the
				program resulted in a reduction in suspensions, truancy, expulsions and
				violence; and
											(vii)whether the
				program resulted in improved access to care for mental health disorders.
											(C)Local
				educational outcomesThe outcome measures developed under
				paragraph (1)(B) relating to local educational systems shall, with respect to
				activities carried out under a program under this section, at a minimum include
				provisions to evaluate—
											(i)the effectiveness
				of comprehensive school mental health programs established under this
				section;
											(ii)the effectiveness
				of formal partnership linkages among child and family serving institutions,
				community support systems, and the educational system;
											(iii)the progress
				made in sustaining the program once funding under the grant has expired;
				and
											(iv)the effectiveness
				of training and professional development programs for all school
				personnel.
											(3)Submission of
				annual dataAn entity that receives a grant, contract, or
				cooperative agreement under this section shall annually submit to the
				Administrator a report that include data to evaluate the success of the program
				carried out by the entity based on whether such program is achieving the
				purposes of the program. Such reports shall utilize the measures of outcomes
				under paragraph (2) in a reasonable manner to demonstrate the progress of the
				program in achieving such purposes.
									(4)Evaluation by
				administratorBased on the data submitted under paragraph (3),
				the Administrator shall annually submit to Congress a report concerning the
				results and effectiveness of the programs carried out with assistance received
				under this section.
									(g)Information and
				EducationThe Secretary shall establish comprehensive information
				and education programs to disseminate the findings of the knowledge development
				and application under this section to the general public and to health care
				professionals.
								(h)Amount of Grants
				and Authorization of Appropriations
									(1)Amount of
				grantsA grant under this section shall be in an amount that is
				not more than $1,000,000 for each of grant years 2011 through 2015. The
				Secretary shall determine the amount of each such grant based on criteria
				determined by the Secretary.
									(2)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $200,000,000 for each of fiscal years 2011 through
				2015.
									586.Grants to
				address the problems of persons who experience violence related stress
								(a)In
				GeneralThe Secretary shall award grants, contracts or
				cooperative agreements to public and nonprofit private entities, as well as to
				Indian tribes and tribal organizations, for the purpose of developing and
				maintaining programs that provide for the continued operation of the National
				Child Traumatic Stress Initiative, that focus on the behavioral and biological
				aspects of psychological trauma response and for developing knowledge with
				regard to evidence-based practices for treating trauma-related disorders of
				children and youth resulting from witnessing or experiencing a traumatic
				event.
								(b)PrioritiesIn
				awarding grants, contracts or cooperative agreements under subsection (a)
				related to the development of knowledge and provision of services based on
				evidence-based practices for treating disorders associated with psychological
				trauma, the Secretary shall give priority to mental health agencies and
				programs that have established clinical and basic research experience in the
				field of trauma-related mental disorders, and that contribute to the
				establishment of a national trauma infrastructure.
								(c)Geographical
				DistributionThe Secretary shall ensure that grants, contracts or
				cooperative agreements under subsection (a) with respect to centers of
				excellence are distributed equitably among the regions of the country and among
				urban and rural areas.
								(d)EvaluationThe
				Secretary, as part of the application process, shall require that each
				applicant for a grant, contract or cooperative agreement under subsection (a)
				submit a plan for the rigorous evaluation of the activities funded under the
				grant, contract or agreement, including both process and outcomes evaluation,
				and the submission of an evaluation at the end of the project period.
								(e)Duration of
				AwardsWith respect to a grant, contract or cooperative agreement
				under subsection (a), the period during which payments under such an award will
				be made to the recipient for 5 years. Such grants, contracts or agreements may
				be renewed, except that expertise and experience in the field of trauma-related
				disorders shall be the priority criterion for new and continuing grant,
				contract, or cooperative agreement awards.
								(f)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section, $50,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of fiscal years 2012 through 2015.
								HREQUIREMENT
				RELATING TO THE RIGHTS OF RESIDENTS OF CERTAIN FACILITIES
							IMedical
				Facilities
								591.Requirement
				relating to the rights of residents of certain medical facilities
									(a)In
				GeneralA public or private general hospital, nursing facility,
				intermediate care facility, or other health care facility, that receives
				support in any form from any program supported in whole or in part with funds
				appropriated to any Federal department or agency shall protect and promote the
				rights of each resident of the facility, including the right to be free from
				physical or mental abuse, corporal punishment, and any restraints or
				involuntary seclusions imposed for purposes of discipline or
				convenience.
									(b)RequirementsRestraints
				and seclusion may only be imposed on a resident of a facility described in
				subsection (a) if—
										(1)the restraints or
				seclusion are imposed to ensure the physical safety of the resident, a staff
				member, or others; and
										(2)the restraints or
				seclusion are imposed only upon the written order of a physician, or other
				licensed practitioner permitted by the State and the facility to order such
				restraint or seclusion, that specifies the duration and circumstances under
				which the restraints are to be used (except in emergency circumstances
				specified by the Secretary until such an order could reasonably be
				obtained).
										(c)Current
				LawThis part shall not be construed to affect or impede any
				Federal or State law or regulations that provide greater protections than this
				part regarding seclusion and restraint.
									(d)DefinitionsIn
				this section:
										(1)RestraintsThe
				term restraints means—
											(A)any physical
				restraint that is a mechanical or personal restriction that immobilizes or
				reduces the ability of an individual to move his or her arms, legs, or head
				freely, not including devices, such as orthopedically prescribed devices,
				surgical dressings or bandages, protective helmets, or any other methods that
				involves the physical holding of a resident for the purpose of conducting
				routine physical examinations or tests or to protect the resident from falling
				out of bed or to permit the resident to participate in activities without the
				risk of physical harm to the resident (such term does not include a physical
				escort); and
											(B)a drug or
				medication that is used as a restraint to control behavior or restrict the
				resident’s freedom of movement that is not a standard treatment for the
				resident’s medical or psychiatric condition.
											(2)SeclusionThe
				term seclusion means a behavior control technique involving locked
				isolation. Such term does not include a time out.
										(3)Physical
				escortThe term physical escort means the temporary
				touching or holding of the hand, wrist, arm, shoulder or back for the purpose
				of inducing a resident who is acting out to walk to a safe location.
										(4)Time
				outThe term time out means a behavior management
				technique that is part of an approved treatment program and may involve the
				separation of the resident from the group, in a non-locked setting, for the
				purpose of calming. Time out is not seclusion.
										592.Reporting
				requirement
									(a)In
				GeneralEach facility to which the Protection and Advocacy for
				Mentally Ill Individuals Act of 1986 applies shall notify the appropriate
				agency, as determined by the Secretary, of each death that occurs at each such
				facility while a patient is restrained or in seclusion, of each death occurring
				within 24 hours after the patient has been removed from restraints and
				seclusion, or where it is reasonable to assume that a patient’s death is a
				result of such seclusion or restraint. A notification under this section shall
				include the name of the resident and shall be provided not later than 7 days
				after the date of the death of the individual involved.
									(b)FacilityIn
				this section, the term facility has the meaning given the term
				facilities in section 102(3) of the Protection and Advocacy for
				Mentally Ill Individuals Act of 1986 (42 U.S.C. 10802(3)).
									593.Regulations and
				enforcement
									(a)TrainingNot
				later than 1 year after the date of the enactment of this part, the Secretary,
				after consultation with appropriate State and local protection and advocacy
				organizations, physicians, facilities, and other health care professionals and
				patients, shall promulgate regulations that require facilities to which the
				Protection and Advocacy for Mentally Ill Individuals Act of 1986 (42 U.S.C.
				10801 et seq.) applies, to meet the requirements of subsection (b).
									(b)RequirementsThe
				regulations promulgated under subsection (a) shall require that—
										(1)facilities
				described in subsection (a) ensure that there is an adequate number of
				qualified professional and supportive staff to evaluate patients, formulate
				written individualized, comprehensive treatment plans, and to provide active
				treatment measures;
										(2)appropriate
				training be provided for the staff of such facilities in the use of restraints
				and any alternatives to the use of restraints; and
										(3)such facilities
				provide complete and accurate notification of deaths, as required under section
				592(a).
										(c)EnforcementA
				facility to which this part applies that fails to comply with any requirement
				of this part, including a failure to provide appropriate training, shall not be
				eligible for participation in any program supported in whole or in part by
				funds appropriated to any Federal department or agency.
									IINon-Medical and
				Community-Based Facilities
								595.Requirement
				relating to the rights of Individuals of certain non-medical, Community-Based
				facilities for children and youth
									(a)Protection of
				Rights
										(1)In
				general
											(A)Community-based
				facilitiesA public or private non-medical, community-based
				facility for children and youth (as defined in regulations to be promulgated by
				the Secretary) that receives support in any form from any program supported in
				whole or in part with funds appropriated under this Act shall protect and
				promote the rights of each resident of the facility, including the right to be
				free from physical or mental abuse, corporal punishment, and any restraints or
				involuntary seclusions imposed for purposes of discipline or
				convenience.
											(B)SchoolsA
				public, private, residential or non-residential school (as defined in
				regulations to be promulgated by the Secretary in consultation with the
				Secretary of Education) that receives support in any form from any program
				supported in whole or in part with funds appropriated to any Federal department
				or agency shall protect and promote the rights of each individual of the
				facility, including the right to be free from physical or mental abuse,
				corporal punishment (as defined by State law), and any restraints or
				involuntary seclusions imposed for purposes of discipline or
				convenience.
											(2)NonapplicabilityNotwithstanding
				this part, a facility that provides inpatient psychiatric treatment services
				for individuals under the age of 21, as authorized and defined in subsections
				(a)(16) and (h) of section 1905 of the Social
				Security Act, shall comply with the requirements of part H.
										(3)Applicability of
				medicaid provisionsA non-medical, community-based facility for
				children and youth funded under the Medicaid program under title XIX of the
				Social Security Act shall continue to
				meet all existing requirements for participation in such program that are not
				affected by this part.
										(b)Requirements
										(1)In
				generalPhysical restraints and seclusion may only be imposed on
				an individual by a facility described in subsection (a)(1) if—
											(A)the restraints or
				seclusion are imposed only in emergency circumstances and only to ensure the
				immediate physical safety of the individual, a staff member, students, or
				others and less restrictive interventions have been determined to be
				ineffective; and
											(B)the restraints or
				seclusion are imposed only by an individual trained and certified, by a
				State-recognized body (as defined in regulation promulgated by the Secretary,
				and in the case of facilities described in subsection (a)(1)(B) promulgated by
				the Secretary in consultation with the Secretary of Education) and pursuant to
				a process determined appropriate by the State and approved by the Secretary,
				and in the case of facilities described in subsection (a)(1)(B) approved by the
				Secretary in consultation with the Secretary of Education, in the prevention
				and use of physical restraint and seclusion, including the needs and behaviors
				of the population served, relationship building, alternatives to restraint and
				seclusion, de-escalation methods, avoiding power struggles, thresholds for
				restraints and seclusion, the physiological and psychological impact of
				restraint and seclusion, monitoring physical signs of distress and obtaining
				medical assistance, legal issues, position asphyxia, escape and evasion
				techniques, time limits, the process for obtaining approval for continued
				restraints, procedures to address problematic restraints, documentation,
				processing with children, and follow-up with staff, and investigation of
				injuries and complaints.
											(2)Interim
				procedures relating to training and certification
											(A)In
				generalUntil such time as the State develops a process to assure
				the proper training and certification of facility personnel in the skills and
				competencies referred to in paragraph (1)(B), the facility involved shall
				develop and implement an interim procedure that meets the requirements of
				subparagraph (B).
											(B)RequirementsA
				procedure developed under subparagraph (A) shall—
												(i)ensure that a
				supervisory or senior staff person with training in restraint and seclusion who
				is competent to conduct a face-to-face assessment (as defined in regulations
				promulgated by the Secretary, and in the case of facilities described in
				subsection (a)(1)(B) promulgated by the Secretary in consultation with the
				Secretary of Education), will assess the mental and physical well-being of the
				child or youth being restrained or secluded and assure that the restraint or
				seclusion is being done in a safe manner;
												(ii)ensure that the
				assessment required under clause (i) take place as soon as practicable, but in
				no case later than 1 hour after the initiation of the restraint or seclusion;
				and
												(iii)ensure that the
				supervisory or senior staff person continues to monitor the situation for the
				duration of the restraint and seclusion.
												(3)Limitations
											(A)In
				generalThe use of a drug or medication that is used as a
				restraint to control behavior or restrict the individual’s freedom of movement
				that is not a standard treatment for the individual’s medical or psychiatric
				condition in a facility described in subsection (a)(1) is prohibited.
											(B)ProhibitionThe
				use of mechanical restraints in a facility described in subsection (a)(1) is
				prohibited.
											(C)LimitationA
				facility for children and youth described in subsection (a)(1) may only use
				seclusion when a staff member is continuously face-to-face monitoring the
				individual and when strong licensing or accreditation and internal controls are
				in place.
											(c)Rule of
				Construction
										(1)In
				generalNothing in this section shall be construed as prohibiting
				the use of restraints for medical immobilization, adaptive support, or medical
				protection.
										(2)Current
				lawThis part shall not be construed to affect or impede any
				Federal or State law or regulations that provide greater protections than this
				part regarding seclusion and restraint.
										(d)DefinitionsIn
				this section:
										(1)Mechanical
				restraintThe term mechanical restraint means the
				use of devices as a means of restricting an individual’s freedom of
				movement.
										(2)Physical
				escortThe term physical escort means the temporary
				touching or holding of the hand, wrist, arm, shoulder or back for the purpose
				of inducing an individual who is acting out to walk to a safe location.
										(3)Physical
				restraintThe term physical restraint means a
				personal restriction that immobilizes or reduces the ability of an individual
				to move his or her arms, legs, or head freely. Such term does not include a
				physical escort.
										(4)SeclusionThe
				term seclusion means a behavior control technique involving locked
				isolation. Such term does not include a time out.
										(5)Time
				outThe term time out means a behavior management
				technique that is part of an approved treatment program or individual service
				plan and may involve the separation of the individual from the group, in a
				non-locked setting, for the purpose of calming. Time out is not
				seclusion.
										596.Reporting
				requirementEach facility
				(described in section 595(a)(1)) shall notify the appropriate State licensing
				or regulatory agency, as determined by the Secretary, and in the case of
				facilities described in section 595(a)(1)(B) determined by the Secretary in
				consultation with the Secretary of Education—
									(1)of each death that
				occurs at each such facility. A notification under this section shall include
				the name of the resident and shall be provided not later than 24 hours after
				the time of the individuals death; and
									(2)of the use of
				seclusion or restraints in accordance with regulations promulgated by the
				Secretary, in consultation with the Secretary of Education in the case of
				facilities described in section 595(a)(1)(B), and the States.
									597.Regulations and
				enforcement
									(a)TrainingNot
				later than 6 months after the date of the enactment of the
				SAMHSA Modernization Act of
				2010, the Secretary, after consultation with the Secretary of
				Education in the case of facilities described in section 595(a)(1)(B),
				appropriate State, local, public and private protection and advocacy
				organizations, health care professionals, social workers, facilities described
				in section 595(a)(1), and individuals receiving services from such facilities,
				shall promulgate regulations that—
										(1)require States
				that license non-medical, community-based residential facilities for children
				and youth to develop licensing rules and monitoring requirements concerning
				behavior management practice that will ensure compliance with Federal
				regulations and to meet the requirements of subsection (b);
										(2)require States
				that monitor compliance of facilities described in section 595(a)(1)(B) with
				Federal and State laws and standards to develop rules and monitoring
				requirements concerning behavior management practice that will ensure
				compliance with Federal regulations and meet the requirements of subsection
				(b);
										(3)require States to
				develop and implement such licensing rules and monitoring requirements within 1
				year after the promulgation of the regulations referred to in the matter
				preceding paragraph (1); and
										(4)support the
				development of national guidelines and standards on the quality, quantity,
				orientation and training, required under this part, as well as the
				certification or licensure of those staff responsible for the implementation of
				behavioral intervention concepts and techniques.
										(b)RequirementsThe
				regulations promulgated under subsection (a) shall require—
										(1)that facilities
				described in subsection (a) ensure that there is an adequate number of
				qualified professional and supportive staff to evaluate individuals, formulate
				written individualized, comprehensive treatment plans, and to provide active
				treatment measures;
										(2)the provision of
				appropriate training and certification of the staff of such facilities in the
				prevention and use of physical restraint and seclusion, including the needs and
				behaviors of the population served, relationship building, alternatives to
				restraint, de-escalation methods, avoiding power struggles, thresholds for
				restraints, the physiological impact of restraint and seclusion, monitoring
				physical signs of distress and obtaining medical assistance, legal issues,
				position asphyxia, escape and evasion techniques, time limits for the use of
				restraint and seclusion, the process for obtaining approval for continued
				restraints and seclusion, procedures to address problematic restraints,
				documentation, processing with children, and follow-up with staff, and
				investigation of injuries and complaints; and
										(3)that such
				facilities provide complete and accurate notification of deaths, as required
				under section 596.
										(c)EnforcementA
				State to which this part applies that fails to comply with any requirement of
				this part, including a failure to provide appropriate training and
				certification, shall not be eligible for participation in any program supported
				in whole or in part by funds appropriated to any Federal department or
				agency.
									.
			(b)Technical
			 AmendmentsPart G of title V of the
			 Public Health Service Act (42 U.S.C.
			 290kk et seq.), as added by section 144 of the Community Renewal Tax Relief Act
			 of 2000 (as enacted into law by section 1(a)(7) of Public Law 106–554; 114
			 Stat. 2763A–619), is amended—
				(1)by redesignating
			 such part as part I;
				(2)by transferring
			 such part so as to appear after part H (as so designated by the amendment made
			 by subsection (a)); and
				(3)by redesignating
			 sections 581 through 584 as sections 599 through 599C, respectively.
				3.Amendments to
			 title XIX of the
			 Public Health Service Act
			(a)In
			 generalPart B of title XIX of the Public Health Service Act (42 U.S.C. 300x–1 et
			 seq.), except for section 1955 (42 U.S.C. 300x–65), is amended to read as
			 follows:
				
					BBLOCK GRANTS
				REGARDING MENTAL HEALTH AND SUBSTANCE USE DISORDERS
						IBlock Grants for
				Community Mental Health Services
							1911.Formula grants
				to States
								(a)In
				GeneralFor the purpose described in subsection (b), the
				Secretary, acting through the Director of the Center for Mental Health
				Services, shall make an allotment each fiscal year for each State in an amount
				determined in accordance with section 1918. The Secretary shall make a grant to
				the State of the allotment made for the State for the fiscal year if the State
				submits to the Secretary an application in accordance with section 1917.
								(b)Purpose of
				GrantsA funding agreement for a grant under subsection (a) is
				that, subject to section 1916, the State involved will expend the grant only
				for the purpose of—
									(1)providing
				community mental health services for adults with serious mental illness and
				children with serious emotional disturbances as defined in accordance with
				section 1912(c);
									(2)carrying out the
				plan submitted under section 1912(a) by the State for the fiscal year
				involved;
									(3)evaluating
				programs and services carried out under this subpart; and
									(4)planning,
				administration, and educational activities related to providing services under
				the plan.
									1912.State plan for
				comprehensive community Mental Health Services for certain Individuals
								(a)In
				GeneralThe Secretary may make a grant under section 1911 only
				if—
									(1)the State involved
				submits to the Secretary a plan for providing comprehensive community mental
				health services to adults with a serious mental illness and to children with a
				serious emotional disturbance;
									(2)the plan meets the
				criteria specified in subsection (b); and
									(3)the plan is
				approved by the Secretary.
									(b)Criteria for
				Plan
									(1)In
				generalIn accordance with subsection (a), a State shall, at
				least once every 3 years, submit to the Secretary a plan that, at a minimum,
				includes the following:
										(A)System of
				careA description of the State’s system of care that contains
				the following:
											(i)Comprehensive
				community-based mental health systemsThe plan shall—
												(I)identify the
				single State agency to be responsible for the administration of the program
				under the grant, including any third party who administers mental health
				services and is responsible for complying with the requirements of this part
				with respect to the grant;
												(II)provide for an
				organized community-based system of care for individuals with mental illness
				and describe available services and resources in a comprehensive system of
				care, including services for individuals with co-occurring disorders;
												(III)include a
				description of the manner in which the State and local entities will coordinate
				services (including health services, rehabilitation services, employment
				services, housing services, educational services, substance use disorder
				services, juvenile justice services, law enforcement services, social services,
				child welfare services, medical and dental care services, and other support
				services to be provided with Federal, State, and local public and private
				resources) with other agencies to enable individuals receiving services to
				function outside of inpatient or residential institutions, to the maximum
				extent of their capabilities, including services to be provided by local school
				systems under the Individuals with Disabilities Education Act;
												(IV)include a
				description of how the State promotes evidence-based practices;
												(V)include a
				description of case management services;
												(VI)provide for
				activities leading to a reduction of hospitalization;
												(VII)include a
				description of how the State integrates mental health and substance use
				disorder services and primary health care, which may include providing mental
				health and substance use disorder services in primary care settings or
				providing primary and specialty care services in community-based mental health
				and substance use disorder service settings; and
												(VIII)include a
				description of how the State assures a smooth transition of children with
				serious emotional disturbances from the children’s service system to the adult
				service system.
												(ii)Mental health
				system data and epidemiologyUtilizing the definitions for adults
				with a serious mental illness and children with a serious emotional disturbance
				established in accordance with subsection (c), the plan shall—
												(I)provide estimates
				on the incidence and prevalence of individuals who are adults with a serious
				mental illness and children with a serious emotional disturbance in the State,
				by age, sex, race, and ethnicity;
												(II)provide
				information on the number of adults with a serious mental illness and children
				with a serious emotional disturbance in community-based treatment within the
				State by age, sex, race, and ethnicity;
												(III)provide
				estimates on the number of adults with a serious mental illness and children
				with a serious emotional disturbance who are homeless or have a co-occurring
				mental health and substance use disorder; and
												(IV)provide the
				latest national outcome measurement data in accordance with section
				504(b).
												(iii)Children’s
				servicesIn the case of children with a serious emotional
				disturbance (as defined pursuant to subsection (c)), the plan shall provide for
				a system of integrated social services, educational services, child welfare
				services, juvenile justice services, law enforcement services, and substance
				use disorder services that, together with health and mental health services,
				will be provided in order for such children to receive care that is appropriate
				for their multiple needs (such system to include services provided under the
				Individuals with Disabilities Education Act).
											(iv)Targeted
				services to rural, homeless, and older adult populationsThe plan
				shall describe the State’s outreach to and services for individuals who are
				homeless and older adults with mental illness, and the manner in which
				community-based services will be provided to individuals residing in rural
				areas.
											(v)Management
				servicesThe plan shall describe—
												(I)the resources
				available in the State to pay for the services including funding under
				Medicaid, other Federal programs such as grants to the State, local
				jurisdictions of the State, or non-profit private entities awarded grants under
				title V and how the State is maximizing these resources, and the manner in
				which the State intends to expend the grant under section 1911 for the fiscal
				year involved;
												(II)the manner in
				which the State intends to comply with each of the funding agreements in this
				subpart and subpart III; and
												(III)the existing
				mental health and substance use disorders workforce, including data on the
				number of individuals who serve in the system of care designated by profession,
				the need for additional professionals and paraprofessionals, the efforts of the
				State to recruit and retain a qualified mental health and substance use
				disorders workforce, and a copy of the standards the State uses in certifying
				or licensing community-based mental health services facilities and mental
				health providers.
												(B)System
				analysisAn analysis of the mental health system of care within
				the State that identifies the strengths and weaknesses of that system of care,
				and an assessment of the adequacy of that system of care to respond to the need
				for services.
										(C)Goal and
				objectivesA set of quantifiable goals and objectives for the
				period of the plan, including goals and objectives related to the national
				outcomes measures established in accordance with section 504, including targets
				and milestones that are intended to be met and the activities that will be
				undertaken to achieve those targets.
										(D)Other
				informationAny other information determined appropriate by the
				Secretary.
										(2)Authority
				regarding modificationsAs a condition of awarding a grant to a
				State under section 1911 for a fiscal year, the Secretary may require that the
				State modify any provision of the plan submitted by the State under this
				section (including provisions on priorities in carrying out authorized
				activities). If the Secretary approves such plan and awards a grant to the
				State for the fiscal year, the Secretary may not during such year require the
				State to modify the plan.
									(3)State request
				for modificationsIf the State determines that modifications to
				the State plan under this section are necessary, the State may request the
				approval of the Secretary for such modifications through the annual report of
				the State under section 1942.
									(4)Mental health
				emergency response
										(A)RequirementsThe
				State plan under this section shall include the State’s plan for addressing the
				mental health and substance use disorder needs of individuals in the State in
				the event of an emergency or major disaster.
										(B)DemonstrationThe
				State shall demonstrate how the mental health and substance use disorder plan
				under subparagraph (A) for providing for the mental health needs of individuals
				in the event of an emergency or major disaster is incorporated into the State’s
				All-Hazards Public Health Emergency Preparedness and Response Plan required
				under section 319C–1. If the mental health emergency response plan under
				subparagraph (A) is not so incorporated, the State shall describe how such plan
				will be incorporated into the State Emergency Response Plan during the period
				that the State plan under this section is in effect.
										(C)DefinitionsIn
				this paragraph, the terms emergency and major
				disaster have the meanings given such terms in section 102 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act.
										(c)Definitions
				Regarding Mental Illness and Emotional Disturbance; Methods for Estimate of
				Incidence and Prevalence
									(1)Establishment by
				secretary of definitions; disseminationFor purposes of this
				subpart, the Secretary shall establish definitions for the terms adults
				with a serious mental illness and children with a serious
				emotional disturbance. The Secretary shall disseminate the definitions
				to the States.
									(2)Standardized
				methodsThe Secretary shall establish standardized methods for
				making the estimates required in subsection (b)(1) with respect to a State. A
				funding agreement for a grant under section 1911 for the State is that the
				State will utilize such methods in making the estimates.
									1913.Certain
				agreements
								(a)Allocation for
				Systems of Integrated Services for Children
									(1)In
				generalWith respect to children with a serious emotional
				disturbance, a funding agreement for a grant under section 1911 is that the
				State involved will expend not less than an amount equal to the amount expended
				by the State for fiscal year 2006.
									(2)Waiver
										(A)Upon the request
				of a State, the Secretary may provide to the State a waiver of all or part of
				the requirement established in paragraph (1) if the Secretary determines that
				the State is providing an adequate level of comprehensive community mental
				health services for children with a serious emotional disturbance, as indicated
				by a comparison of the number of such children for which such services are
				sought with the availability in the State of the services.
										(B)The Secretary
				shall approve or deny a request for a waiver under subparagraph (A) not later
				than 120 days after the date on which the request is made.
										(C)Any waiver
				provided by the Secretary under subparagraph (A) shall be applicable only to
				the fiscal year involved.
										(b)Providers of
				ServicesA funding agreement for a grant under section 1911 for a
				State is that, with respect to the plan submitted under section 1912(a) for the
				fiscal year involved—
									(1)services under the
				plan will be provided only through appropriate, qualified community programs
				(which may include community mental health centers, child mental-health
				programs, psychosocial rehabilitation programs, mental health peer-support
				programs, and mental-health primary consumer-directed programs); and
									(2)services under the
				plan will be provided through community mental health centers only if the
				centers meet the criteria specified in subsection (c).
									(c)Criteria for
				Mental Health CentersThe criteria referred to in subsection
				(b)(2) regarding community mental health centers are as follows:
									(1)With respect to
				mental health services, the centers provide services as follows:
										(A)Services
				principally to individuals residing in a defined geographic area (hereafter in
				this subsection referred to as a service area).
										(B)Outpatient
				services, including specialized outpatient services for children, older
				Americans, individuals with a serious mental illness, and residents of the
				service areas of the centers who have been discharged from inpatient treatment
				at a mental health facility.
										(C)24-hour-a-day
				emergency care services.
										(D)Day treatment or
				other partial hospitalization services, or psychosocial rehabilitation
				services.
										(E)Screening for
				patients being considered for admission to State mental health facilities to
				determine the appropriateness of such admission.
										(2)The mental health
				services of the centers are provided, within the limits of the capacities of
				the centers, to any individual residing or employed in the service area of the
				center regardless of ability to pay for such services.
									(3)The mental health
				services of the centers are available and accessible promptly, as appropriate
				and in a manner which preserves human dignity and assures continuity and high
				quality care.
									1914.State mental
				Health planning Council
								(a)In
				GeneralA funding agreement for a grant under section 1911 is
				that the State involved will establish and maintain a State mental health
				planning council in accordance with the conditions described in this
				section.
								(b)DutiesA
				condition under subsection (a) for a Council is that the duties of the Council
				are—
									(1)to review plans
				provided to the Council pursuant to section 1915(a) by the State involved and
				to submit to the State any recommendations of the Council for modifications to
				the plans;
									(2)to serve as an
				advocate for adults with a serious mental illness, children with a severe
				emotional disturbance, and other individuals with mental illnesses or emotional
				problems; and
									(3)to monitor,
				review, and evaluate, not less than once each year, the allocation and adequacy
				of mental health services within the State.
									(c)Membership
									(1)In
				generalA condition under subsection (a) for a Council is that
				the Council be composed of residents of the State, including representatives
				of—
										(A)the principal
				State agencies with respect to—
											(i)mental health,
				education, vocational rehabilitation, criminal justice, housing, and social
				services; and
											(ii)the development
				of the plan submitted pursuant to title XIX of the
				Social Security Act;
											(B)public and private
				entities concerned with the need, planning, operation, funding, and use of
				mental health services and related support services;
										(C)adults with
				serious mental illnesses who are receiving (or have received) mental health
				services; and
										(D)the families of
				such adults or families of children with emotional disturbance.
										(2)Certain
				requirementsA condition under subsection (a) for a Council is
				that—
										(A)with respect to
				the membership of the Council, the ratio of parents of children with a serious
				emotional disturbance to other members of the Council is sufficient to provide
				adequate representation of such children in the deliberations of the Council;
				and
										(B)not less than 50
				percent of the members of the Council are individuals who are not State
				employees or providers of mental health services.
										(d)DefinitionFor
				purposes of this section, the term Council means a State mental
				health planning council.
								1915.Additional
				provisions
								(a)Review of State
				Plan by Mental Health Planning CouncilThe Secretary may make a
				grant under section 1911 to a State only if—
									(1)the plan submitted
				under section 1912(a) with respect to the grant and the report of the State
				under section 1942(a) concerning the preceding fiscal year has been reviewed by
				the State mental health planning council under section 1914; and
									(2)the State submits
				to the Secretary any recommendations received by the State from such council
				for modifications to the plan (without regard to whether the State has made the
				recommended modifications) and any comments concerning the annual
				report.
									(b)Maintenance of
				Effort Regarding State Expenditures for Mental Health
									(1)Requirement
										(A)In
				generalA funding agreement for a grant under section 1911 is
				that the State involved will maintain State expenditures for community mental
				health services at a level that is not less than the average level of such
				expenditures maintained by the State for the 2-year period preceding the fiscal
				year for which the State is applying for the grant.
										(B)ConditionA
				State shall be deemed to be in compliance with subparagraph (A) for a fiscal
				year if State expenditures of the type described in subparagraph (A) for such
				fiscal year are at least 97 percent of the average of such State expenditures
				for the preceding 2-year period.
										(2)Future fiscal
				yearsDeterminations of whether a State has complied with
				paragraph (1) for each fiscal year shall be based on the State funding level
				for the preceding 2-year period as required under paragraph (1)(A) without
				regard to reduction in the actual amount of State expenditures as permitted
				under paragraph (1)(B) or under a waiver under paragraph (4).
									(3)Exclusion of
				certain fundsThe Secretary may exclude from the aggregate State
				expenditures under paragraph (1), funds appropriated for authorized activities
				which are of a non-recurring nature and for a specific purpose.
									(4)Waiver
										(A)In
				generalThe Secretary may, upon the request of a State, waive the
				requirements established in paragraph (1), in whole or in part, if—
											(i)the Secretary
				determines that extraordinary economic conditions in the State in the year
				involved or in the previous year justify the waiver; or
											(ii)the State or any
				part of the State has experienced a natural disaster that has received a
				Presidential Disaster Declaration under section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act.
											(B)Date certain for
				acting upon requestThe Secretary shall approve or deny a request
				for a waiver under subparagraph (A) not later than 120 days after the date on
				which the request is made.
										(C)Applicability of
				waiverA waiver provided by the Secretary under subparagraph (A)
				shall be applicable only to the fiscal year involved.
										(5)Noncompliance by
				state
										(A)In
				generalIn making a grant under section 1911 to a State for a
				fiscal year, the Secretary shall make a determination of whether, for the
				previous fiscal year, the State complied with the agreement made under
				paragraph (1). If the Secretary determines that a State has failed to maintain
				such compliance, the Secretary shall reduce the amount of the allotment under
				section 1911 for the State in the year in which the determination is made by an
				amount equal to the amount constituting such failure for the previous fiscal
				year.
										(B)Alternative
				penaltyA State that has failed to comply with this section and
				that would otherwise be subject to a reduction in the State’s allotment under
				section 1911, may, with the approval of the Secretary, in lieu of having the
				State’s allotment under section 1911 reduced, agree to comply with the results
				of a negotiated agreement that is approved by the Secretary and carried out in
				accordance with guidelines issued by the Secretary.
										(C)Submission of
				information to the SecretaryThe Secretary may make a grant under
				section 1911 for a fiscal year only if the State involved submits to the
				Secretary information sufficient to enable the Secretary to make the
				determination required in subparagraph (A).
										1916.Restrictions
				on use of payments
								(a)In
				GeneralA funding agreement for a grant under section 1911 is
				that the State involved will not expend the grant—
									(1)to provide
				inpatient services;
									(2)to make cash
				payments to intended recipients of health services;
									(3)to purchase or
				improve land, purchase, construct, or permanently improve (other than minor
				remodeling) any building or other facility, or purchase major medical
				equipment;
									(4)to satisfy any
				requirement for the expenditure of non-Federal funds as a condition for the
				receipt of Federal funds; or
									(5)to provide
				financial assistance to any entity other than a public or nonprofit private
				entity.
									(b)Limitation on
				Administrative ExpensesA funding agreement for a grant under
				section 1911 is that the State involved will not expend more than 5 percent of
				the grant for administrative expenses with respect to the grant.
								1917.Application
				for grant
								(a)In
				GeneralFor purposes of section 1911, an application for a grant
				under such section for a fiscal year is in accordance with this section if,
				subject to subsection (b)—
									(1)the plan is
				received by the Secretary not later than September 1 of the fiscal year prior
				to the fiscal year for which a State is seeking funds, and the report from the
				previous fiscal year as required under section 1942(a) is received by December
				1 of the fiscal year of the grant;
									(2)the application
				contains each funding agreement that is described in this subpart or subpart
				III for such a grant (other than any such agreement that is not applicable to
				the State);
									(3)the agreements are
				made through certification from the chief executive officer of the
				State;
									(4)with respect to
				such agreements, the application provides assurances of compliance satisfactory
				to the Secretary;
									(5)the application
				contains the plan required in section 1912(a), the information required in
				section 1915(b), and the report required in section 1942(a);
									(6)the application
				contains recommendations in compliance with section 1915(a), or if no such
				recommendations are received by the State, the application otherwise
				demonstrates compliance with such section; and
									(7)the application
				(including the plan under section 1912(a)) is otherwise in such form, is made
				in such manner, and contains such agreements, assurances, and information as
				the Secretary determines to be necessary to carry out this subpart.
									(b)Waivers
				Regarding Certain TerritoriesIn the case of any territory of the
				United States except Puerto Rico, the Secretary may waive such provisions of
				this subpart and subpart III as the Secretary determines to be appropriate,
				other than the provisions of section 1916.
								1918.Determination
				of amount of allotment
								(a)States
									(1)Determination
				under formulaSubject to subsection (b), the Secretary shall
				determine the amount of the allotment required in section 1911 for a State for
				a fiscal year in accordance with the following formula:
										
											
												
													x
													
													A(——)
													
													u
													
												
											
										
									(2)Determination of
				term aFor purposes of paragraph (1), the term
				A means the difference between—
										(A)the amount
				appropriated under section 1920(a) for allotments under section 1911 for the
				fiscal year involved; and
										(B)an amount equal to
				1.5 percent of the amount referred to in subparagraph (A).
										(3)Determination of
				term uFor purposes of paragraph (1), the term
				U means the sum of the respective terms X determined
				for the States under paragraph (4).
									(4)Determination of
				term xFor purposes of paragraph (1), the term
				X means the product of—
										(A)an amount equal to
				the product of—
											(i)the term
				P, as determined for the State involved under paragraph (5);
				and
											(ii)the factor
				determined under paragraph (8) for the State; and
											(B)the greater
				of—
											(i)0.4; and
											(ii)an amount equal
				to an amount determined for the State in accordance with the following
				formula:
												
													
														
															R%
															
															1 = .35(——)
															
															P%
															
														
													
												
											(5)Determination of
				term p
										(A)For purposes of
				paragraph (4), the term P means the sum of—
											(i)an
				amount equal to the product of 0.107 and the number of individuals in the State
				who are between 18 and 24 years of age (inclusive);
											(ii)an amount equal
				to the product of 0.166 and the number of individuals in the State who are
				between 25 and 44 years of age (inclusive);
											(iii)an amount equal
				to the product of 0.099 and the number of individuals in the State who are
				between 45 and 64 years of age (inclusive); and
											(iv)an amount equal
				to the product of 0.082 and the number of individuals in the State who are 65
				years of age or older.
											(B)With respect to
				data on population that is necessary for purposes of making a determination
				under subparagraph (A), the Secretary shall use the most recent data that is
				available from the Secretary of Commerce pursuant to the decennial census and
				pursuant to reasonable estimates by such Secretary of changes occurring in the
				data in the ensuing period.
										(6)Determination of
				term r%
										(A)For purposes of
				paragraph (4), the term R%, except as provided in subparagraph
				(D), means the percentage constituted by the ratio of the amount determined
				under subparagraph (B) for the State involved to the amount determined under
				subparagraph (C).
										(B)The amount
				determined under this subparagraph for the State involved is the quotient
				of—
											(i)the most recent
				3-year arithmetic mean of the total taxable resources of the State, as
				determined by the Secretary of the Treasury; divided by
											(ii)the factor
				determined under paragraph (8) for the State.
											(C)The amount
				determined under this subparagraph is the sum of the respective amounts
				determined for the States under subparagraph (B) (including the District of
				Columbia).
										(D)(i)In the case of the
				District of Columbia, for purposes of paragraph (4), the term R%
				means the percentage constituted by the ratio of the amount determined under
				clause (ii) for such District to the amount determined under clause
				(iii).
											(ii)The amount determined under this
				clause for the District of Columbia is the quotient of—
												(I)the most recent 3-year arithmetic mean of
				total personal income in such District, as determined by the Secretary of
				Commerce; divided by
												(II)the factor determined under paragraph
				(8) for the District.
												(iii)The amount determined under this
				clause is the sum of the respective amounts determined for the States
				(including the District of Columbia) by making, for each State, the same
				determination as is described in clause (ii) for the District of
				Columbia.
											(7)Determination of
				term p%For purposes of paragraph (4), the term
				P% means the percentage constituted by the ratio of the term
				P determined under paragraph (5) for the State involved to the sum
				of the respective terms P determined for the States.
									(8)Determination of
				certain factor
										(A)The factor
				determined under this paragraph for the State involved is a factor whose
				purpose is to adjust the amount determined under clause (i) of paragraph
				(4)(A), and the amounts determined under each of subparagraphs (B)(i) and
				(D)(ii)(I) of paragraph (6), to reflect the differences that exist between the
				State and other States in the costs of providing comprehensive community mental
				health services to adults with a serious mental illness and to children with a
				serious emotional disturbance.
										(B)Subject to
				subparagraph (C), the factor determined under this paragraph and in effect for
				the fiscal year involved shall be determined according to the methodology
				described in the report entitled Adjusting the Alcohol, Drug Abuse and
				Mental Health Services Block Grant Allocations for Poverty Populations and Cost
				of Service, dated March 30, 1990, and prepared by Health Economics
				Research, a corporation, pursuant to a contract with the National Institute on
				Drug Abuse.
										(C)The factor
				determined under this paragraph for the State involved may not for any fiscal
				year be greater than 1.1 or less than 0.9.
										(D)(i)Not later than October
				1, 1992, the Secretary, after consultation with the Comptroller General, shall
				in accordance with this section make a determination for each State of the
				factor that is to be in effect for the State under this paragraph. The factor
				so determined shall remain in effect through fiscal year 1994, and shall be
				recalculated every third fiscal year thereafter.
											(ii)After consultation with the
				Comptroller General, the Secretary shall, through publication in the Federal
				Register, periodically make such refinements in the methodology referred to in
				subparagraph (B) as are consistent with the purpose described in subparagraph
				(A).
											(b)Minimum
				Allotments for StatesWith respect to fiscal year 2000, and
				subsequent fiscal years, the amount of the allotment of a State under section
				1911 shall not be less than the amount the State received under such section
				for fiscal year 1998.
								(c)Territories
									(1)Determination
				under formulaSubject to paragraphs (2) and (4), the amount of an
				allotment under section 1911 for a territory of the United States for a fiscal
				year shall be the product of—
										(A)an amount equal to
				the amounts reserved under paragraph (3) for the fiscal year; and
										(B)a percentage equal
				to the quotient of—
											(i)the civilian
				population of the territory, as indicated by the most recently available data;
				divided by
											(ii)the aggregate
				civilian population of the territories of the United States, as indicated by
				such data.
											(2)Minimum
				allotment for territoriesThe amount of an allotment under
				section 1911 for a territory of the United States for a fiscal year shall be
				the greater of—
										(A)the amount
				determined under paragraph (1) for the territory for the fiscal year;
										(B)$50,000;
				and
										(C)with respect to
				fiscal years 1993 and 1994, an amount equal to 20.6 percent of the amount
				received by the territory from allotments made pursuant to this part for fiscal
				year 1992.
										(3)Reservation of
				amountsThe Secretary shall each fiscal year reserve for the
				territories of the United States 1.5 percent of the amounts appropriated under
				section 1920(a) for allotments under section 1911 for the fiscal year.
									(4)Availability of
				data on populationWith respect to data on the civilian
				population of the territories of the United States, if the Secretary determines
				for a fiscal year that recent such data for purposes of paragraph (1)(B) do not
				exist regarding a territory, the Secretary shall for such purposes estimate the
				civilian population of the territory by modifying the data on the territory to
				reflect the average extent of change occurring during the ensuing period in the
				population of all territories with respect to which recent such data do
				exist.
									(5)Applicability of
				certain provisionsFor purposes of subsection (a), the term
				State does not include the territories of the United
				States.
									1919.DefinitionsFor purposes of this subpart:
								(1)The terms
				adults with a serious mental illness and children with a
				serious emotional disturbance have the meanings given such terms under
				section 1912(c)(1).
								(2)The term
				funding agreement, with respect to a grant under section 1911 to a
				State, means that the Secretary may make such a grant only if the State makes
				the agreement involved.
								1920.Funding
								(a)Authorization of
				AppropriationsFor the purpose of carrying out this subpart, and
				subpart III and section 504 with respect to mental health, there are authorized
				to be appropriated $450,000,000 for fiscal year 2011, and such sums as may be
				necessary for each of the fiscal years 2012 through 2015.
								(b)Allocations for
				Technical Assistance, Data Collection, and Program Evaluation
									(1)In
				generalFor the purpose of carrying out section 1948(a) and
				1945(g) with respect to mental health and the purposes specified in paragraphs
				(2) and (3), the Secretary shall obligate 5 percent of the amounts appropriated
				under subsection (a) for a fiscal year.
									(2)Data
				collectionThe purpose specified in this paragraph is carrying
				out section 504 with respect to mental health.
									(3)Program
				evaluationThe purpose specified in this paragraph is the conduct
				of evaluations of prevention and treatment programs and services with respect
				to mental health to determine methods for improving the availability and
				quality of such programs and services.
									IIBlock Grants for
				Prevention and Treatment of Substance Use Disorders
							1921.Formula grants
				to States
								(a)In
				GeneralFor the purpose described in subsection (b), the
				Secretary, acting through the Center for Substance Abuse Treatment, shall make
				an allotment each fiscal year for each State in an amount determined in
				accordance with section 1932. The Secretary shall make a grant to the State of
				the allotment made for the State for the fiscal year if the State submits to
				the Secretary an application in accordance with section 1931.
								(b)Authorized
				ActivitiesA funding agreement for a grant under subsection (a)
				is that, subject to section 1930, the State involved will expend the grant only
				for the purpose of carrying out the plan developed in accordance with section
				1931(b) and for planning, carrying out, and evaluating activities to prevent
				and treat substance use disorders and for related activities authorized in
				section 1924.
								1922.Certain
				allocations
								(a)Allocation
				Regarding Primary Prevention ProgramsA funding agreement for a
				grant under section 1921 is that, in expending the grant, the State involved
				will expend not less than 20 percent for programs to prevent the abuse of
				alcohol and drugs that are—
									(1)designed to reach
				an entire population or large audience, including activities intended to
				address environmental issues related to the use of alcohol and drugs;
									(2)designed to target
				subgroups that may be at risk of using substances; and
									(3)designed to
				identify and intervene with individuals who are experiencing early signs of
				substance use or abuse.
									(b)Allocations
				Regarding Women
									(1)In
				generalSubject to paragraph (2), a funding agreement for a grant
				under section 1921 for a fiscal year is that the State will expend not less
				than it expended in fiscal year 2006 on treatment services for pregnant women
				and women with dependent children.
									(2)Waiver
										(A)Upon the request
				of a State, the Secretary may provide to the State a waiver of all or part of
				the requirement established in paragraph (1) if the Secretary determines that
				the State is providing an adequate level of treatments services for women
				described in such paragraph, as indicated by a comparison of the number of such
				women seeking the services with the availability in the State of the
				services.
										(B)The Secretary
				shall approve or deny a request for a waiver under subparagraph (A) not later
				than 120 days after the date on which the request is made.
										(C)Any waiver
				provided by the Secretary under subparagraph (A) shall be applicable only to
				the fiscal year involved.
										(3)Childcare and
				prenatal careA funding agreement for a grant under section 1921
				for a State is that each entity providing treatment services with amounts
				reserved under paragraph (1) by the State will, directly or through
				arrangements with other public or nonprofit private entities, make available
				prenatal care to women receiving such services and, while the women are
				receiving the services, childcare.
									1923.Intravenous
				substance abuseA funding
				agreement for a grant under section 1921 is that the State involved, in
				providing amounts from the grant to any entity for treatment services, will
				require the entity to carry out activities to encourage individuals in need of
				such treatment who are intravenous drug users to undergo treatment.
							1924.Requirements
				regarding tuberculosis and other communicable diseases, and the human
				immunodeficiency virus
								(a)Tuberculosis and
				Other Communicable Diseases
									(1)In
				generalA funding agreement for a grant under section 1921 is
				that the State involved will require that any entity receiving amounts from the
				grant for operating a program of treatment for substance use disorders—
										(A)will, directly or
				through arrangements with other public or nonprofit private entities, routinely
				make available services for tuberculosis and other communicable diseases to
				each individual receiving treatment for such abuse; and
										(B)in the case of an
				individual in need of such treatment who is denied admission to the program on
				the basis of the lack of the capacity of the program to admit the individual,
				will refer the individual to another provider of tuberculosis and other
				communicable diseases services.
										(2)ServicesFor
				purposes of paragraph (1), the term tuberculosis and other communicable
				diseases services, with respect to an individual, means—
										(A)counseling the
				individual with respect to tuberculosis and other communicable diseases;
										(B)testing to
				determine whether the individual has contracted and of such diseases and
				testing to determine the form of treatment for the disease that is appropriate
				for the individual; and
										(C)providing such
				treatment to the individual.
										(b)Human
				Immunodeficiency Virus
									(1)Requirement for
				certain states
										(A)In
				generalIn the case of a State described in paragraph (2), a
				funding agreement for a grant under section 1921 is that—
											(i)with respect to
				individuals undergoing treatment for substance use disorders, the State will,
				subject to subsection (c), carry out 1 or more projects to make available to
				the individuals early intervention services for HIV disease at the sites at
				which the individuals are undergoing such treatment;
											(ii)for the purpose
				of providing such early intervention services through such projects, the State
				will make available 5 percent of the amount of the grant; and
											(iii)the State will,
				subject to subsection (d), carry out such projects only in geographic areas of
				the State that have the greatest need for the projects.
											(B)Other
				statesIn the case of a State that is not a designated State as
				described in paragraph (2), the State may expend not to exceed 5 percent of the
				amount of the grant for the provision of HIV early intervention services on the
				condition that the State provides such services in accordance with this
				subsection.
										(2)Designated
				statesFor purposes of this subsection, a State described in this
				paragraph is any State whose rate of cases of acquired immune deficiency
				syndrome is 10 or more such cases per 100,000 individuals (as indicated by the
				number of such cases reported to and confirmed by the Director of the Centers
				for Disease Control and Prevention for the most recent calendar year for which
				such data are available).
									(3)Use of existing
				programs regarding substance use disordersWith respect to
				programs that provide treatment services for substance use disorders, a funding
				agreement for a grant under section 1921 for a designated State is that each
				such program participating in a project under paragraph (1) will be a program
				that began operation prior to the fiscal year for which the State is applying
				to receive the grant. A program that so began operation may participate in a
				project under paragraph (1) without regard to whether the program has been
				providing early intervention services for HIV disease.
									(4)Requirement
				regarding rural areas
									(1)In generalA
				funding agreement for a grant under section 1921 for a designated State is
				that, if the State will carry out 2 or more projects under subsection (a), the
				State will carry out 1 such project in a rural area of the State, subject to
				subparagraph (B).
									(2)WaiverThe
				Secretary shall waive the requirement established in subparagraph (A) if the
				State involved certifies to the Secretary that—
										(A)there is insufficient demand in the State
				to carry out a project under subsection (a) in any rural area of the State;
				or
										(B)there are no rural areas in the
				State.
										(5)Manner of
				providing servicesWith respect to the provision of early
				intervention services for HIV disease to an individual, a funding agreement for
				a grant under section 1921 for a designated State is that—
									(1)such services will be undertaken
				voluntarily by, and with the informed consent of, the individual; and
									(2)undergoing such services will not
				be required as a condition of receiving treatment services for substance use
				disorders or any other services.
									(c)Expenditure of
				Grant for Compliance With Agreements
									(1)In
				generalA grant under section 1921 may be expended for purposes
				of compliance with the agreements required in this section, subject to
				paragraph (2).
									(2)LimitationA
				funding agreement for a grant under section 1921 for a State is that the grant
				will not be expended to make payment for any service provided for purposes of
				compliance with this section to the extent that payment has been made, or can
				reasonably be expected to be made, with respect to such service—
										(A)under any State
				compensation program, under any insurance policy, or under any Federal or State
				health benefits program (including the program established in title XVIII of
				the Social Security Act and the
				program established in title XIX of such Act); or
										(B)by an entity that
				provides health services on a prepaid basis.
										(d)Applicability of
				Certain ProvisionSection 1930 applies to this section (and to
				each other provision of this subpart).
								(e)DefinitionsFor
				purposes of this section:
									(1)Early
				intervention servicesThe term early intervention
				services, with respect to HIV disease, means—
										(A)appropriate
				pretest counseling;
										(B)testing
				individuals with respect to such disease, including tests to confirm the
				presence of the disease, tests to diagnose the extent of the deficiency in the
				immune system, and tests to provide information on appropriate therapeutic
				measures for preventing and treating the deterioration of the immune system and
				for preventing and treating conditions arising from the disease;
										(C)appropriate
				post-test counseling; and
										(D)providing the
				therapeutic measures described in subparagraph (B).
										(2)HIV
				diseaseThe term HIV disease means infection with
				the etiologic agent for acquired immune deficiency syndrome.
									1925.Group homes
				for recovering substance abusers
								(a)State Revolving
				Funds for Establishment of HomesA State, using funds available
				under section 1921, may establish and maintain the ongoing operation of a
				revolving fund in accordance with this section to support group homes for
				recovering substance abusers as follows:
									(1)The purpose of the
				fund is to make loans for the costs of establishing programs for the provision
				of housing in which individuals recovering from alcohol or drug abuse may
				reside in groups of not less than 6 individuals. The fund is established
				directly by the State or through the provision of a grant or contract to a
				nonprofit private entity.
									(2)The programs are
				carried out in accordance with guidelines issued under subsection (b).
									(3)Not less than
				$100,000 is available for the fund.
									(4)Loans made from
				the revolving fund do not exceed $4,000 and each such loan is repaid to the
				revolving fund by the residents of the housing involved not later than 2 years
				after the date on which the loan is made.
									(5)Each such loan is
				repaid by such residents through monthly installments, and a reasonable penalty
				is assessed for each failure to pay such periodic installments by the date
				specified in the loan agreement involved.
									(6)Such loans are
				made only to nonprofit private entities agreeing that, in the operation of the
				program established pursuant to the loan—
										(A)the use of alcohol
				or any illegal drug in the housing provided by the program will be
				prohibited;
										(B)any resident of
				the housing who violates such prohibition will be expelled from the
				housing;
										(C)the costs of the
				housing, including fees for rent and utilities, will be paid by the residents
				of the housing; and
										(D)the residents of
				the housing will, through a majority vote of the residents, otherwise establish
				policies governing residence in the housing, including the manner in which
				applications for residence in the housing are approved.
										(b)Issuance by
				Secretary of GuidelinesThe Secretary shall ensure that there are
				in effect guidelines under this subpart for the operation of programs described
				in subsection (a).
								(c)Applicability to
				TerritoriesThe requirements established in subsection (a) shall
				not apply to any territory of the United States other than the Commonwealth of
				Puerto Rico.
								1926.State law
				regarding sale of tobacco products to Individuals under age of 18
								(a)Relevant
				LawThe Secretary may make a grant under section 1921 only if the
				State involved has in effect a law providing that it is unlawful for any
				manufacturer, retailer, or distributor of tobacco products to sell or
				distribute any such product to any individual under the age of 18.
								(b)Enforcement
									(1)In
				generalA funding agreement for a grant under section 1921 is
				that the State involved will enforce the law described in subsection (a) in a
				manner that can reasonably be expected to reduce the extent to which tobacco
				products are available to individuals under the age of 18.
									(2)Activities and
				reports regarding enforcementA funding agreement for a grant
				under section 1921 is that the State involved will—
										(A)annually conduct
				random, unannounced inspections to ensure compliance with the law described in
				subsection (a); and
										(B)annually submit to
				the Secretary a report describing—
											(i)the activities
				carried out by the State to enforce such law during the fiscal year preceding
				the fiscal year for which the State is seeking the grant;
											(ii)the extent of
				success the State has achieved in reducing the availability of tobacco products
				to individuals under the age of 18; and
											(iii)the strategies
				to be utilized by the State for enforcing such law during the fiscal year for
				which the grant is sought.
											(c)Noncompliance of
				State
									(1)In
				generalBefore making a grant under section 1921 to a State, the
				Secretary shall make a determination of whether the State has maintained
				compliance with subsection (b). If, after notice to the State and an
				opportunity for a hearing, the Secretary determines that the State is not in
				compliance with such subsection, the Secretary shall—
										(A)reduce the amount
				of the allotment under such section for the State for the fiscal year involved
				by an amount equal to 40 percent of the amount determined under section 1933
				for the State for the fiscal year; or
										(B)require the State
				to certify to the Secretary by May 1 of the fiscal year for which the State is
				seeking grant funds, that the State will—
											(i)maintain State
				expenditures in such fiscal year for tobacco prevention programs and for
				compliance activities, including enforcement, at a level that is not less than
				the level of expenditures maintained by the State for such activities for the
				previous fiscal year; and
											(ii)increase State
				expenditures to ensure compliance with the State law required under subsection
				(a) by an amount equal to the product of—
												(I)1 percent of such
				State’s allocation under section 1921 for the fiscal year; and
												(II)the number of
				percentage points by which the State has failed to achieve the retailer
				compliance rate goal established by the Secretary for such State under this
				section.
												(2)Expenditure
				reportA State to which paragraph (1)(B) applies shall, not later
				than July 31 of the fiscal year for which such paragraph is being applied,
				submit to the Secretary a report concerning—
										(A)all expenditures
				of the State for tobacco prevention and compliance activities, including
				enforcement, during the fiscal year immediately preceding such fiscal year;
				and
										(B)all obligations
				for such activities (listed by program) for the fiscal year for which such
				paragraph is being applied.
										(3)Discretion of
				secretaryThe Secretary shall have discretion relating to the
				timing of the State’s obligation of the additional funds as required under the
				State certification described in paragraph (1)(B)(ii).
									(d)TerritoriesA
				funding agreement for a grant under section 1921 is that a territory involved
				will submit to the Secretary for approval, a comprehensive tobacco prevention
				and control plan to reduce the availability of tobacco products to minors
				within the territory.
								(e)DefinitionFor
				purposes of this section:
									(1)StateThe
				term State includes the States, the District of Columbia, and the
				Commonwealth of Puerto Rico.
									(2)TerritoryThe
				term territory means American Samoa, the Republic of Palau, the
				Federated States of Micronesia, the Marshall Islands, the Commonwealth of the
				Northern Mariana Islands, the United States Virgin Islands, and Guam.
									1927.Treatment
				services for pregnant women
								(a)In
				GeneralA funding agreement for a grant under section 1921 is
				that the State involved—
									(1)will ensure that
				each pregnant woman in the State who seeks or is referred for and would benefit
				from such services is given preference in admissions to treatment facilities
				receiving funds pursuant to the grant; and
									(2)will, in carrying
				out paragraph (1), publicize the availability to such women of services from
				the facilities and the fact that the women receive such preference.
									(b)Referrals
				Regarding StatesA funding agreement for a grant under section
				1921 is that, in carrying out subsection (a)(1)—
									(1)the State involved
				will require that, in the event that a treatment facility has insufficient
				capacity to provide treatment services to any woman described in such
				subsection who seeks the services from the facility, the facility refer the
				woman to the State; and
									(2)the State, in the
				case of each woman for whom a referral under paragraph (1) is made to the
				State—
										(A)will refer the
				woman to a treatment facility that has the capacity to provide treatment
				services to the woman; or
										(B)will, if no
				treatment facility has the capacity to admit the woman, make interim services
				available to the woman not later than 48 hours after the women seeks the
				treatment services.
										1928.Additional
				agreements
								(a)Improvement of
				Process for Appropriate Referrals for TreatmentWith respect to
				individuals seeking treatment services, a funding agreement for a grant under
				section 1921 is that the State involved will improve the process in the State
				for referring the individuals to treatment facilities that can provide to the
				individuals the treatment modality that is most appropriate for the
				individuals.
								(b)Professional
				developmentA funding agreement for a grant under section 1921 is
				that the State involved will ensure that prevention and treatment professionals
				operating in the State’s substance use disorder prevention and treatment system
				have an opportunity to receive training, on an ongoing basis,
				concerning—
									(1)recent trends in
				drug abuse in the State;
									(2)improved methods
				and evidence-based practices for providing substance use disorder prevention
				and treatment services;
									(3)performance-based
				accountability;
									(4)data collection
				and reporting requirements;
									(5)any other matters
				that would serve to further improve the delivery of substance use disorder
				prevention and treatment services with the State; and
									(6)innovative
				practices developed under section 581.
									(c)Coordination of
				Various Activities and ServicesA funding agreement for a grant
				under section 1921 is that the State involved will coordinate prevention and
				treatment activities with the provision of other appropriate services
				(including health, social, correctional and criminal justice, educational,
				vocational rehabilitation, housing, and employment services).
								(d)Waiver of
				Requirement
									(1)In
				generalUpon the request of a State, the Secretary may provide to
				a State a waiver of any or all of the requirements established in this section
				if the Secretary determines that, with respect to services for the prevention
				and treatment of substance use disorders, the requirement involved is
				unnecessary for maintaining quality in the provision of such services in the
				State.
									(2)Date certain for
				acting upon requestThe Secretary shall approve or deny a request
				for a waiver under paragraph (1) not later than 120 days after the date on
				which the request is made.
									(3)Applicability of
				waiverAny waiver provided by the Secretary under paragraph (1)
				shall be applicable only to the fiscal year involved.
									1929.Maintenance of
				effort regarding State expenditures
								(a)Requirement
									(1)In
				generalWith respect to the principal agency of a State for
				carrying out authorized activities, a funding agreement for a grant under
				section 1921 for the State for a fiscal year is that such agency will for such
				year maintain aggregate State expenditures for authorized activities at a level
				that is not less than the average level of such expenditures maintained by the
				State for the 2-year period preceding the fiscal year for which the State is
				applying for the grant.
									(2)Material
				complianceA State shall be deemed to be in compliance with
				paragraph (1) for a fiscal year if State expenditures of the type described in
				such paragraph for such fiscal year are at least 97 percent of such State
				expenditures for the preceding 2-year period.
									(3)Future
				obligationsIn applying paragraph (1) to a State, the Secretary
				shall determine such State’s compliance with such paragraph based on the amount
				of State expenditures that constituted actual compliance, not material
				compliance (as provided for in paragraph (2)), or that would have been required
				if the State had not been granted a waiver under subsection (c).
									(b)Exclusion of
				Certain FundsThe Secretary may exclude from the aggregate State
				expenditures under subsection (a), funds appropriated to the principle agency
				for authorized activities which are of a non-recurring nature and for a
				specific purpose.
								(c)Waiver
									(1)In
				generalUpon the request of a State, the Secretary may waive all
				or part of the requirement established in subsection (a)(1)—
										(A)if the Secretary
				determines that extraordinary economic conditions in the State in the fiscal
				year involved or in the previous fiscal year justify the waiver; and
										(B)if the State or
				any part of the State has experienced an emergency or a natural disaster that
				has received a Presidential Disaster Declaration under section 102 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act.
										(2)Date certain for
				acting upon requestThe Secretary shall approve or deny a request
				for a waiver under paragraph (1) not later than 120 days after the date on
				which the request is made.
									(3)Applicability of
				waiverAny waiver provided by the Secretary under paragraph (1)
				shall be applicable only to the fiscal year involved.
									(d)Noncompliance by
				State
									(1)In
				generalIn making a grant under section 1921 to a State for a
				fiscal year, the Secretary shall make a determination of whether, for the
				previous fiscal year, the State complied with any agreement made under
				subsection (a). If the Secretary determines that a State has failed to maintain
				such compliance, the Secretary shall reduce the amount of the allotment under
				section 1921 for the State for the year in which a final determination is made,
				by an amount equal to the amount constituting such failure.
									(2)Alternative
				penaltyA State that has failed to comply with this section and
				that would otherwise be subject to a reduction in the State’s allotment under
				section 1921, may, with the approval of the Secretary, in lieu of having the
				State’s allotment under section 1921 reduced, agree to comply with a negotiated
				agreement that is approved by the Secretary and carried out in accordance with
				guidelines issued by the Secretary.
									(3)Submission of
				information to secretaryThe Secretary may make a grant under
				section 1921 for a fiscal year only if the State involved submits to the
				Secretary information sufficient for the Secretary to make the determination
				required in paragraph (1).
									1930.Restrictions
				on expenditure of grant
								(a)In
				General
									(1)Certain
				restrictionsA funding agreement for a grant under section 1921
				is that the State involved will not expend the grant—
										(A)to provide
				inpatient hospital services, except as provided in subsection (b);
										(B)to make cash
				payments to intended recipients of health services;
										(C)to purchase or
				improve land, purchase, construct, or permanently improve (other than minor
				remodeling) any building or other facility, or purchase major medical
				equipment;
										(D)to satisfy any
				requirement for the expenditure of non-Federal funds as a condition for the
				receipt of Federal funds;
										(E)to provide
				financial assistance to any entity other than a public or nonprofit private
				entity; or
										(F)to carry out any
				program prohibited by section 256(b) of the Health Omnibus Programs Extension
				of 1988 (42 U.S.C. 300ee–5).
										(2)Limitation on
				administrative expensesA funding agreement for a grant under
				section 1921 is that the State involved will not expend more than 5 percent of
				the grant to pay the costs of administering the grant.
									(3)Limitation
				regarding penal and correctional institutionsA funding agreement
				for a State for a grant under section 1921 is that, in expending the grant for
				the purpose of providing treatment services in penal or correctional
				institutions of the State, the State will not expend more than an amount equal
				to the amount expended for such purpose by the State from the grant made under
				section 1912A to the State for fiscal year 1991 (as section 1912A was in effect
				for such fiscal year).
									(b)Exception
				Regarding Inpatient Hospital Services
									(1)Medical
				necessity as preconditionWith respect to compliance with the
				agreement made under subsection (a), a State may expend a grant under section
				1921 to provide inpatient hospital services as treatment for substance use
				disorders only if it has been determined, in accordance with guidelines issued
				by the Secretary, that such treatment is a medical necessity for the individual
				involved, and that the individual cannot be effectively treated in a
				community-based, nonhospital, residential program of treatment.
									(2)Rate of
				paymentIn the case of an individual for whom a grant under
				section 1921 is expended to provide inpatient hospital services described in
				paragraph (1), a funding agreement for the grant for the State involved is that
				the daily rate of payment provided to the hospital for providing the services
				to the individual will not exceed the comparable daily rate provided for
				community-based, nonhospital, residential programs of treatment for substance
				use disorders.
									(c)Waiver Regarding
				Construction of Facilities
									(1)In
				generalThe Secretary may provide to any State a waiver of the
				restriction established in subsection (a)(1)(C) for the purpose of authorizing
				the State to expend a grant under section 1921 for the construction of a new
				facility or rehabilitation of an existing facility, but not for land
				acquisition.
									(2)Standard
				regarding need for waiverThe Secretary may approve a waiver
				under paragraph (1) only if the State demonstrates to the Secretary that
				adequate treatment cannot be provided through the use of existing facilities
				and that alternative facilities in existing suitable buildings are not
				available.
									(3)AmountIn
				granting a waiver under paragraph (1), the Secretary shall allow the use of a
				specified amount of funds to construct or rehabilitate a specified number of
				beds for residential treatment and a specified number of slots for outpatient
				treatment, based on reasonable estimates by the State of the costs of
				construction or rehabilitation. In considering waiver applications, the
				Secretary shall ensure that the State has carefully designed a program that
				will minimize the costs of additional beds.
									(4)Matching
				fundsThe Secretary may grant a waiver under paragraph (1) only
				if the State agrees, with respect to the costs to be incurred by the State in
				carrying out the purpose of the waiver, to make available non-Federal
				contributions in cash toward such costs in an amount equal to not less than $1
				for each $1 of Federal funds provided under section 1921.
									(5)Date certain for
				acting upon requestThe Secretary shall act upon a request for a
				waiver under paragraph (1) not later than 120 days after the date on which the
				request is made.
									1931.Application
				for grant; approval of State plan
								(a)In
				GeneralFor purposes of section 1921, an application for a grant
				under such section for a fiscal year is in accordance with this section if,
				subject to subsection (c)—
									(1)the application is
				received by the Secretary not later than October 1 of the fiscal year for which
				the State is seeking funds;
									(2)the application
				contains each funding agreement that is described in this subpart or subpart
				III for such a grant (other than any such agreement that is not applicable to
				the State);
									(3)the agreements are
				made through certification from the chief executive officer of the
				State;
									(4)with respect to
				such agreements, the application provides assurances of compliance satisfactory
				to the Secretary;
									(5)the application
				contains the information required in section 1929 and the report required in
				section 1942;
									(6)(A)the application contains
				a plan in accordance with subsection (b) and the plan is approved by the
				Secretary; and
										(B)the State provides assurances
				satisfactory to the Secretary that the State complied with the provisions of
				the plan under subparagraph (A) that was approved by the Secretary for the most
				recent fiscal year for which the State received a grant under section 1921;
				and
										(7)the application
				(including the plan under paragraph (6)) is otherwise in such form, is made in
				such manner, and contains such agreements, assurances, and information as the
				Secretary determines to be necessary to carry out this subpart.
									(b)State
				Plans
									(1)In
				generalIn order for a State to be in compliance with subsection
				(a)(6), the State shall submit to the Secretary, every 3 years, a plan that, at
				a minimum, includes the following:
										(A)A description of
				the State’s system of care that—
											(i)identifies the
				single State agency responsible for the administration of the program,
				including any third party who administers substance use disorder services and
				is responsible for complying with the requirements of the grant;
											(ii)provides
				information on the need for substance use disorder prevention and treatment
				services in the State by age, sex, race, and ethnicity including estimates on
				the number of individuals who need treatment, who are women, who are pregnant,
				who are women with children, who are individuals with a co-occurring mental
				health and substance use disorder, who are intravenous drug users and who are
				homeless individuals;
											(iii)provides a
				description of consequences and consumption patterns by location, age, sex,
				race, and ethnicity;
											(iv)provides
				information on the current number of individuals in treatment within the State
				by age, sex, race, and ethnicity including the number of such individuals who
				are women, who are pregnant, who have children, individuals with a co-occurring
				mental health and substance use disorder, intravenous drug users and who are
				homeless individuals;
											(v)provides a
				description of the system that is available to provide services by modality,
				including the provision of recovery support services;
											(vi)provides an
				assessment on the adequacy of the system to respond to the need;
											(vii)provides the
				latest performance outcome data, including outcome data determined in
				accordance with section 504(b);
											(viii)provides a
				description of the State’s comprehensive statewide prevention effort, including
				the number of individuals being served in the system, and provides a
				description of the amount of funds from the prevention set-aside expended on
				primary prevention;
											(ix)identifies target
				populations and priority needs for prevention services;
											(x)provides a
				description of the resources available in the State to pay for the services,
				including funding under Medicaid, title XXVI, and other Federal programs such
				as grants to the State, local jurisdiction of the State or nonprofit private
				entities awarded under title V and how the State is maximizing these
				resources;
											(xi)provides a
				description of the manner in which the State and local entities coordinate
				prevention and treatment services with other agencies, including health, mental
				health, juvenile justice, law enforcement, education, social services, and
				child welfare;
											(xii)describes the
				existing mental health and substance use disorders workforce, including data on
				the number of individuals who serve in the system of care designated by
				profession, the need for additional professionals and paraprofessionals, the
				efforts of the State to recruit and retain a qualified mental health and
				substance use disorders workforce, and a copy of the standards the State uses
				in certifying or licensing facilities and counselors for prevention and
				treatment facilities;
											(xiii)includes a
				description of how the State promotes evidenced-based practices; and
											(xiv)a description of
				how the State integrates mental health and substance use disorder services and
				primary health care, which may include providing mental health and substance
				use disorder services in primary care settings or providing primary and
				specialty care services in community-based mental health and substance use
				disorder service settings.
											(B)An analysis of the
				system that identifies the strengths and weaknesses of the system of care, and
				an assessment of the adequacy of the system to respond to the need for
				services.
										(C)The establishment
				of goals and objectives, including goals and objectives for the outcome
				measures established under section 504(b), for the period of the plan including
				targets and milestones that are intended to be met and the activities that will
				be undertaken to achieve those targets.
										(D)A description of
				how the State will comply with each funding agreement for a grant under section
				1921 that is applicable to the State, including a description of the manner in
				which the State intends to expend the grant.
										(E)Data on the
				percentage of grant funds expended for primary prevention services.
										(2)Authority of the
				secretary regarding modificationsAs a condition of awarding a
				grant under section 1921 to a State for a fiscal year, the Secretary may
				require that the State modify any provision of the plan submitted by the State
				under subsection (a)(6) (including provisions on priorities in carrying out
				authorized activities) only after significant dialogue and negotiations between
				the State and the Secretary concerning the identified modifications. If the
				Secretary approves the plan and awards the grant to the State for the fiscal
				year, the Secretary may not during such year require the State to modify the
				plan.
									(3)State request
				for modificationIf the State determines that modifications to
				the plan are necessary, the State may request the Secretary to approve such
				modifications through its annual report required under section 1942.
									(4)Substance use
				disorder emergency response
										(A)RequirementsThe
				State plan under this section shall includes the State’s plan for addressing
				the mental health and substance use disorder needs of individuals in the State
				in the event of an emergency or major disaster.
										(B)DemonstrationThe
				State shall demonstrate how the mental health and substance use disorder plan
				under subparagraph (A) for providing for the substance use disorder health
				needs of individuals in the event of an emergency or major disaster is
				incorporated into the State’s All-Hazards Public Health Emergency Preparedness
				and Response Plan required under section 319C–1. If the substance use disorder
				emergency response plan under subparagraph (A) is not so incorporated, the
				State shall describe how such plan will be incorporated into the State
				Emergency Response Plan during the period that the State plan under this
				section is in effect.
										(C)DefinitionsIn
				this paragraph, the terms emergency and major
				disaster have the meanings given such terms in section 102 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act.
										(c)Waivers
				Regarding Certain TerritoriesIn the case of any territory of the
				United States except Puerto Rico, the Secretary may waive such provisions of
				this subpart and subpart III as the Secretary determines to be appropriate,
				other than the provisions of section 1930.
								(d)Issuance of
				RegulationsThe Secretary shall establish standards specifying
				the circumstances in which the Secretary will consider an application for a
				grant under section 1921 to be in accordance with this section.
								1932.Determination
				of amount of allotment
								(a)States
									(1)In
				generalSubject to subsection (b), the Secretary shall determine
				the amount of the allotment required in section 1921 for a State for a fiscal
				year as follows:
										(A)The formula
				established in paragraph (1) of section 1918(a) shall apply to this subsection
				to the same extent and in the same manner as the formula applies for purposes
				of section 1918(a), except that, in the application of such formula for
				purposes of this subsection, the modifications described in subparagraph (B)
				shall apply.
										(B)For purposes of
				subparagraph (A), the modifications described in this subparagraph are as
				follows:
											(i)The amount
				specified in paragraph (2)(A) of section 1918(a) is deemed to be the amount
				appropriated under section 1935(a) for allotments under section 1921 for the
				fiscal year involved.
											(ii)The term
				P is deemed to have the meaning given in paragraph (2) of this
				subsection. Section 1918(a)(5)(B) applies to the data used in determining such
				term for the States.
											(iii)The factor
				determined under paragraph (8) of section 1918(a) is deemed to have the purpose
				of reflecting the differences that exist between the State involved and other
				States in the costs of providing authorized services.
											(2)Determination of
				term pFor purposes of this subsection, the term
				P means the percentage that is the arithmetic mean of the
				percentage determined under subparagraph (A) and the percentage determined
				under subparagraph (B), as follows:
										(A)The percentage
				constituted by the ratio of—
											(i)an
				amount equal to the sum of the total number of individuals who reside in the
				State involved and are between 18 and 24 years of age (inclusive) and the
				number of individuals in the State who reside in urbanized areas of the State
				and are between such years of age; to
											(ii)an amount equal
				to the total of the respective sums determined for the States under clause
				(i).
											(B)The percentage
				constituted by the ratio of—
											(i)the total number
				of individuals in the State who are between 25 and 64 years of age (inclusive);
				to
											(ii)an amount equal
				to the sum of the respective amounts determined for the States under clause
				(i).
											(b)Minimum
				Allotments for States
									(1)In
				generalWith respect to fiscal year 2000, and each subsequent
				fiscal year, the amount of the allotment of a State under section 1921 shall
				not be less than the amount the State received under such section for the
				previous fiscal year increased by an amount equal to 30.65 percent of the
				percentage by which the aggregate amount allotted to all States for such fiscal
				year exceeds the aggregate amount allotted to all States for the previous
				fiscal year.
									(2)Limitations
										(A)In
				generalExcept as provided in subparagraph (B), a State shall not
				receive an allotment under section 1921 for a fiscal year in an amount that is
				less than an amount equal to 0.375 percent of the amount appropriated under
				section 1935(a) for such fiscal year.
										(B)ExceptionIn
				applying subparagraph (A), the Secretary shall ensure that no State receives an
				increase in its allotment under section 1921 for a fiscal year (as compared to
				the amount allotted to the State in the prior fiscal year) that is in excess of
				an amount equal to 300 percent of the percentage by which the amount
				appropriated under section 1935(a) for such fiscal year exceeds the amount
				appropriated for the prior fiscal year.
										(3)Decrease in or
				equal appropriationsIf the amount appropriated under section
				1935(a) for a fiscal year is equal to or less than the amount appropriated
				under such section for the prior fiscal year, the amount of the State allotment
				under section 1921 shall be equal to the amount that the State received under
				section 1921 in the prior fiscal year decreased by the percentage by which the
				amount appropriated for such fiscal year is less than the amount appropriated
				or such section for the prior fiscal year.
									(c)Territories
									(1)Determination
				under formulaSubject to paragraphs (2) and (4), the amount of an
				allotment under section 1921 for a territory of the United States for a fiscal
				year shall be the product of—
										(A)an amount equal to
				the amounts reserved under paragraph (3) for the fiscal year; and
										(B)a percentage equal
				to the quotient of—
											(i)the civilian
				population of the territory, as indicated by the most recently available data;
				divided by
											(ii)the aggregate
				civilian population of the territories of the United States, as indicated by
				such data.
											(2)Minimum
				allotment for territoriesThe amount of an allotment under
				section 1921 for a territory of the United States for a fiscal year shall be
				the greater of—
										(A)the amount
				determined under paragraph (1) for the territory for the fiscal year;
										(B)$50,000;
				and
										(C)with respect to
				fiscal years 1993 and 1994, an amount equal to 79.4 percent of the amount
				received by the territory from allotments made pursuant to this part for fiscal
				year 1992.
										(3)Reservation of
				amountsThe Secretary shall each fiscal year reserve for the
				territories of the United States 1.5 percent of the amounts appropriated under
				section 1935(a) for allotments under section 1921 for the fiscal year.
									(4)Availability of
				data on populationWith respect to data on the civilian
				population of the territories of the United States, if the Secretary determines
				for a fiscal year that recent such data for purposes of paragraph (1)(B) do not
				exist regarding a territory, the Secretary shall for such purposes estimate the
				civilian population of the territory by modifying the data on the territory to
				reflect the average extent of change occurring during the ensuing period in the
				population of all territories with respect to which recent such data do
				exist.
									(5)Applicability of
				certain provisionsFor purposes of subsections (a) and (b), the
				term State does not include the territories of the United
				States.
									(d)Indian tribes
				and tribal organizations
									(1)In
				generalIf the Secretary—
										(A)receives a request
				from the governing body of an Indian tribe or tribal organization within any
				State that funds under this subpart be provided directly by the Secretary to
				such tribe or organization; and
										(B)makes a
				determination that the members of such tribe or tribal organization would be
				better served by means of grants made directly by the Secretary under
				this;
										the
				Secretary shall reserve from the allotment under section 1921 for the State for
				the fiscal year involved an amount that bears the same ratio to the allotment
				as the amount provided under this subpart to the tribe or tribal organization
				for fiscal year 1991 for activities relating to the prevention and treatment of
				the abuse of alcohol and other drugs bore to the amount of the portion of the
				allotment under this subpart for the State for such fiscal year that was
				expended for such activities.(2)Tribe or tribal
				organization as granteeThe amount reserved by the Secretary on
				the basis of a determination under this paragraph shall be granted to the
				Indian tribe or tribal organization serving the individuals for whom such a
				determination has been made.
									(3)ApplicationIn
				order for an Indian tribe or tribal organization to be eligible for a grant for
				a fiscal year under this paragraph, it shall submit to the Secretary a plan for
				such fiscal year that meets such criteria as the Secretary may
				prescribe.
									(4)DefinitionThe
				terms Indian tribe and tribal organization have the
				same meaning given such terms in subsections (b) and (c) of section 4 of the
				Indian Self-Determination and Education
				Assistance Act.
									1933.DefinitionsFor purposes of this subpart:
								(1)The term
				authorized activities, subject to section 1931, means the
				activities described in section 1921(b).
								(2)The term
				funding agreement, with respect to a grant under section 1921 to a
				State, means that the Secretary may make such a grant only if the State makes
				the agreement involved.
								(3)The term
				prevention activities, subject to section 1931, means activities
				to prevent substance use disorders.
								(4)The term
				substance use disorder means the abuse of alcohol or other
				drugs.
								(5)The term
				treatment activities means treatment services and, subject to
				section 1931, authorized activities that are related to treatment
				services.
								(6)The term
				treatment facility means an entity that provides treatment
				services.
								(7)The term
				treatment services, subject to section 1931, means treatment for
				substance use disorder.
								1934.Funding
								(a)Authorization of
				AppropriationsFor the purpose of carrying out this subpart,
				subpart III and section 504 with respect to substance use disorders and section
				1945(g) with respect to investigations, there are authorized to be appropriated
				$2,000,000,000 for fiscal year 2011, and such sums as may be necessary for each
				of the fiscal years 2012 through 2015.
								(b)Allocations for
				Technical Assistance, National Data Base, Data Collection, and Program
				Evaluations
									(1)In
				general
										(A)For the purpose of
				carrying out section 1948(a) with respect to substance use disorders, section
				1945(g), and the purposes specified in subparagraphs (B) and (C), the Secretary
				shall obligate 5 percent of the amounts appropriated under subsection (a) each
				fiscal year.
										(B)The purpose
				specified in this subparagraph is the collection of data in this paragraph is
				carrying out section 504 with respect to substance use disorders.
										(C)The purpose
				specified in this subparagraph is the conduct of evaluations of authorized
				activities to determine methods for improving the availability and quality of
				such activities.
										(2)Activities of
				center for substance abuse preventionOf the amounts reserved
				under paragraph (1) for a fiscal year, the Secretary, acting through the
				Director of the Center for Substance Abuse Prevention, shall obligate 20
				percent for carrying out paragraph (1)(C), section 1948(a) with respect to
				prevention activities, and section 1945(g).
									IIIGeneral
				Provisions
							1941.Opportunity
				for public comment on State plansA funding agreement for a grant under
				section 1911 or 1921 is that the State involved will make the plan required in
				section 1912, and the plan required in section 1931, respectively, public
				within the State in such manner as to facilitate comment from any person
				(including any Federal or other public agency) during the development of the
				plan (including any revisions) and after the submission of the plan to the
				Secretary.
							1942.Requirement of
				reports and audits by States
								(a)ReportA
				funding agreement for a grant under section 1911 or 1921 is that the State
				involved will submit to the Secretary an annual report in such form and
				containing such information as the Secretary determines (after consultation
				with the States) to be necessary for securing a record, including—
									(1)a description of
				the purposes for which the grant received by the State for the preceding fiscal
				year under the program involved were expended and a description of the
				activities of the State under the program;
									(2)a list of
				providers, and contact information for such providers, who are receiving funds
				under the program whether directly from the State or a third party (including
				another State, a local government, or some other agent of the State including
				an administrative services organization or a managed care program);
									(3)an evaluation of
				the progress being made towards meeting the goals and objectives of the State
				plans required in sections 1912(b) and 1931(a)(6)(A), an assessment as to
				whether the activities described in such plans are helping to meet such goals
				and objectives, and any obstacles the State is encountering in meeting specific
				targets established to achieve such goals; and
									(4)information to
				enable the Secretary to determine State compliance with all of the funding
				agreements in each grant.
									(b)Review,
				Determination, and Enforcement
									(1)ReviewWith
				respect to grants under sections 1911 and 1921, the Secretary shall review the
				annual reports submitted by the States under subsection (a).
									(2)Determination
										(A)In
				generalBased on the information provided by a State in a report
				submitted under subsection (a), information obtained through monitoring visits,
				and any other public information made available, the Secretary shall evaluate
				the performance of the State in meeting its goals and objectives, as
				established in the State plan under section 1912(b) and 1931(b), respectively,
				for the year involved, and make a determination as to whether the State—
											(i)has met such goals
				and objectives;
											(ii)is making a
				serious effort to meet such goals and objectives but requires technical
				assistance; or
											(iii)has failed to
				make a serious effort to meet such goals and objectives.
											(B)Technical
				assistanceIf the Secretary makes a determination under
				subparagraph (A)(ii), the Secretary, in conjunction with the State, shall make
				an additional determination of what technical assistance is needed and either
				provide such assistance or advise the State on where such assistance may be
				obtained.
										(C)Failure of
				effort by stateIf the Secretary makes a determination under
				subparagraph (A)(iii) with respect to a State for 3 consecutive years, the
				Secretary shall require the State to meet with the Secretary to develop a
				corrective action plan that includes the redirection of funds to meet State
				goals and objectives, and that contains deadlines for State action.
										(D)Failure to
				comply with corrective action planIf the Secretary determines
				that a State has failed to comply with a corrective action plan under
				subparagraph (C), the Secretary may suspend, terminate, or withhold funds in
				accordance with section 1945.
										(E)NoticePrior
				to taking action under subparagraph (C) or (D), the Secretary shall provide the
				State with adequate notice and an opportunity for a hearing.
										(c)AuditsA
				funding agreement for a grant under section 1911 or 1921 is that the State
				will, with respect to the grant, comply with chapter 75 of title 31, United
				States Code.
								(d)Availability to
				PublicA funding agreement for a grant under section 1911 or 1921
				is that the State involved will—
									(1)make copies of the
				reports and audits described in this section available for public inspection
				within the State; and
									(2)provide copies of
				the report under subsection (a), upon request, to any interested person
				(including any public agency).
									1943.Patient
				recordsThe Secretary may make
				a grant under section 1911 or 1921 only if the State involved has in effect a
				system to protect from inappropriate disclosure patient records maintained by
				the State in connection with an activity funded under the program involved or
				by any entity which is receiving amounts from the grant.
							1944.Disposition of
				certain funds appropriated for allotments
								(a)In
				GeneralAmounts described in subsection (b) and available for a
				fiscal year pursuant to section 1911 or 1921, shall be allotted by the
				Secretary and paid to the States receiving a grant under the program involved,
				other than any State referred to in subsection (b) with respect to such
				program. Such amounts shall be allotted in a manner equivalent to the manner in
				which the allotment under the program involved was determined.
								(b)Specification of
				AmountsThe amounts referred to in subsection (a) are any amounts
				that—
									(1)are not paid to
				States under the program involved as a result of—
										(A)the failure of any
				State to submit an application in accordance with the program;
										(B)the failure of any
				State to prepare such application in compliance with the program; or
										(C)any State
				informing the Secretary that the State does not intend to expend the full
				amount of the allotment made to the State under the program;
										(2)are terminated,
				repaid, or offset under section 1945;
									(3)in the case of the
				program established in section 1911, are available as a result of reductions in
				allotments under such section pursuant to section 1915(b); or
									(4)in the case of the
				program established in section 1921, are available as a result of reductions in
				allotments under such section pursuant to section 1926 or 1929.
									1945.Failure to
				comply with agreements
								(a)Suspension or
				Termination of PaymentsSubject to subsection (e), if the
				Secretary determines that a State has materially failed to comply with the
				agreements or other conditions required for the receipt of a grant under the
				program involved, the Secretary may in whole or in part suspend payments under
				the grant, terminate the grant for cause, or employ such other remedies
				(including the remedies provided for in subsections (b) and (c)) as may be
				legally available and appropriate in the circumstances involved.
								(b)Repayment of
				Payments
									(1)In
				generalSubject to subsection (e), the Secretary may require a
				State to repay with interest any payments received by the State under section
				1911 or 1921 that the Secretary determines were not expended by the State in
				accordance with the agreements required under the program involved.
									(2)Offset against
				paymentsIf a State fails to make a repayment required in
				paragraph (1), the Secretary may offset the amount of the repayment against the
				amount of any payment due to be paid to the State under the program
				involved.
									(c)Withholding of
				Payments
									(1)In
				generalSubject to subsections (e) and (g)(3), the Secretary may
				withhold payments due under section 1911 or 1921 if the Secretary determines
				that the State involved is not expending amounts received under the program
				involved in accordance with the agreements required under the program.
									(2)Termination of
				withholdingThe Secretary shall cease withholding payments from a
				State under paragraph (1) if the Secretary determines that there are reasonable
				assurances that the State will expend amounts received under the program
				involved in accordance with the agreements required under the program.
									(d)Applicability of
				Remedies to Certain Violations
									(1)In
				generalWith respect to agreements or other conditions for
				receiving a grant under the program involved, in the case of the failure of a
				State to maintain material compliance with a condition referred to in paragraph
				(2), the provisions for noncompliance with the condition that are provided in
				the section establishing the condition shall apply in lieu of subsections (a)
				through (c) of this section.
									(2)Relevant
				conditionsFor purposes of paragraph (1):
										(A)In the case of the
				program established in section 1911, a condition referred to in this paragraph
				is the condition established in section 1915(b).
										(B)In the case of the
				program established in section 1921, a condition referred to in this paragraph
				is the condition established in section 1926 and the condition established in
				section 1929.
										(e)Opportunity for
				HearingBefore taking action against a State under any of
				subsections (a) through (c) (or under a section referred to in subsection
				(d)(2), as the case may be), the Secretary shall provide to the State involved
				adequate notice and an opportunity for a hearing.
								(f)Requirement of
				Hearing in Certain Circumstances
									(1)In
				generalIf the Secretary receives a complaint that a State has
				failed to maintain material compliance with the agreements or other conditions
				required for receiving a grant under the program involved (including any
				condition referred to for purposes of subsection (d)), and there appears to be
				reasonable evidence to support the complaint, the Secretary shall promptly
				conduct a hearing with respect to the complaint.
									(2)Finding of
				material noncomplianceIf in a hearing under paragraph (1) the
				Secretary finds that the State involved has failed to maintain material
				compliance with the agreement or other condition involved, the Secretary shall
				take such action under this section as may be appropriate to ensure that
				material compliance is so maintained, or such action as may be required in a
				section referred to in subsection (d)(2), as the case may be.
									(g)Certain
				Investigations
									(1)Requirement
				regarding secretaryThe Secretary shall in fiscal year 1994 and
				each subsequent fiscal year conduct in not less than 10 States investigations
				of the expenditure of grants received by the States under section 1911 or 1921
				in order to evaluate compliance with the agreements required under the program
				involved.
									(2)Provision of
				records etc. upon requestEach State receiving a grant under
				section 1911 or 1921, and each entity receiving funds from the grant, shall
				make appropriate books, documents, papers, and records available to the
				Secretary or the Comptroller General, or any of their duly authorized
				representatives, for examination, copying, or mechanical reproduction on or off
				the premises of the appropriate entity upon a reasonable request
				therefore.
									(3)Limitations on
				authorityThe Secretary may not institute proceedings under
				subsection (c) unless the Secretary has conducted an investigation concerning
				whether the State has expended payments under the program involved in
				accordance with the agreements required under the program. Any such
				investigation shall be conducted within the State by qualified
				investigators.
									1946.Prohibitions
				regarding receipt of funds
								(a)Establishment
									(1)Certain false
				statements and representationsA person shall not knowingly and
				willfully make or cause to be made any false statement or representation of a
				material fact in connection with the furnishing of items or services for which
				payments may be made by a State from a grant made to the State under section
				1911 or 1921.
									(2)Concealing or
				failing to disclose certain eventsA person with knowledge of the
				occurrence of any event affecting the initial or continued right of the person
				to receive any payments from a grant made to a State under section 1911 or 1921
				shall not conceal or fail to disclose any such event with an intent
				fraudulently to secure such payment either in a greater amount than is due or
				when no such amount is due.
									(b)Criminal Penalty
				for Violation of ProhibitionAny person who violates any
				prohibition established in subsection (a) shall for each violation be fined in
				accordance with title 18, United States Code, or imprisoned for not more than 5
				years, or both.
								1947.Nondiscrimination
								(a)In
				General
									(1)Rule of
				construction regarding certain civil rights lawsFor the purpose
				of applying the prohibitions against discrimination on the basis of age under
				the Age Discrimination Act of 1975,
				on the basis of handicap under section 504 of the Rehabilitation Act of 1973, on the basis of sex
				under title IX of the Education Amendments of 1972, or on the basis of race,
				color, or national origin under title VI of the Civil Rights Act of 1964, programs and
				activities funded in whole or in part with funds made available under section
				1911 or 1921 shall be considered to be programs and activities receiving
				Federal financial assistance.
									(2)ProhibitionNo
				person shall on the ground of sex (including, in the case of a woman, on the
				ground that the woman is pregnant), or on the ground of religion, be excluded
				from participation in, be denied the benefits of, or be subjected to
				discrimination under, any program or activity funded in whole or in part with
				funds made available under section 1911 or 1921.
									(b)Enforcement
									(1)Referrals to
				attorney general after noticeWhenever the Secretary finds that a
				State, or an entity that has received a payment pursuant to section 1911 or
				1921, has failed to comply with a provision of law referred to in subsection
				(a)(1), with subsection (a)(2), or with an applicable regulation (including one
				prescribed to carry out subsection (a)(2)), the Secretary shall notify the
				chief executive officer of the State and shall request the chief executive
				officer to secure compliance. If within a reasonable period of time, not to
				exceed 60 days, the chief executive officer fails or refuses to secure
				compliance, the Secretary may—
										(A)refer the matter
				to the Attorney General with a recommendation that an appropriate civil action
				be instituted;
										(B)exercise the
				powers and functions provided by the Age
				Discrimination Act of 1975, section 504 of the
				Rehabilitation Act of 1973, title IX
				of the Education Amendments of 1972, or title VI of the
				Civil Rights Act of 1964, as may be
				applicable; or
										(C)take such other
				actions as may be authorized by law.
										(2)Authority of
				attorney generalWhen a matter is referred to the Attorney
				General pursuant to paragraph (1)(A), or whenever the Attorney General has
				reason to believe that a State or an entity is engaged in a pattern or practice
				in violation of a provision of law referred to in subsection (a)(1) or in
				violation of subsection (a)(2), the Attorney General may bring a civil action
				in any appropriate district court of the United States for such relief as may
				be appropriate, including injunctive relief.
									1948.Technical
				assistance and provision of supplies and services in lieu of grant
				funds
								(a)Technical
				AssistanceThe Secretary shall, without charge to a State
				receiving a grant under section 1911 or 1921, provide to the State (or to any
				public or nonprofit private entity within the State) technical assistance with
				respect to the planning, development, and operation of any program or service
				carried out pursuant to the program involved. The Secretary may provide such
				technical assistance directly, through contract, or through grants.
								(b)Provision of
				Supplies and Services in Lieu of Grant Funds
									(1)In
				generalUpon the request of a State receiving a grant under
				section 1911 or 1921, the Secretary may, subject to paragraph (2), provide
				supplies, equipment, and services for the purpose of aiding the State in
				carrying out the program involved and, for such purpose, may detail to the
				State any officer or employee of the Department of Health and Human
				Services.
									(2)Corresponding
				reduction in paymentsWith respect to a request described in
				paragraph (1), the Secretary shall reduce the amount of payments under the
				program involved to the State by an amount equal to the costs of detailing
				personnel and the fair market value of any supplies, equipment, or services
				provided by the Secretary. The Secretary shall, for the payment of expenses
				incurred in complying with such request, expend the amounts withheld.
									1949.Rule of
				construction regarding delegation of authority to StatesWith respect to States receiving grants
				under section 1911 or 1921, this part may not be construed to authorize the
				Secretary to delegate to the States the primary responsibility for interpreting
				the governing provisions of this part.
							1950.Solicitation
				of views of certain entitiesIn carrying out this part, the Secretary, as
				appropriate, shall solicit the views of the States and other appropriate
				entities.
							1951.Availability
				to States of grant paymentsAny amounts paid to a State for a fiscal
				year under section 1911 or 1921 shall be available for obligation and
				expenditure until the end of the fiscal year following the fiscal year for
				which the amounts were paid.
							1952.Continuation
				of certain programs
								(a)In
				GeneralOf the amount allotted to the State of Hawaii under
				section 1911, and the amount allotted to such State under section 1921, an
				amount equal to the proportion of Native Hawaiians residing in the State to the
				total population of the State shall be available, respectively, for carrying
				out the program involved for Native Hawaiians.
								(b)Expenditure of
				AmountsThe amount made available under subsection (a) may be
				expended only through contracts entered into by the State of Hawaii with public
				and private nonprofit organizations to enable such organizations to plan,
				conduct, and administer comprehensive substance use disorder and treatment
				programs for the benefit of Native Hawaiians. In entering into contracts under
				this section, the State of Hawaii shall give preference to Native Hawaiian
				organizations and Native Hawaiian health centers.
								(c)DefinitionsFor
				the purposes of this subsection, the terms Native Hawaiian,
				Native Hawaiian organization, and Native Hawaiian health
				center have the meaning given such terms in section 2308 of subtitle D
				of title II of the Anti-Drug Abuse Act of 1988.
								1953.Definitions
								(a)Definitions for
				Subpart IIIFor purposes of this
				subpart:
									(1)The term
				program involved means the program of grants established in
				section 1911 or 1921, or both, as indicated by whether the State involved is
				receiving or is applying to receive a grant under section 1911 or 1921, or
				both.
									(2)(A)The term funding
				agreement, with respect to a grant under section 1911, has the meaning
				given such term in section 1919.
										(B)The term funding
				agreement, with respect to a grant under section 1921, has the meaning
				given such term in section 1934.
										(b)Definitions for
				Part BFor purposes of this
				part:
									(1)The term
				Comptroller General means the Comptroller General of the United
				States.
									(2)The term
				State, except as provided in sections 1918(c)(5) and 1932(c)(5),
				means each of the several States, the District of Columbia, and each of the
				territories of the United States.
									(3)The term
				territories of the United States means each of the Commonwealth of
				Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana
				Islands, the Virgin Islands, Palau, the Marshall Islands, and
				Micronesia.
									(4)The term
				interim services, in the case of an individual in need of
				treatment for substance use disorders who has been denied admission to a
				program of such treatment on the basis of the lack of the capacity of the
				program to admit the individual, means services for reducing the adverse health
				effects of such abuse, for promoting the health of the individual, and for
				reducing the risk of transmission of disease, which services are provided until
				the individual is admitted to such a program.
									1955.Services for
				Individuals with co-occurring disordersStates may use funds available for treatment
				under sections 1911 and 1921 to treat persons with co-occurring substance use
				disorders and mental disorders as long as funds available under such sections
				are used for the purposes for which they were authorized by law and can be
				tracked for accounting purposes.
							1956.Public Health
				emergency declarationIn the
				case of a public health emergency as defined in section 319, the Administrator,
				on a State by State basis, may defer the application deadline and compliance
				with any other requirements of sections 521, 1911, 1921, and the Protection and
				Advocacy for Individuals with a Mental Illness Act.
							CCERTAIN PROGRAMS
				REGARDING MENTAL HEALTH AND SUBSTANCE USE DISORDERS
						1961.Interim
				maintenance treatment
							(a)Requirement
				Regarding SecretarySubject to the following subsections of this
				section, for the purpose of reducing the incidence of the transmission of HIV
				disease pursuant to the intravenous use of heroin or other morphine-like drugs,
				the Secretary, in establishing conditions for the use of methadone in public or
				nonprofit private programs of treatment for dependence on such drugs, shall
				authorize such programs—
								(1)to dispense
				methadone for treatment purposes to individuals who—
									(A)meet the
				conditions for admission to such programs that dispense methadone as part of
				comprehensive treatment for such dependence; and
									(B)are seeking
				admission to such programs that so dispense methadone, but as a result of the
				limited capacity of the programs, will not gain such admission until 14 or more
				days after seeking admission to the programs; and
									(2)in dispensing
				methadone to such individuals, to provide only minimum ancillary services
				during the period in which the individuals are waiting for admission to
				programs of comprehensive treatment.
								(b)Inapplicability
				of Requirement in Certain Circumstances
								(1)In
				generalThe requirement established in subsection (a) for the
				Secretary does not apply if any or all of the following conditions are
				met:
									(A)The preponderance
				of scientific research indicates that the risk of the transmission of HIV
				disease pursuant to the injecting abuse of drugs is minimal.
									(B)The preponderance
				of scientific research indicates that the medically supervised dispensing of
				methadone is not an effective method of reducing the extent of dependence on
				heroin and other morphine-like drugs.
									(C)The preponderance
				of available data indicates that, of treatment programs that dispense methadone
				as part of comprehensive treatment, a substantial majority admit all
				individuals seeking services to the programs not later than 14 days after the
				individuals seek admission to the programs.
									(2)Evaluation by
				secretaryIn evaluating whether any or all of the conditions
				described in paragraph (1) have been met, the Secretary shall consult with the
				National Commission on Acquired Immune Deficiency Syndrome.
								(c)Conditions for
				Obtaining Authorization From Secretary
								(1)In
				generalIn carrying out the requirement established in subsection
				(a), the Secretary shall, after consultation with the National Commission on
				Acquired Immune Deficiency Syndrome, by regulation issue such conditions for
				treatment programs to obtain authorization from the Secretary to provide
				interim maintenance treatment as may be necessary to carry out the purpose
				described in such subsection. Such conditions shall include conditions for
				preventing the unauthorized use of methadone.
								(2)Counseling on
				HIV diseaseThe regulations issued under paragraph (1) shall
				provide that an authorization described in such paragraph may not be issued to
				a treatment program unless the program provides to recipients of the treatment
				counseling on preventing exposure to and the transmission of HIV
				disease.
								(3)Permission of
				relevant state as condition of authorizationThe regulations
				issued under paragraph (1) shall provide that the Secretary may not provide an
				authorization described in such paragraph to any treatment program in a State
				unless the chief public health officer of the State has certified to the
				Secretary that—
									(A)such officer does
				not object to the provision of such authorizations to treatment programs in the
				State; and
									(B)the provision of
				interim maintenance services in the State will not reduce the capacity of
				comprehensive treatment programs in the State to admit individuals to the
				programs (relative to the date on which such officer so certifies).
									(4)Date certain for
				issuance of regulations; failure of secretaryThe Secretary shall
				issue the final rule for purposes of the regulations required in paragraph (1),
				and such rule shall be effective, not later than the expiration of the 180-day
				period beginning on July 10, 1992. If the Secretary fails to meet the
				requirement of the preceding sentence, the proposed rule issued on March 2,
				1989, with respect to part 291 of title 21, Code of Federal Regulations (docket
				numbered 88N–0444; 54 Fed. Reg. 8973 et seq.) is deemed to take effect as a
				final rule upon the expiration of such period, and the provisions of paragraph
				(3) of this subsection are deemed to be incorporated into such rule.
								(d)DefinitionsFor
				purposes of this section:
								(1)The term
				interim maintenance services means the provision of methadone in a
				treatment program under the circumstances described in paragraphs (1) and (2)
				of subsection (a).
								(2)The term HIV
				disease means infection with the etiologic agent for acquired immune
				deficiency syndrome.
								(3)The term
				treatment program means a public or nonprofit private program of
				treatment for dependence on heroin or other morphine-like
				drugs.
								.
			(b)Technical
			 amendmentsSection 1955 of the Public Health Service Act (42 U.S.C. 300x–65),
			 as added by section 3305 of Public Law 106–310 (114 Stat. 1212), is
			 amended—
				(1)by redesignating
			 such section as section 1954; and
				(2)by transferring
			 such section so as to appear after section 1953 (as so designated by the
			 amendment made by subsection (a)).
				4.RepealSection 330K of the
			 Public Health Service Act (42 U.S.C.
			 254c–16) is repealed.
		5.Amendments to the
			 Protection and Advocacy for Individuals with Mental Illness Act
			(a)Definition of
			 facilitiesSection 102(3) of the Protection and Advocacy for
			 Individuals with Mental Illness Act (42 U.S.C. 10802(3)) is amended by striking
			 community facilities and inserting residential or
			 non-residential community facilities.
			(b)System
			 RequirementsSection 105(a) of the Protection and Advocacy for
			 Individuals with Mental Illness Act (42 U.S.C. 10805(a)) is amended—
				(1)in paragraph
			 (1)(C)(ii), by striking the comma and inserting a semicolon; and
				(2)in paragraph
			 (4)(A), by striking who is a client of the system.
				(c)AllotmentsSection
			 112(a) of the Protection and Advocacy for Individuals with Mental Illness Act
			 (42 U.S.C. 10822(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by inserting after State in clauses (i) and (ii) the
			 following: and the American Indian Consortium; and
					(B)in subparagraph
			 (B)—
						(i)by
			 inserting after income of the State the following: or the
			 American Indian Consortium; and
						(ii)by
			 striking if the State is Guam and inserting for the
			 American Indian Consortium and the territories of Guam; and
						(2)in paragraph
			 (2)(B)(i), by striking for American Samoa and inserting
			 for the American Indian Consortium, American Samoa.
				(d)RegulationsSection
			 116(b) of the Protection and Advocacy for Individuals with Mental Illness Act
			 (42 U.S.C. 10826(b)) is amended by striking enactment of this
			 subsection and inserting enactment of the
			 SAMHSA Modernization Act of
			 2010.
			(e)Authorization of
			 AppropriationsSection 117 of the Protection and Advocacy for
			 Individuals with Mental Illness Act (42 U.S.C. 10827) is amended by striking
			 ‘$19,500,000” and all that follows through the period and inserting
			 “$37,000,000 for fiscal year 2011, and such sums as may be necessary for each
			 of fiscal years 2012 through 2015.”.
			6.Study of the
			 distribution of funds under the Substance Abuse Prevention and treatment block
			 grant and the community Mental Health Services block grant
			(a)In
			 GeneralThe Secretary of Health and Human Services, acting
			 through the Administrator of the Substance Abuse and Mental Health Services
			 Administration, shall, directly or through a grant or contract, conduct a study
			 to examine whether the funds under the substance abuse prevention and treatment
			 block grant and the community mental health services block grant under title
			 XIX of the Public Health Service Act
			 (42 U.S.C. 300w et seq.) are being distributed to States and territories
			 according to need and to recommend changes in the distribution if necessary.
			 Such study shall include—
				(1)an analysis of
			 whether the distributions under such block grants accurately reflect the need
			 for the services under the grants in such States and territories;
				(2)an examination of
			 whether the indices used under the formulas for distribution of funds under
			 such block grants are appropriate, and if not, alternatives recommended by the
			 Secretary;
				(3)where
			 recommendations are included under paragraph (2) for the use of different
			 indices, a description of the variables and data sources that should be used to
			 determine the indices;
				(4)an evaluation of
			 the variables and data sources that are currently being used for each of the
			 indices involved, and whether such variables and data sources accurately
			 represent the need for services, the cost of providing services, and the
			 ability of the States to pay for such services;
				(5)the impact that
			 the minimum allotment provisions under each such block grant have on each
			 State’s final allotment and its effect, if any, on each State’s formula-based
			 allotment;
				(6)recommendations
			 for modifications to the minimum allotment provisions to ensure an appropriate
			 distribution of funds; and
				(7)any other
			 information that the Secretary determines appropriate.
				(b)ReportNot
			 later than 24 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit to the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives, a report containing the findings and
			 recommendations of the study conducted under subsection (a).
			7.Task force on
			 behavioral and mental health in medical educationPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by inserting after section 762
			 the following:
			
				762A.Task Force on
				Behavioral and Mental Health in Medical Education
					(a)EstablishmentThere
				is established the Task Force on Behavioral and Mental Health in Medical
				Education (in this section referred to as the Task Force). The
				Task Force—
						(1)shall coordinate
				its activities with the activities of the Council on Graduate Medical Education
				established under section 762; and
						(2)shall develop and
				publish not later than 1 year after the date of the enactment of this section,
				and may periodically revise as appropriate thereafter, a comprehensive plan for
				the purpose of strengthening the capacity of graduates of accredited schools of
				allopathic or osteopathic medicine to deliver integrated, comprehensive health
				care.
						(b)Plan
				contentsThe plan under
				subsection (a)(2) shall identify the specific behavioral and mental health
				education that should be—
						(1)required for
				graduation from accredited schools of allopathic or osteopathic medicine;
				and
						(2)integrated into medical curricula,
				continuing medical education, licensing examinations, and training for students
				and graduates of accredited schools of allopathic or osteopathic
				medicine.
						(c)Members
						(1)Composition;
				voting; chairThe Task Force
				shall be composed of the ex officio members specified in paragraph (2) and the
				members appointed under paragraph (3). Subject to paragraph (2)(B), all of the
				members of the Task Force shall be voting members. The Task Force shall elect a
				chair from among its voting members.
						(2)Ex officio
				membersThe Task Force shall include the following ex officio
				members (or their designees):
							(A)Each member serving on the Graduate Medical
				Education Council pursuant to an appointment under paragraph (1), (2), or (3)
				of section 762(b).
							(B)Each member
				serving on the Graduate Medical Education Council pursuant to an appointment
				under paragraph (4), (5), or (6) of section 762(b). Any member serving on the
				Task Force under this subparagraph shall be a nonvoting member.
							(C)The Administrator
				of the Substance Abuse and Mental Health Services Administration.
							(D)The Deputy
				Director of the Office of National Drug Control Policy.
							(E)The Director of
				the National Institute on Drug Abuse.
							(F)The Director of
				the National Institute on Mental Health.
							(G)The Director of
				the National Institute on Alcohol Abuse and Alcoholism.
							(3)Appointed
				members
							(A)In
				generalThe Task Force shall
				include members to be appointed by the Secretary (without regard to the civil
				service laws) who are not employees of the Federal Government. Such members
				shall include the following:
								(i)One mental health
				care consumer.
								(ii)One individual in
				recovery from a behavioral health addiction (including any substance use
				disorder).
								(iii)One individual
				who is a faculty member at an accredited program of training in mental
				health.
								(iv)One individual
				who is a faculty member at an accredited program of training in behavioral
				health.
								(v)One primary care
				physician specializing in internal medicine, family practice, pediatrics,
				emergency medicine, or obstetrics and gynecology.
								(vi)Two allopathic or
				osteopathic physicians with experience in medical school curriculum or graduate
				medical education.
								(vii)One allopathic
				or osteopathic physician who spends a significant portion of his professional
				activity in direct patient care and is board certified in addiction medicine by
				the American Board of Addiction Medicine.
								(viii)One allopathic
				or osteopathic physician who spends a significant portion of his professional
				activity in direct patient care and is board certified in psychiatry by the
				American Board of Psychiatry and Neurology.
								(ix)Four individuals
				selected from among individuals serving in the various fields charged with
				carrying out medical education and behavioral and mental health disorder
				services, including psychiatry, addiction medicine, psychology, social work,
				psychiatric nursing, counseling, marriage and family therapy, pastoral
				counseling, psychosocial rehabilitation, and substance use treatment counseling
				and recovery coaching.
								(x)One individual
				with demonstrated achievements in clinical or basic science research relevant
				to mental health.
								(xi)One individual
				with demonstrated achievements in clinical or basic science research relevant
				to behavioral health disorders.
								(xii)Two individuals, each from a separate
				nonprofit association representing accredited medical schools.
								(xiii)Three
				individuals, each from a separate national, independent, nonprofit organization
				charged with developing national medical licensing examinations and assessments
				for health professionals in osteopathic or allopathic medicine.
								(B)Other selection
				criteriaIn appointing members of the Task Force under this
				paragraph, the Secretary shall ensure—
								(i)the inclusion of
				both urban and rural members;
								(ii)a
				range of members from a variety of practice settings and having expertise in
				prevention and treatment across the lifespan;
								(iii)adequate
				representation of racial, ethnic, religious, and economic diversity; and
								(iv)an equal
				distribution of the members appointed under subparagraph (A)(ix) between those
				specializing in mental health services and those specializing in behavioral
				health (including substance use disorder services).
								(C)Terms
								(i)In
				generalSubject to
				subparagraph (D)(ii), each member of the Task Force under this paragraph shall
				be appointed for a term of 4 years.
								(ii)VacanciesAny member of the Task Force appointed to
				fill a vacancy occurring before the expiration of the term for which the
				member’s predecessor was appointed shall be appointed only for the remainder of
				that term. A member may serve after the expiration of that member’s term until
				a successor has taken office.
								(D)Initial
				members
								(i)AppointmentThe
				Secretary shall appoint the initial members of the Task Force under this
				paragraph not less than 90 days after the date of the enactment of this
				section.
								(ii)TermsAs designated by the Secretary at the time
				of appointment, of the initial members of the Task Force under this paragraph,
				1/4 shall be appointed for terms of 1 year,
				1/4 shall be appointed for terms of 2 years,
				1/4 shall be appointed for terms of 3 years, and
				1/4 shall be appointed for terms of 4 years.
								(d)StaffThe
				Secretary shall provide the Task Force with such professional and clerical
				staff, such information, and the services of such consultants as may be
				necessary to assist the Task Force in carrying out effectively its functions
				under this section.
					(e)Compensation
						(1)Rates of
				compensationTo the extent or in the amounts made available in
				advance in appropriations Acts, and except as provided in paragraph (2),
				members of the Task Force shall each be entitled to receive the daily
				equivalent of the annual rate of basic pay for grade GS–15 of the General
				Schedule for each day (including travel time) during which they are engaged in
				the actual performance of duties vested in the Task Force.
						(2)Prohibition
				against compensation of Federal employeesMembers of the Task
				Force who are officers or employees of the Federal Government shall not receive
				additional pay, allowances, or benefits by reason of their service on the Task
				Force.
						(f)MeetingsThe
				Task Force shall conduct at least 3 meetings each year.
					(g)Reporting
						(1)By Task
				ForceOn an annual basis, the Task Force shall submit to the
				Secretary and make publicly available a report on the plan under subsection
				(a)(2) and its implementation. Each such report shall include—
							(A)a description of
				current and future needs pertaining to behavioral and mental health workforce,
				education, and training;
							(B)an identification
				of goals, outcome measures, and a time frame for addressing such needs;
							(C)recommendations on the specific behavioral
				and mental health education components identified in the plan developed under
				subsection (a)(2); and
							(D)an evaluation of
				the extent to which the goals and recommendations in the plan developed under
				subsection (a)(2) (including the goals and recommendations described in
				subparagraphs (B) and (C)) have been met.
							(2)By
				SecretaryOn an annual basis, the Secretary shall submit a report
				to the Congress on the activities of the Task Force, the plan under subsection
				(a)(2), and the plan’s implementation.
						(h)AssistanceThe
				Task Force shall collaborate with private sector coalitions to facilitate and
				implement the Task Force’s recommendations in the plan under subsection
				(a)(2).
					(i)DefinitionIn
				this section, any reference to behavioral health includes substance use
				health.
					(j)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of fiscal years 2011
				through 2016.
					(k)TerminationThe
				Task Force shall terminate at the end of fiscal year
				2016.
					.
		8.Council on
			 Integration of Health Care Education
			(a)Establishment
			 and responsibilities of Council
				(1)EstablishmentThere
			 is established in the Office of the Secretary the Council on Integration of
			 Health Care Education.
				(2)RecommendationsThe Council shall develop and publish not
			 later than 1 year after the date of the enactment of this Act, and may
			 periodically revise as appropriate thereafter, recommendations for the purpose
			 of strengthening the capacity of health care professionals and behavioral
			 health providers to deliver integrated, comprehensive health care. The
			 recommendations shall identify—
					(A)the core
			 competencies to be required of each type of health care professional and
			 behavioral health provider with respect to mental health and substance use
			 prevention and treatment services in order to carry out their respective scope
			 of practice;
					(B)the appropriate
			 methods for incorporating such competencies into the curricula of institutions
			 of higher education, and of continuing education, for health care professionals
			 and behavioral health providers;
					(C)the appropriate
			 methods for incorporating such competencies into the licensure and
			 certification requirements for health care professionals and behavioral health
			 providers; and
					(D)the appropriate methods for incorporating
			 such competencies into the accreditation process for institutions of higher
			 education providing terminal education for health care professionals and
			 behavioral health providers.
					(3)Reporting
					(A)By the
			 CouncilNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Council shall submit to the Secretary
			 and the appropriate committees of the Congress, and to the Council on Graduate
			 Medical Education when appropriate, and make publicly available, a report on
			 the recommendations under paragraph (2) and the implementation of such
			 recommendations. Each such report shall include—
						(i)a
			 description of current and future needs related to the successful integration
			 core competencies for mental health and substance use disorders into health
			 care professional and behavioral health provider education and education
			 curricula beyond medical education;
						(ii)an
			 identification of goals, outcome measures, and timeframes for addressing the
			 needs described in clause (i);
						(iii)a
			 detailed plan for implementing the recommendations under paragraph (2);
			 and
						(iv)an
			 evaluation of the extent to which such plan has been implemented.
						(B)By the
			 SecretaryNot later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit a report to
			 the Congress on the activities of the Council.
					(4)Members
					(A)Composition;
			 voting; chairThe Council shall be composed of the ex officio
			 members specified in subparagraph (B) and the members appointed under
			 subparagraph (C). All of the members of the Council shall be voting members.
			 The Council shall elect a chair from among its members.
					(B)Ex officio
			 membersThe Council shall include the following ex officio
			 members (or their designees)—
						(i)the
			 Secretary;
						(ii)the
			 Administrator of the Health Resources and Services Administration;
						(iii)the
			 Administrator of the Centers for Medicare & Medicaid Services;
						(iv)the
			 Administrator of the Substance Abuse and Mental Health Services Administration;
			 and
						(v)the
			 Director of the Office of National Drug Control Policy.
						(C)Appointed
			 members
						(i)In
			 generalThe Council shall include members to be appointed by the
			 Secretary (in consultation with the other ex officio members of the Council and
			 without regard to the civil service laws) who are not employees of the Federal
			 Government. The Secretary shall appoint a sufficient number of members under
			 this clause to ensure that the Council is composed of not less than 20 members,
			 including both ex officio members under subparagraph (B) and members appointed
			 under this subparagraph.
						(ii)Other selection
			 criteriaIn appointing members of the Council under this
			 subparagraph, the Secretary shall ensure—
							(I)inclusion of both
			 urban and rural members;
							(II)adequate
			 representation of men and women;
							(III)a range of
			 members from a variety of practice settings and having expertise in prevention
			 and treatment across the lifespan;
							(IV)adequate
			 representation of racial, ethnic, religious, and economic diversity;
							(V)an equal
			 distribution of the members appointed under clause (i) between those
			 specializing in mental health services and those specializing in substance use
			 disorders;
							(VI)diverse
			 representation from addition and psychiatry specialty sectors;
							(VII)diverse
			 representation of allopathic and osteopathic physicians;
							(VIII)adequate
			 representation of health care professionals and behavioral health providers who
			 provide direct patient care to individuals with co-occurring mental health or
			 substance use disorders and physical health conditions;
							(IX)adequate
			 representation of health care and behavioral health (including substance use)
			 faculty who have demonstrated expertise in curriculum development; and
							(X)inclusion of a
			 health or behavioral health (including substance use) consumer.
							(iii)Terms
							(I)In
			 generalSubject to clause (iv)(II), each member of the Council
			 under this subparagraph shall be appointed for a term of 4 years.
							(II)VacanciesAny
			 member of the Council appointed to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term. A member may serve after the
			 expiration of that member’s term until a successor has taken office.
							(iv)Initial
			 members
							(I)AppointmentThe
			 Secretary shall appoint the initial members of the Council under this
			 subparagraph not less than 90 days after the date of the enactment of this
			 Act.
							(II)TermsAs
			 designated by the Secretary at the time of appointment, of the initial members
			 of the Council under this subparagraph, 1/4 shall be
			 appointed for terms of 1 year, 1/4 shall be appointed for
			 terms of 2 years, 1/4 shall be appointed for terms of 3
			 years, and 1/4 shall be appointed for terms of 4
			 years.
							(5)StaffThe
			 Secretary shall provide the Council with such professional and clerical staff,
			 such information, and the services of such consultants as may be necessary to
			 assist the Council in carrying out effectively its functions under this
			 subsection.
				(6)Administration
					(A)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code, while away from their homes or regular places of
			 business in performance of services for the Council.
					(B)Other
			 resourcesThe Council shall have reasonable access to materials,
			 resources, statistical data, and other information such Council determines to
			 be necessary to carry out its duties from agencies of the executive and
			 legislative branches of the Federal Government. The chair of the Council shall
			 make requests for such access in writing when necessary.
					(C)Prohibition
			 against compensation of federal employeesMembers of the Council
			 who are officers or employees of the Federal Government shall not receive
			 additional pay, allowances, or benefits by reason of their service on the
			 Council.
					(7)MeetingsThe
			 Council shall conduct at least 3 meetings each year.
				(8)Authorization of
			 appropriationsTo carry out this subsection, there are authorized
			 to be appropriated such sums as may be necessary for each of fiscal years 2011
			 through 2016.
				(b)Implementation
			 of recommendations of the Council
				(1)Health care and
			 behavioral health workforce continuing education
					(A)In
			 generalBeginning 1 year
			 after submission of the first report of the Council under subsection (a)(3)(A),
			 the Secretary may make grants, contracts, or cooperative agreements to public
			 or private nonprofit entities for the purpose of implementing the
			 recommendations of the Council on continuing education for health care
			 professionals and behavioral health providers.
					(B)EligibilityTo
			 receive a grant, contract, or cooperative agreement under this paragraph, a
			 public or private nonprofit entity shall demonstrate expertise in providing
			 continuing education for health care professionals and behavioral health
			 providers.
					(C)PriorityIn
			 awarding grants, contracts, and cooperative agreements under this paragraph,
			 the Secretary shall give priority to entities that propose to implement
			 continuing education—
						(i)in
			 interdisciplinary settings; or
						(ii)in collaboration with a diverse
			 representation of health care professionals and behavioral health providers who
			 have no direct affiliation with the receiving entity as determined by the
			 Secretary.
						(D)Geographic
			 distributionThe Secretary shall ensure that grants, contracts,
			 and cooperative agreements under this paragraph are awarded to entities
			 throughout the United States to ensure the availability of continuing education
			 in mental health and substance abuse prevention and treatment services.
					(E)Duration of
			 awardsThe period of a grant, contract, or cooperative agreement
			 under this paragraph shall not exceed 3 years.
					(F)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for fiscal year 2012 and such sums as
			 may be necessary for each of fiscal years 2013 through 2016.
					(2)Health care and
			 behavioral health workforce education curricula
					(A)In
			 generalThe Secretary shall
			 make grants, contracts, or cooperative agreements to public or nonprofit
			 private institutions of higher education for the purpose of implementing the
			 recommendations of the Council on education curricula for health care
			 professionals and behavioral health providers.
					(B)PriorityIn
			 awarding grants, contracts, and cooperative agreements under this paragraph,
			 the Secretary shall give priority to applicants that demonstrate
			 willingness—
						(i)to
			 integrate the recommendations of the Council on curricula across academic
			 disciplines;
						(ii)to
			 coordinate the use of Federal and non-Federal resources for purposes of such
			 integration; or
						(iii)to incorporate other evidence-based
			 recommendations that further the integration of behavioral health in health
			 care.
						(C)Geographic
			 distributionThe Secretary shall ensure that grants, contracts,
			 and cooperative agreements under this paragraph are awarded to institutions of
			 higher education throughout the United States to ensure the availability and
			 improvement of education curricula for health care professionals and behavioral
			 health providers.
					(D)Duration of
			 awardsThe period of a grant, contract, or cooperative agreement
			 under this paragraph shall not exceed 3 years.
					(E)Authorization of
			 appropriationsThere are authorized to be appropriated $5,000,000
			 for fiscal year 2012 and such sums as may be necessary for each of fiscal years
			 2013 through 2016
					(c)DefinitionsIn
			 this section:
				(1)Behavioral
			 health providerThe term behavioral health
			 provider—
					(A)means an
			 individual who provides clinical care (in accordance with applicable State law)
			 specializing in the diagnosis or treatment of behavioral health, including such
			 an individual specializing in substance use, addiction, and dependence
			 disorders; and
					(B)includes a psychiatrist, nurse practitioner
			 (as defined in section 1861(aa)(5)(A) of the Social Security Act), physician
			 assistant (as defined in section 1861(aa)(5)(A) of such Act), clinical
			 psychologist (as used in section 1861(ii) of such Act), clinical social worker
			 (as defined in section 1861(hh) of such Act), psychiatric nurse, licensed
			 professional counselor, marriage and family therapist, pastoral counselor,
			 psychosocial rehabilitation specialist, and any other individual determined to
			 be appropriate by the Secretary.
					(2)CouncilThe term Council means the
			 Council on Integration of Health Care Education.
				(3)Health care
			 professionalThe term health care
			 professional—
					(A)means an
			 individual who provides clinical health care (in accordance with applicable
			 State law) other than a behavioral health provider; and
					(B)includes (other
			 than a behavioral health provider) a physician (as defined in section 1861(r)
			 of the Social Security Act), nurse practitioner (as defined in section
			 1861(aa)(5)(A) of the Social Security Act), physician assistant (as defined in
			 section 1861(aa)(5)(A) of the Social Security Act), clinical nurse specialist
			 (as defined in section 1861(aa)(5)(B) of the Social Security Act), certified
			 nurse-midwife (as defined in section 1861(gg) of the Social Security Act), and
			 any other individual determined to be appropriate by the Secretary.
					(4)Institution of
			 higher educationThe term institution of higher
			 education has the same meaning given such term in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001).
				(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
				
